Exhibit 10.1

EXECUTION COPY

SECOND AMENDMENT AGREEMENT dated as of December 17, 2014 (this “Amendment
Agreement”), relating to the Amended and Restated WC Term Loan Credit and
Guaranty Agreement, dated as of June 9, 2014 (the “Existing WC Term Credit
Agreement”) among WARNER CHILCOTT CORPORATION, a corporation organized under the
Laws of the State of Delaware (the “US Borrower”), ACTAVIS WC 2 S.À R.L. (f/k/a
WC LUXCO S.À R.L.), a private limited liability company (société à
responsabilité limitée) incorporated under the laws of the Grand-Duchy of
Luxembourg having its registered office at 6, rue Jean Monnet, L-2180
Luxembourg, registered with the Luxembourg Register of Commerce and Companies
under number B 145.883 (the “Luxembourg Borrower”), WARNER CHILCOTT COMPANY,
LLC, a limited liability company organized under the laws of the Commonwealth of
Puerto Rico (the “Puerto Rico Borrower”, and, together with the US Borrower and
the Luxembourg Borrower, the “Borrowers”), WARNER CHILCOTT FINANCE, LLC, a
Delaware limited liability company (“Warner Chilcott Finance”), ACTAVIS PLC, a
public limited company incorporated under the Laws of Ireland (“Ultimate
Parent”), WARNER CHILCOTT LIMITED, a Bermuda exempted company (“Intermediate
Parent”), the other SUBSIDIARY GUARANTORS from time to time party thereto, the
LENDERS from time to time party hereto and BANK OF AMERICA, N.A., as
Administrative Agent.

WHEREAS, the Borrowers, Ultimate Parent, Intermediate Parent and Warner Chilcott
Finance have requested that the Existing WC Term Credit Agreement be amended and
restated as set forth herein and in the Amended WC Term Credit Agreement (as
defined below);

WHEREAS pursuant to Section 11.01 of the Existing WC Term Credit Agreement, the
amendments contemplated by the Amended WC Term Credit Agreement require the
consent of the Required Lenders and the Loan Parties, and an acknowledgement by
the Administrative Agent (such acknowledgement not to be unreasonably withheld,
conditioned or delayed); and

WHEREAS, the Lenders party hereto and the Loan Parties are willing, subject to
the terms and conditions stated below, to amend and restate the Existing Actavis
WC Credit Agreement on the terms set forth herein and in the Amended WC Term
Credit Agreement;

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:



--------------------------------------------------------------------------------

SECTION 1. Defined Terms. Capitalized terms used and not otherwise defined
herein (including in the preliminary statements hereto) have the meanings
assigned to them in the Existing WC Term Credit Agreement for all purposes of
this Amendment Agreement.

SECTION 2. Amendment and Restatement. Effective as of the Second Restatement
Effective Date (as defined below), the Existing WC Term Credit Agreement is
hereby amended and restated to be in the form of Exhibit A hereto (the Existing
WC Term Credit Agreement as so amended and restated being referred to as the
“Amended WC Term Credit Agreement”). The Existing WC Term Credit Agreement is
hereby further amended by (a) adding thereto new Schedule 5.22 in the form of
Schedule 5.22 attached hereto and (b) amending and restating Exhibits G-1, G-2,
G-3 and G-4 thereto in the forms of Exhibits G-1, G-2, G-3 and G-4,
respectively, attached hereto. Except as expressly set forth herein, all
Schedules and Exhibits to the Existing WC Term Credit Agreement shall remain
unchanged as Schedules and Exhibits to the Amended WC Term Credit Agreement.

SECTION 3. Representations and Warranties. Each of Ultimate Parent, Intermediate
Parent, the Borrowers and each other Loan Party represents and warrants, to the
other parties hereto, that:

(a) the execution, delivery and performance by it of this Amendment Agreement
are within its corporate, partnership or other applicable powers and have been
duly authorized by all necessary corporate, partnership and, if required,
stockholder or other equityholder action;

(b) this Amendment Agreement has been duly executed and delivered by it and
constitutes a legal, valid and binding obligation, enforceable against it in
accordance with its terms, subject to Debtor Relief Laws and the effect of
general principles of equity, whether applied by a court of law or equity;

(c) on and as of the Second Restatement Effective Date, no Default has occurred
and is continuing; and

(d) the representations and warranties contained in the Amended WC Term Credit
Agreement are true and correct in all material respects (or, if qualified by
materiality, in all respects) on and as of the Second Restatement Effective
Date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties are
true and correct in all material respects (or, if qualified by materiality, in
all respects) on and as of such earlier date.

SECTION 4. Effectiveness of this Amendment. This Amendment Agreement and the
Amended WC Term Credit Agreement shall become effective as of the date (the
“Second Restatement Effective Date”) on which each of the following conditions
shall have been satisfied or waived:

 

2



--------------------------------------------------------------------------------

(a) the Administrative Agent shall have received from Ultimate Parent,
Intermediate Parent, the Borrowers and each other Loan Party, the Lenders
constituting at least the Required Lenders under the Existing WC Term Credit
Agreement and the Administrative Agent (i) a counterpart of this Amendment
Agreement signed on behalf of such party or (ii) written evidence reasonably
satisfactory to the Administrative Agent (which may include transmission by
facsimile or other electronic imaging (e.g., a “pdf” or “tif”) of a signed
signature page of this Amendment Agreement) that such party has signed a
counterpart of this Amendment Agreement;

(b) the Administrative Agent shall have received a certificate, dated the Second
Restatement Effective Date and executed by a Responsible Officer of Ultimate
Parent, confirming the accuracy of the representations and warranties set forth
in Section 3 hereof; and

(c) the Administrative Agent, each Lender and each of J.P. Morgan Securities
LLC, Mizuho Bank, Ltd. and Wells Fargo Securities, LLC (collectively, the
“Amendment Lead Arrangers”) shall have received, in immediately available funds,
all fees and other amounts due and payable on or prior to the Second Restatement
Effective Date in connection with this Amendment Agreement, including, to the
extent invoiced, reimbursement or payment of all reasonable and documented
out-of-pocket expenses (including reasonable and documented fees, charges and
disbursements of counsel) required to be reimbursed or paid by any Loan Party
under the Existing WC Term Credit Agreement or as separately agreed by Ultimate
Parent and the Amendment Lead Arrangers.

The Administrative Agent shall promptly notify, in writing, Ultimate Parent and
the Lenders of the Second Restatement Effective Date, and such notice shall be
conclusive and binding.

SECTION 5. Notices. All notices hereunder shall be given in accordance with the
provisions of Section 11.02 of the Amended WC Term Credit Agreement.

SECTION 6. Counterparts. This Amendment Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which will constitute an original, but all of which when taken together will
constitute a single contract. Delivery of an executed counterpart of a signature
page of this Amendment Agreement by facsimile or other electronic transmission
(including “pdf” or “tif”) will be effective as delivery of a manually executed
counterpart of this Amendment Agreement.

SECTION 7. Governing Law. This Amendment Agreement will be governed by, and
construed in accordance with, the law of the State of New York.

 

3



--------------------------------------------------------------------------------

SECTION 8. Incorporation by Reference. Sections 11.04, 11.14 and 11.15 of the
Amended WC Term Credit Agreement are herby incorporated by reference herein,
mutatis mutandis.

[The remainder of this page intentionally left blank.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment Agreement to
be duly executed by their authorized officers as of the date first above
written.

 

WARNER CHILCOTT CORPORATION         By:  

/s/ Stephen M. Kaufhold

  Name:   Stephen M. Kaufhold   Title:   Senior Vice President, Treasurer
ACTAVIS WC 2 S.À R.L.         By:  

/s/ David Buchen

  Name:   David Buchen   Title:   Class A Manager         By:  

/s/ Patrick van Denzen

  Name:   Patrick van Denzen   Title:   Class B Manager WARNER CHILCOTT COMPANY,
LLC         By:  

/s/ Stephen M. Kaufhold

  Name:   Stephen M. Kaufhold   Title:   Senior Vice President, Treasurer
ACTAVIS PLC         By:  

/s/ Stephen M. Kaufhold

  Name:   Stephen M. Kaufhold   Title:   Senior Vice President, Treasurer

 

[Signature Page to the Warner Chilcott Second Amendment Agreement]



--------------------------------------------------------------------------------

WARNER CHILCOTT LIMITED         By:  

/s/ Claire Gilligan

  Name:   Claire Gilligan   Title:   Director WARNER CHILCOTT FINANCE, LLC
        By:  

/s/ Stephen M. Kaufhold

  Name:   Stephen M. Kaufhold   Title:   Senior Vice President, Treasurer

 

[Signature Page to the Warner Chilcott Second Amendment Agreement]



--------------------------------------------------------------------------------

Acknowledged as of the date first above written:   BANK OF AMERICA, N.A., as
Administrative Agent,           By:  

/s/ Robert Rittelmeyer

    Name:   Robert Rittelmeyer     Title:   Vice President

 

[Signature Page to the Warner Chilcott Second Amendment Agreement]



--------------------------------------------------------------------------------

To:    Bank of America, N.A., as Administrative Agent    One Bryant Park    New
York, NY 10036 And:    J.P. Morgan Securities LLC, Mizuho Bank, Ltd.    and
Wells Fargo Securities, LLC, as Amendment Arrangers

Actavis plc

Warner Chilcott Corporation

Second Amended and Restated WC Term Loan Credit and Guaranty Agreement

Signature Page

Reference is made to (a) the Second Amended and Restated WC Term Loan Credit and
Guaranty Agreement to be entered into among Warner Chilcott Corporation, a
corporation organized under the laws of the State of Delaware (the “US
Borrower”), Actavis plc, a public limited company organized under the laws of
Ireland, the other Loan Parties party thereto, the Lenders party thereto,
including the undersigned Lender (the “Undersigned Lender”), and Bank of
America, N.A., as Administrative Agent (the “Credit Agreement”) and (b) the
Second Amendment Agreement, pursuant to which the Credit Agreement would be
implemented (the “Second Amendment Agreement”), each as posted to prospective
Lenders on the IntraLinks site on November 24, 2014. Capitalized terms used but
not defined herein are used with the meanings assigned to them in the Credit
Agreement.

The Undersigned Lender by its signature below consents to the Second Amendment
Agreement. The Undersigned Lender acknowledges and agrees that its consent
hereunder is irrevocable, and that its signature page may not be withdrawn,
under any circumstances or for any reason, following the delivery thereof to the
Administrative Agent, any Amendment Arranger or counsel for any of the
foregoing.

 

Name of Institution:   JPMORGAN CHASE BANK, N.A.,     by  

/s/ Philip Mousin

      Name:   Philip Mousin       Title:   Credit Executive     by1  

 

      Name:         Title:  

 

1  For any institution requiring a second signature line.



--------------------------------------------------------------------------------

To:    Bank of America, N.A., as Administrative Agent    One Bryant Park    New
York, NY 10036 And:    J.P. Morgan Securities LLC, Mizuho Bank, Ltd.    and
Wells Fargo Securities, LLC, as Amendment Arrangers

Actavis plc

Warner Chilcott Corporation

Second Amended and Restated WC Term Loan Credit and Guaranty Agreement

Signature Page

Reference is made to (a) the Second Amended and Restated WC Term Loan Credit and
Guaranty Agreement to be entered into among Warner Chilcott Corporation, a
corporation organized under the laws of the State of Delaware (the “US
Borrower”), Actavis plc, a public limited company organized under the laws of
Ireland, the other Loan Parties party thereto, the Lenders party thereto,
including the undersigned Lender (the “Undersigned Lender”), and Bank of
America, N.A., as Administrative Agent (the “Credit Agreement”) and (b) the
Second Amendment Agreement, pursuant to which the Credit Agreement would be
implemented (the “Second Amendment Agreement”), each as posted to prospective
Lenders on the IntraLinks site on November 24, 2014. Capitalized terms used but
not defined herein are used with the meanings assigned to them in the Credit
Agreement.

The Undersigned Lender by its signature below consents to the Second Amendment
Agreement. The Undersigned Lender acknowledges and agrees that its consent
hereunder is irrevocable, and that its signature page may not be withdrawn,
under any circumstances or for any reason, following the delivery thereof to the
Administrative Agent, any Amendment Arranger or counsel for any of the
foregoing.

 

Name of Institution:

MIZUHO BANK, LTD.,

                by  

/s/ Bertram H. Tang

  Name:   Bertram H. Tang   Title:   Authorized Signatory                 by1  

 

  Name:     Title:  

 

1  For any institution requiring a second signature line.



--------------------------------------------------------------------------------

To:    Bank of America, N.A., as Administrative Agent    One Bryant Park    New
York, NY 10036 And:    J.P. Morgan Securities LLC, Mizuho Bank, Ltd.    and
Wells Fargo Securities, LLC, as Amendment Arrangers

Actavis plc

Warner Chilcott Corporation

Second Amended and Restated WC Term Loan Credit and Guaranty Agreement

Signature Page

Reference is made to (a) the Second Amended and Restated WC Term Loan Credit and
Guaranty Agreement to be entered into among Warner Chilcott Corporation, a
corporation organized under the laws of the State of Delaware (the “US
Borrower”), Actavis pie, a public limited company organized under the laws of
Ireland, the other Loan Parties party thereto, the Lenders party thereto,
including the undersigned Lender (the “Undersigned Lender”), and Bank of
America, N.A., as Administrative Agent (the “Credit Agreement”) and (b) the
Second Amendment Agreement, pursuant to which the Credit Agreement would be
implemented (the “Second Amendment Agreement”), each as posted to prospective
Lenders on the IntraLinks site on November 24, 2014. Capitalized terms used but
not defined herein are used with the meanings assigned to them in the Credit
Agreement.

The Undersigned Lender by its signature below consents to the Second Amendment
Agreement. The Undersigned Lender acknowledges and agrees that its consent
hereunder is irrevocable, and that its signature page may not be withdrawn,
under any circumstances or for any reason, following the delivery thereof to the
Administrative Agent, any Amendment Arranger or counsel for any of the
foregoing.

 

Name of Institution:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

                by  

/s/ Kirk Tesch

  Name:   Kirk Tesch   Title:   Managing Director                 by1  

 

  Name:     Title:  

 

1  For any institution requiring a second signature line.



--------------------------------------------------------------------------------

To:    Bank of America, N.A., as Administrative Agent    One Bryant Park    New
York, NY 10036 And:    J.P. Morgan Securities LLC, Mizuho Bank, Ltd.    and
Wells Fargo Securities, LLC, as Amendment Arrangers

Actavis plc

Warner Chilcott Corporation

Second Amended and Restated WC Term Loan Credit and Guaranty Agreement

Signature Page

Reference is made to (a) the Second Amended and Restated WC Term Loan Credit and
Guaranty Agreement to be entered into among Warner Chilcott Corporation, a
corporation organized under the laws of the State of Delaware (the “US
Borrower”), Actavis plc, a public limited company organized under the laws of
Ireland, the other Loan Parties party thereto, the Lenders party thereto,
including the undersigned Lender (the “Undersigned Lender”), and Bank of
America, N.A., as Administrative Agent (the “Credit Agreement”) and (b) the
Second Amendment Agreement, pursuant to which the Credit Agreement would be
implemented (the “Second Amendment Agreement”), each as posted to prospective
Lenders on the IntraLinks site on November 24, 2014. Capitalized terms used but
not defined herein are used with the meanings assigned to them in the Credit
Agreement.

The Undersigned Lender by its signature below consents to the Second Amendment
Agreement. The Undersigned Lender acknowledges and agrees that its consent
hereunder is irrevocable, and that its signature page may not be withdrawn,
under any circumstances or for any reason, following the delivery thereof to the
Administrative Agent, any Amendment Arranger or counsel for any of the
foregoing.

 

Name of Institution:   THE BANK OF TOKYO MITSUBISHI UFJ, LTD.           by  

/s/ Jaime Sussman

    Name:   Jaime Sussman     Title:   VP



--------------------------------------------------------------------------------

To:    Bank of America, N.A., as Administrative Agent    One Bryant Park    New
York, NY 10036 And:    J.P. Morgan Securities LLC, Mizuho Bank, Ltd.    and
Wells Fargo Securities, LLC, as Amendment Arrangers

Actavis plc

Warner Chilcott Corporation

Second Amended and Restated WC Term Loan Credit and Guaranty Agreement

Signature Page

Reference is made to (a) the Second Amended and Restated WC Term Loan Credit and
Guaranty Agreement to be entered into among Warner Chilcott Corporation, a
corporation organized under the laws of the State of Delaware (the “US
Borrower”), Actavis plc, a public limited company organized under the laws of
Ireland, the other Loan Parties party thereto, the Lenders party thereto,
including the undersigned Lender (the “Undersigned Lender”), and Bank of
America, N.A., as Administrative Agent (the “Credit Agreement”) and (b) the
Second Amendment Agreement, pursuant to which the Credit Agreement would be
implemented (the “Second Amendment Agreement”), each as posted to prospective
Lenders on the IntraLinks site on November 24, 2014. Capitalized terms used but
not defined herein are used with the meanings assigned to them in the Credit
Agreement.

The Undersigned Lender by its signature below consents to the Second Amendment
Agreement. The Undersigned Lender acknowledges and agrees that its consent
hereunder is irrevocable, and that its signature page may not be withdrawn,
under any circumstances or for any reason, following the delivery thereof to the
Administrative Agent, any Amendment Arranger or counsel for any of the
foregoing.

 

Name of Institution:   HSBC BANK USA, N.A.,           by  

/s/ Robert Moravec

    Name:   Robert Moravec     Title:   Vice President           by1  

 

    Name:       Title:  

 

1  For any institution requiring a second signature line.



--------------------------------------------------------------------------------

To:    Bank of America, N.A., as Administrative Agent    One Bryant Park    New
York, NY 10036 And:    J.P. Morgan Securities LLC, Mizuho Bank, Ltd.    and
Wells Fargo Securities, LLC, as Amendment Arrangers

Actavis plc

Warner Chilcott Corporation

Second Amended and Restated WC Term Loan Credit and Guaranty Agreement

Signature Page

Reference is made to (a) the Second Amended and Restated WC Term Loan Credit and
Guaranty Agreement to be entered into among Warner Chilcott Corporation, a
corporation organized under the laws of the State of Delaware (the “US
Borrower”), Actavis plc, a public limited company organized under the laws of
Ireland, the other Loan Parties party thereto, the Lenders party thereto,
including the undersigned Lender (the “Undersigned Lender”), and Bank of
America, N.A., as Administrative Agent (the “Credit Agreement”) and (b) the
Second Amendment Agreement, pursuant to which the Credit Agreement would be
implemented (the “Second Amendment Agreement”), each as posted to prospective
Lenders on the IntraLinks site on November 24, 2014. Capitalized terms used but
not defined herein are used with the meanings assigned to them in the Credit
Agreement.

The Undersigned Lender by its signature below consents to the Second Amendment
Agreement. The Undersigned Lender acknowledges and agrees that its consent
hereunder is irrevocable, and that its signature page may not be withdrawn,
under any circumstances or for any reason, following the delivery thereof to the
Administrative Agent, any Amendment Arranger or counsel for any of the
foregoing.

 

Name of Institution:   SUMITOMO MITSUI BANKING CORPORATION,           by  

/s/ Shuji Yabe

    Name:   Shuji Yabe     Title:   Managing Director           by1  

 

    Name:       Title:  

 

1  For any institution requiring a second signature line.



--------------------------------------------------------------------------------

To:    Bank of America, N.A., as Administrative Agent    One Bryant Park    New
York, NY 10036 And:    J.P. Morgan Securities LLC, Mizuho Bank, Ltd.    and
Wells Fargo Securities, LLC, as Amendment Arrangers

Actavis plc

Warner Chilcott Corporation

Second Amended and Restated WC Term Loan Credit and Guaranty Agreement

Signature Page

Reference is made to (a) the Second Amended and Restated WC Term Loan Credit and
Guaranty Agreement to be entered into among Warner Chilcott Corporation, a
corporation organized under the laws of the State of Delaware (the “US
Borrower”), Actavis plc, a public limited company organized under the laws of
Ireland, the other Loan Parties party thereto, the Lenders party thereto,
including the undersigned Lender (the “Undersigned Lender”), and Bank of
America, N.A., as Administrative Agent (the “Credit Agreement”) and (b) the
Second Amendment Agreement, pursuant to which the Credit Agreement would be
implemented (the “Second Amendment Agreement”), each as posted to prospective
Lenders on the IntraLinks site on November 24, 2014. Capitalized terms used but
not defined herein are used with the meanings assigned to them in the Credit
Agreement.

The Undersigned Lender by its signature below consents to the Second Amendment
Agreement. The Undersigned Lender acknowledges and agrees that its consent
hereunder is irrevocable, and that its signature page may not be withdrawn,
under any circumstances or for any reason, following the delivery thereof to the
Administrative Agent, any Amendment Arranger or counsel for any of the
foregoing.

 

Name of Institution:   TD BANK, N.A.,     by  

/s/ Marla Willner

      Name:   Marla Willner       Title:   SVP



--------------------------------------------------------------------------------

To:    Bank of America, N.A., as Administrative Agent    One Bryant Park    New
York, NY 10036 And:    J.P. Morgan Securities LLC, Mizuho Bank, Ltd.    and
Wells Fargo Securities, LLC, as Amendment Arrangers

Actavis plc

Warner Chilcott Corporation

Second Amended and Restated WC Term Loan Credit and Guaranty Agreement

Signature Page

Reference is made to (a) the Second Amended and Restated WC Term Loan Credit and
Guaranty Agreement to be entered into among Warner Chilcott Corporation, a
corporation organized under the laws of the State of Delaware (the “US
Borrower”), Actavis plc, a public limited company organized under the laws of
Ireland, the other Loan Parties party thereto, the Lenders party thereto,
including the undersigned Lender (the “Undersigned Lender”), and Bank of
America, N.A., as Administrative Agent (the “Credit Agreement”) and (b) the
Second Amendment Agreement, pursuant to which the Credit Agreement would be
implemented (the “Second Amendment Agreement”), each as posted to prospective
Lenders on the IntraLinks site on November 24, 2014. Capitalized terms used but
not defined herein are used with the meanings assigned to them in the Credit
Agreement.

The Undersigned Lender by its signature below consents to the Second Amendment
Agreement. The Undersigned Lender acknowledges and agrees that its consent
hereunder is irrevocable, and that its signature page may not be withdrawn,
under any circumstances or for any reason, following the delivery thereof to the
Administrative Agent, any Amendment Arranger or counsel for any of the
foregoing.

 

Name of Institution:   THE ROYAL BANK OF SCOTLAND PLC           by  

/s/ Tracy Rahn

    Name:   Tracy Rahn     Title:   Director



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

SECOND AMENDMENT AGREEMENT RELATING TO THE AMENDED AND

RESTATED WC TERM LOAN CREDIT AND GUARANTY AGREEMENT

 

Name of Lender:   DZ BANK AG  

Deutsche Zentral-Genossenschaftsbank

Frankfurt am Main

New York Branch

        by  

/s/ Paul Fitzpatrick

  Name:   Paul Fitzpatrick   Title:   Senior Vice President         by1  

/s/ Mark Markowski

  Name:   Mark Markowski   Title:   Senior Vice President

 

1  For any Lender requiring a second signature line.

 

[Signature Page to the Warner Chilcott Second Amendment Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

SECOND AMENDMENT AGREEMENT RELATING TO THE AMENDED AND

RESTATED WC TERM LOAN CREDIT AND GUARANTY AGREEMENT

 

Name of Lender: SANTANDER BANK, N.A.:         by  

/s/ John W. Deegan

  Name:   John W. Deegan   Title:   Executive Director

 

[Signature Page to the Warner Chilcott Second Amendment Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

SECOND AMENDMENT AGREEMENT RELATING TO THE AMENDED AND

RESTATED WC TERM LOAN CREDIT AND GUARANTY AGREEMENT

 

Name of Lender: Australia and New Zealand Banking Group Limited         by  

/s/ Robert Grillo

  Name:   Robert Grillo   Title:   Director

 

[Signature Page to the Warner Chilcott Second Amendment Agreement]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

SECOND AMENDMENT AGREEMENT RELATING TO THE AMENDED AND

RESTATED WC TERM LOAN CREDIT AND GUARANTY AGREEMENT

 

Name of Lender: PNC Bank National Association         by  

/s/ Edward Starace

  Name:   Edward Starace   Title:   Senior Vice President         by1  

 

  Name:     Title:  

 

1  For any Lender requiring a second signature line.

 

[Signature Page to the Warner Chilcott Second Amendment Agreement]



--------------------------------------------------------------------------------

Schedule 5.22

Existing Third Party Indebtedness

 

    

Agreement

  

Issuer(s) /

Borrower(s)

  

Guarantor(s)

  

Facility/ Notes

  

Original

Principal

Amount

1.    Actavis Revolving Credit and Guaranty Agreement dated as December 17, 2014
   Actavis Capital S.a.r.l.   

Actavis plc

 

Warner Chilcott Ltd

 

Actavis, Inc.

 

Actavis Funding SCS

   Revolving Credit Facility    $1,000,000,000 of commitments 2.    Third
Amended and Restated Actavis Term Loan Credit and Guaranty Agreement dated as
December 17, 2014    Actavis Capital S.a.r.l.   

Actavis plc (Tranche A-1 only)

 

Warner Chilcott Ltd

 

Actavis, Inc.

 

Actavis Funding SCS

   Term Credit Facility (Tranche A-1 and A-2)   

$1,800,000,000 (Tranche A-1)

 

$2,000,000,000 (Tranche A-2)

3.    Second Amended and Restated WC Term Loan Credit and Guaranty Agreement
dated as December 17, 2014   

Warner Chilcott Corporation,

 

Actavis WC 2 S.à r.l.

 

Warner Chilcott Company, LLC

  

Actavis plc

 

Warner Chilcott Ltd

 

Warner Chilcott Finance, LLC

 

   Term Credit Facility    $2,000,000,000 4.    Actavis Bridge Loan Credit and
Guaranty Agreement dated as December 17, 2014    Actavis Capital S.a.r.l.   

Warner Chilcott Ltd

 

Actavis, Inc.

 

Actavis Funding SCS

   Bridge Credit Facility    $30,900,000,000 of commitments 5.    Actavis Term
Loan Credit and Guaranty Agreement dated as December 17, 2014    Actavis Capital
S.a.r.l.   

Warner Chilcott Ltd

 

Actavis, Inc.

 

Actavis Funding SCS

   Term Credit Facility    $5,500,000,000 of commitments 6.    Indenture   
Actavis, Inc.    Actavis plc    1.875% Senior Notes due 2017    $1,200,000,000



--------------------------------------------------------------------------------

    

Agreement

  

Issuer(s) /

Borrower(s)

  

Guarantor(s)

  

Facility/ Notes

  

Original

Principal

Amount

7.    Indenture    Actavis, Inc.    Actavis plc    6.125% Senior Notes due 2019
   $400,000,000 8.    Indenture    Actavis, Inc.    Actavis plc    3.250% Senior
Notes due 2022    $1,700,000,000 9.    Indenture    Actavis, Inc.    Actavis plc
   4.625% Senior Notes due 2042    $1,000,000,000 10.    Indenture    Actavis
Funding SCS   

Warner Chilcott Ltd,

 

Actavis, Inc.

 

Actavis Capital S.a.r.l.

   1.300% Senior Notes due 2017    $500,000,000 11.    Indenture    Actavis
Funding SCS   

Warner Chilcott Ltd,

 

Actavis, Inc.

 

Actavis Capital S.a.r.l.

   2.450% Senior Notes due 2019    $500,000,000 12.    Indenture    Actavis
Funding SCS   

Warner Chilcott Ltd,

 

Actavis, Inc.,

 

Actavis Capital S.a.r.l.

   3.850% Senior Notes due 2024    $1,200,000,000 13.    Indenture    Actavis
Funding SCS   

Warner Chilcott Ltd,

 

Actavis, Inc.

 

Actavis Capital S.a.r.l.

   4.850% Senior Notes due 2044    $1,500,000,000



--------------------------------------------------------------------------------

    

Agreement

  

Issuer(s) /

Borrower(s)

  

Guarantor(s)

  

Facility/ Notes

  

Original

Principal

Amount

14.    Indenture    Forest Laboratories, LLC    Actavis plc    4.375% Senior
Notes due 2019    $1,050,000,000 15.    Indenture    Forest Laboratories, LLC   
Actavis plc    4.875% Senior Notes due 2021    $750,000,000 16.    Indenture   
Forest Laboratories, LLC    Actavis plc    5.000% Senior Notes due 2021   
$1,200,000,000



--------------------------------------------------------------------------------

EXHIBIT A

 

 

 

SECOND AMENDED AND RESTATED

WC TERM LOAN CREDIT AND GUARANTY AGREEMENT

dated as of December 17, 2014,

among

ACTAVIS PLC,

as Ultimate Parent,

WARNER CHILCOTT LIMITED,

as Intermediate Parent,

WARNER CHILCOTT CORPORATION,

ACTAVIS WC 2 S.À R.L. (f/k/a WC LUXCO S.À R.L.)

and

WARNER CHILCOTT COMPANY, LLC,

as Borrowers,

WARNER CHILCOTT FINANCE, LLC,

as a Subsidiary Guarantor,

THE LENDERS PARTY HERETO

and

BANK OF AMERICA, N.A.,

as Administrative Agent

 

 

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and J.P. MORGAN SECURITIES LLC,

as Joint Book Managers and Joint Lead Arrangers

and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

MIZUHO BANK, LTD. and HSBC BANK USA, N.A.,

as Co-Documentation Agents and Joint Lead Arrangers

 

 

J.P. MORGAN SECURITIES LLC, MIZUHO BANK, LTD.,

and

WELLS FARGO SECURITIES, LLC,

as Joint Bookrunners and Joint Lead Arrangers for the Second Amendment Agreement

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

       Page   ARTICLE I.    DEFINITIONS AND ACCOUNTING TERMS   

1.01

 

Defined Terms

     2   

1.02

 

Other Interpretive Provisions

     30   

1.03

 

Accounting Terms

     31   

1.04

 

Times of Day

     32   

1.05

 

Rounding

     32    ARTICLE II.    THE COMMITMENTS AND BORROWINGS   

2.01

 

Loans

     32   

2.02

 

Borrowings, Conversions and Continuations of Loans

     33   

2.03

 

[Reserved]

     34   

2.04

 

[Reserved]

     34   

2.05

 

[Reserved]

     34   

2.06

 

Prepayments

     34   

2.07

 

[Reserved]

     35   

2.08

 

Repayment of Loans

     35   

2.09

 

Interest

     35   

2.10

 

Fees

     36   

2.11

 

Computation of Interest and Fees

     36   

2.12

 

Evidence of Debt

     36   

2.13

 

Payments Generally; Administrative Agent’s Clawback

     37   

2.14

 

Sharing of Payments by Lenders

     38   

2.15

 

[Reserved]

     39   

 

i



--------------------------------------------------------------------------------

2.16

 

[Reserved]

     39   

2.17

 

Defaulting Lenders

     39    ARTICLE III.    TAXES, YIELD PROTECTION AND ILLEGALITY   

3.01

 

Taxes

     40   

3.02

 

Illegality

     46   

3.03

 

Inability to Determine Rates

     47   

3.04

 

Increased Costs; Additional Reserve Requirements

     47   

3.05

 

Compensation for Losses

     49   

3.06

 

Mitigation Obligations; Replacement of Lenders

     49   

3.07

 

Survival

     50    ARTICLE IV.    CONDITIONS PRECEDENT   

4.01

 

Conditions to Second Amendment and Restatement

     50    ARTICLE V.    REPRESENTATIONS AND WARRANTIES   

5.01

 

Existence, Qualification and Power

     50   

5.02

 

Authorization; No Contravention

     51   

5.03

 

Material Governmental Authorization

     51   

5.04

 

Binding Effect

     51   

5.05

 

Material Adverse Effect

     51   

5.06

 

Litigation

     51   

5.07

 

No Default

     52   

5.08

 

Ownership of Property

     52   

5.09

 

Environmental Compliance

     52   

5.10

 

Solvency

     52   

 

ii



--------------------------------------------------------------------------------

5.11

 

Insurance

     52   

5.12

 

Taxes

     52   

5.13

 

[Reserved]

     53   

5.14

 

ERISA

     53   

5.15

 

OFAC

     53   

5.16

 

Subsidiaries; Equity Interests

     54   

5.17

 

Margin Regulations; Investment Company Act

     54   

5.18

 

Disclosure

     54   

5.19

 

Compliance with Laws

     54   

5.20

 

Intellectual Property; Licenses, Etc.

     55   

5.21

 

Financial Statements

     55   

5.22

 

Existing Third Party Indebtedness

     55   

5.23

 

Choice of Law Provisions

     55   

5.24

 

No Immunity

     56   

5.25

 

Proper Form; No Recordation

     56    ARTICLE VI.    AFFIRMATIVE COVENANTS   

6.01

 

Financial Statements

     57   

6.02

 

Certificates; Other Information

     58   

6.03

 

Notices

     59   

6.04

 

Payment of Taxes

     60   

6.05

 

Preservation of Existence, Etc.

     60   

6.06

 

Maintenance of Properties

     60   

6.07

 

Maintenance of Insurance

     60   

6.08

 

Compliance with Laws

     60   

6.09

 

Books and Records

     60   

 

iii



--------------------------------------------------------------------------------

6.10

 

Inspection Rights

     61   

6.11

 

Closing Date Deliverables

     61   

6.12

 

Covenant to Guarantee Obligations

     61    ARTICLE VII.    NEGATIVE COVENANTS   

7.01

 

Liens

     62   

7.02

 

Subsidiary Indebtedness

     64   

7.03

 

Fundamental Changes

     66   

7.04

 

Change in Nature of Business

     66   

7.05

 

Transactions with Affiliates

     66   

7.06

 

Investments

     67   

7.07

 

Restricted Payments

     67   

7.08

 

Consolidated Leverage Ratio

     67   

7.09

 

Passive Holding Companies

     68    ARTICLE VIII.    EVENTS OF DEFAULT AND REMEDIES   

8.01

 

Events of Default

     69   

8.02

 

Remedies Upon Event of Default

     71   

8.03

 

Application of Funds

     71   

8.04

 

Cleanup Period

     72    ARTICLE IX.    GUARANTEE   

9.01

 

Guarantee of Guaranteed Obligations

     72   

9.02

 

Limitation on Obligations Guaranteed

     72   

9.03

 

Nature of Guarantee; Continuing Guarantee; Waivers of Defenses

     73   

9.04

 

Rights of Reimbursement, Contribution and Subrogation

     75   

 

iv



--------------------------------------------------------------------------------

9.05

 

Payments

     76   

9.06

 

Subordination of Other Obligations

     76   

9.07

 

Financial Condition of Borrowers and other Guarantors

     76   

9.08

 

Bankruptcy, Etc.

     77   

9.09

 

Duration of Guarantee

     77   

9.10

 

Reinstatement

     77    ARTICLE X.    ADMINISTRATIVE AGENT   

10.01

 

Appointment and Authority

     77   

10.02

 

Rights as a Lender

     77   

10.03

 

Exculpatory Provisions

     78   

10.04

 

Reliance by Administrative Agent

     79   

10.05

 

Delegation of Duties

     79   

10.06

 

Resignation of Administrative Agent

     79   

10.07

 

Non-Reliance on Administrative Agent and Other Lenders

     80   

10.08

 

No Other Duties, Etc.

     80   

10.09

 

Administrative Agent May File Proofs of Claim

     80   

10.10

 

Guaranty Matters

     81   

10.11

 

FATCA

     81    ARTICLE XI.    MISCELLANEOUS   

11.01

 

Amendments, Etc.

     81   

11.02

 

Notices; Effectiveness; Electronic Communication

     83   

11.03

 

No Waiver; Cumulative Remedies; Enforcement

     85   

11.04

 

Expenses; Indemnity; Damage Waiver

     85   

11.05

 

Payments Set Aside

     87   

 

v



--------------------------------------------------------------------------------

11.06

 

Successors and Assigns

     88   

11.07

 

Treatment of Certain Information; Confidentiality

     92   

11.08

 

Right of Setoff

     93   

11.09

 

Interest Rate Limitation

     94   

11.10

 

Counterparts; Integration; Effectiveness

     94   

11.11

 

Survival of Representations and Warranties

     94   

11.12

 

Severability

     95   

11.13

 

Replacement of Lenders

     95   

11.14

 

Governing Law; Jurisdiction; Etc.

     96   

11.15

 

WAIVER OF JURY TRIAL

     97   

11.16

 

USA PATRIOT Act

     97   

11.17

 

Judgment Currency

     97   

11.18

 

No Advisory or Fiduciary Responsibility

     98   

11.19

 

Electronic Execution of Assignments

     98   

11.20

 

Effect of Amendment and Restatement of the Existing Credit Agreement

     98   

11.21

 

Appointment of Agent for Service of Process; Waiver of Immunity

     99   

 

vi



--------------------------------------------------------------------------------

SCHEDULES

 

  2.01    Applicable Percentages; Commitments   5.06    Litigation   5.16   
Subsidiaries   5.22    Existing Third Party Indebtedness   7.01    Existing
Liens   7.02    Existing Indebtedness   11.02    Administrative Agent’s Office;
Certain Addresses for Notices

EXHIBITS

Form of

 

  A    Administrative Questionnaire   B    Assignment and Assumption   C   
Compliance Certificate   D    Loan Notice   E    Note   F    Subsidiary
Guarantor Counterpart Agreement   G-1    U.S. Tax Compliance Certificate (For
Foreign Lenders that are not Partnerships)   G-2    U.S. Tax Compliance
Certificate (For Foreign Participants that are not Partnerships)   G-3    U.S.
Tax Compliance Certificate (For Foreign Participants that are Partnerships)  
G-4    U.S. Tax Compliance Certificate (For Foreign Lenders that are
Partnerships)   H    Officer’s Certificate

 

vii



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED

WC TERM LOAN CREDIT AND GUARANTY AGREEMENT

This SECOND AMENDED AND RESTATED WC TERM LOAN CREDIT AND GUARANTY AGREEMENT (as
amended, restated, supplemented or otherwise modified from time to time, this
“Agreement”) is entered into as of December 17, 2014, among ACTAVIS PLC, a
public limited company incorporated under the laws of Ireland, WARNER CHILCOTT
LIMITED, a Bermuda exempted company, WARNER CHILCOTT CORPORATION, a corporation
organized under the laws of the State of Delaware, ACTAVIS WC 2 S.À R.L. (f/k/a
WC LUXCO S.À R.L.), a private limited liability company (société à
responsabilité limitée) incorporated under the laws of the Grand-Duchy of
Luxembourg having its registered office at 6, rue Jean Monnet, L-2180
Luxembourg, registered with the Luxembourg Register of Commerce and Companies
under number B 145.883 with a share capital of $20,000, WARNER CHILCOTT COMPANY,
LLC, a limited liability company organized under the laws of the Commonwealth of
Puerto Rico, WARNER CHILCOTT FINANCE, LLC, a Delaware limited liability company,
each lender from time to time party hereto (collectively, the “Lenders” and,
individually, a “Lender”) and BANK OF AMERICA, N.A., as Administrative Agent.

WHEREAS, Ultimate Parent, Intermediate Parent, the Borrowers and Warner Chilcott
Finance are party to that certain Amended and Restated WC Term Loan Credit and
Guaranty Agreement, dated as of June 9, 2014, among Ultimate Parent,
Intermediate Parent, the Borrowers and Warner Chilcott Finance, each lender from
time to time party thereto and Bank of America, N.A., as administrative agent
thereunder (the “Existing Credit Agreement”);

WHEREAS, on February 17, 2014, Ultimate Parent entered into that certain
Agreement and Plan of Merger (as amended in accordance with the terms hereof and
in effect from time to time, including all schedules and exhibits thereto, the
“Merger Agreement”) by and among Tango US Holdings Inc., Tango Merger Sub 1 LLC
(“Merger Sub 1”), Tango Merger Sub 2 LLC (“Merger Sub 2”) and Forest
Laboratories, Inc. (the “Acquired Business”). Under the terms of the Merger
Agreement, on July 1, 2014, Merger Sub 1 merged with and into the Acquired
Business with the Acquired Business being the surviving entity (the “First
Merger”) and immediately following the First Merger, the Acquired Business
merged with and into Merger Sub 2, with Merger Sub 2 being the surviving entity
(the “Second Merger”), and after the Second Merger the Acquired Business (as
merged with and into Merger Sub 2) became an indirect Wholly Owned Subsidiary of
Ultimate Parent (the “Acquisition”);

WHEREAS, on November 16, 2014, Ultimate Parent entered into that certain
Agreement and Plan of Merger (as amended in accordance with the terms thereof
and in effect from time to time, including all schedules and exhibits thereto,
the “Allergan Merger Agreement”) by and among Ultimate Parent, Avocado
Acquisition Inc., a Delaware corporation and an indirect Wholly Owned Subsidiary
of Ultimate Parent (“Allergan Merger Sub”), and Allergan, Inc., a Delaware
corporation (the “Allergan Acquired Business”). Under the terms of the Allergan
Merger Agreement, Allergan Merger Sub will merge with and into the Allergan
Acquired Business, with the Allergan Acquired Business surviving such merger and
immediately following such merger becoming an indirect Wholly Owned Subsidiary
of Ultimate Parent (the “Allergan Acquisition”);



--------------------------------------------------------------------------------

WHEREAS, in connection with the Allergan Acquisition, Ultimate Parent,
Intermediate Parent, the Borrowers and Warner Chilcott Finance desire to amend
and restate the Existing Credit Agreement in the form of this Agreement; and

WHEREAS, the Lenders and other parties to the Second Amendment Agreement have
agreed to amend and restate the Existing Credit Agreement in its entirety to
read as set forth in this Agreement, and it has been agreed by such parties that
the “Loans” outstanding as of the Second Restatement Effective Date and the
other “Obligations” under (and, in each case, as defined in) the Existing Credit
Agreement shall be governed by and deemed to be outstanding under this Agreement
with the intent that the terms of this Agreement shall supersede the terms of
the Existing Credit Agreement (which shall hereafter have no further effect upon
the parties thereto other than with respect to any action, event,
representation, warranty or covenant occurring, made or applying prior to the
Second Restatement Effective Date), and all references to the Existing Credit
Agreement in any Loan Document or other document or instrument delivered in
connection therewith shall be deemed to refer to this Agreement and the
provisions hereof.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms will have the
meanings set forth below:

“Acquired Business” has the meaning specified in the recitals hereto.

“Acquisition” has the meaning specified in the recitals hereto.

“Acquisition Indebtedness” means any debt or equity securities (including,
without limitation, any securities convertible or exchangeable into or
exercisable for equity securities, other equity-linked securities or hybrid
debt-equity securities) of Ultimate Parent or any of its Affiliates that have
been issued for the purpose of financing, in part, the Acquisition and which are
contingent upon the closing of the Acquisition or which can be mandatorily
redeemed if the Acquisition is not consummated (including refinancing all or a
portion of the Notes Bridge Facility).

“Actavis” means Actavis, Inc., a Nevada corporation, and its permitted
successors and assigns.

“Actavis Capital” means Actavis Capital S.à r.l., a private limited liability
company (société à responsabilité limitée) incorporated under the laws of the
Grand-Duchy of Luxembourg having its registered office at 6, rue Jean Monnet,
L-2180 Luxembourg, registered with the Luxembourg Register of Commerce and
Companies under number B 178.410 with a share capital of $367,384, and its
permitted successors and assigns.

 

2



--------------------------------------------------------------------------------

“Actavis Revolving Credit Agreement” means that certain Actavis Revolving Credit
and Guaranty Agreement, dated as of December 17, 2014, among Ultimate Parent,
Intermediate Parent, Actavis Capital, Actavis, Actavis SCS, the several lenders
and other parties from time to time party thereto, JPMorgan Chase Bank, N.A., as
administrative agent thereunder, and J.P. Morgan Europe Limited, as London agent
thereunder, as amended, restated, supplemented, modified, extended, renewed,
refinanced or replaced from time to time, whether or not with the same lenders
or agents, and including any increases in commitments thereunder or under any
such amendment, restatement, supplement, modification, extension, renewal,
refinancing or replacement.

“Actavis SCS” means Actavis Funding SCS, a limited partnership (société en
commandite simple) organized under the laws of the Grand-Duchy of Luxembourg
having its registered office at 46A, avenue J.F. Kennedy, L-1855 Luxembourg,
registered with the Luxembourg Register of Commerce and Companies under number B
187.310 with a share capital of $20,000, and its permitted successors and
assigns.

“Actavis SEC Documents” means all reports, schedules, forms, proxy statements,
prospectuses (including prospectus supplements), registration statements and
other information filed by Actavis or Ultimate Parent with the SEC or furnished
by Actavis or Ultimate Parent to the SEC pursuant to the Securities Exchange
Act.

“Actavis Term Loan Agreement” means that certain Third Amended and Restated Term
Loan Credit and Guaranty Agreement, dated as of December 17, 2014, among
Ultimate Parent, Intermediate Parent, Actavis Capital, Actavis, Actavis SCS,
each lender from time to time party thereto and Bank of America, as
administrative agent thereunder, as amended, restated, supplemented, modified,
extended, renewed, refinanced or replaced from time to time, whether or not with
the same lenders or agents.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and
account as set forth on Schedule 11.02, or such other address or account as the
Administrative Agent may from time to time notify to Ultimate Parent, the
Borrowers and the Lenders in writing.

“Administrative Questionnaire” means an Administrative Questionnaire
substantially in the form of Exhibit A.

“Affiliate” means, with respect to any Person, another Person that, directly or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Commitments” means the Three Year Commitments and the Five Year
Commitments. As of the Second Restatement Effective Date, the Aggregate
Commitments were $0.

“Agreement” has the meaning specified in the preamble hereto.

 

3



--------------------------------------------------------------------------------

“Agreement Currency” has the meaning specified in Section 11.17.

“Amendment Agreement” means that certain Amendment Agreement to the Original
Credit Agreement, dated as of the Restatement Effective Date, by and among
Ultimate Parent, the Borrowers, Warner Chilcott Finance, the lenders party
thereto and Bank of America, as Administrative Agent.

“Allergan Acquired Business” has the meaning specified in the recitals hereto.

“Allergan Acquisition” has the meaning specified in the recitals hereto.

“Allergan Acquisition Indebtedness” means any debt securities (including
securities convertible or exchangeable into or exercisable for equity
securities, other equity-linked securities, hybrid-equity securities or any
equity securities that constitute Indebtedness for purposes hereof or would
otherwise be included in Consolidated Total Debt) of Ultimate Parent or any of
its Subsidiaries that have been issued for the purpose of financing, in part,
the Allergan Acquisition and any related transactions (including for the purpose
of refinancing or replacing all or a portion of the Allergan Bridge Facility);
provided that (a) the release of the proceeds thereof to Ultimate Parent and its
Subsidiaries is contingent upon the consummation of the Allergan Acquisition
(and, if the Allergan Acquisition is not consummated by the date specified in
the definitive documentation relating to such securities, such proceeds shall be
applied to satisfy and discharge all obligations of Ultimate Parent and its
Subsidiaries in respect of such securities) or (b) such securities can be
mandatorily redeemed by Ultimate Parent or its Subsidiaries if the Allergan
Acquisition is not consummated by the date specified in the definitive
documentation relating to such securities (and in the event the Allergan Merger
Agreement is terminated in accordance with its terms prior to the consummation
of the Allergan Acquisition, are so redeemed within 90 days of such
termination).

“Allergan Bridge Facility” means a senior unsecured bridge facility in an
aggregate principal amount not to exceed $36,400,000,000, the proceeds of which
will be used to finance the Allergan Acquisition and the related transactions.

“Allergan Cash Bridge Facility” means a senior unsecured cash bridge facility in
an aggregate principal amount not to exceed $4,698,000,000 maturing 60 days
after the initial funding thereof, the proceeds of which will be used to finance
the Allergan Acquisition and the related transactions.

“Allergan Merger Agreement” has the meaning specified in the recitals hereto.

“Allergan Merger Sub” has the meaning specified in the recitals hereto.

“Allergan SEC Documents” means all reports, schedules, forms, proxy statements,
prospectuses (including prospectus supplements), registration statements and
other information filed by the Allergan Acquired Business with the SEC or
furnished by the Allergan Acquired Business to the SEC pursuant to the
Securities Exchange Act.

“Amendment Arrangers” means J.P. Morgan Securities LLC, Mizuho Bank and Wells
Fargo Securities, LLC, in their capacities as joint lead arrangers and joint
bookrunners for the

 

4



--------------------------------------------------------------------------------

Second Amendment Agreement and the Second Amendment.

“Applicable Percentage” means, with respect to any Lender at any time, such
Lender’s Three Year Applicable Percentage and/or Five Year Applicable
Percentage, as the context requires.

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Debt Rating as set forth below:

(i) with respect to Three Year Loans:

 

Pricing
Level

   Debt Ratings
S&P/
Moody’s    Eurodollar
Rate
Loans     Base Rate
Loans  

I

   ³ A-/A3      1.000 %      0.000 % 

II

   BBB+/Baa1      1.125 %      0.125 % 

III

   BBB/Baa2      1.250 %      0.250 % 

IV

   BBB-/Baa3      1.500 %      0.500 % 

V

   £ BB+/Ba1      1.750 %      0.750 % 

(ii) with respect to Five Year Loans:

 

Pricing
Level

   Debt Ratings
S&P/
Moody’s    Eurodollar
Rate
Loans     Base Rate
Loans  

I

   ³ A-/A3      1.125 %      0.125 % 

II

   BBB+/Baa1      1.250 %      0.250 % 

III

   BBB/Baa2      1.375 %      0.375 % 

IV

   BBB-/Baa3      1.625 %      0.625 % 

V

   £ BB+/Ba1      1.875 %      0.875 % 

“Debt Rating” means, as of any date of determination, the rating as determined
by S&P, and Moody’s (collectively, the “Debt Ratings”) of Ultimate Parent’s
non-credit-enhanced, senior unsecured long-term debt (or if such debt is not so
rated, the issuer rating or corporate credit rating of Ultimate Parent);
provided that (i) if either Moody’s or S&P does not have in effect a Debt
Rating, then the Debt Rating assigned by the other rating agency shall be used;
(ii) if neither Moody’s nor S&P has in effect a Debt Rating, Pricing Level V
shall apply; and (iii) if the relevant Debt Ratings assigned by Moody’s and S&P
fall within different Pricing Levels, the Applicable Rate shall be based on the
higher of the two Debt Ratings (with Pricing Level I being the highest and
Pricing Level V being the lowest), unless one of the two Debt Ratings is two or
more Pricing Levels lower than the other, in which case the Applicable Rate
shall be based on the Pricing Level corresponding to the Debt Rating that is the
midpoint between the two Debt Ratings or, if there is no such midpoint, the
Pricing Level that is one level lower than the Pricing Level corresponding to
the higher Debt Rating.

If the relevant Debt Rating assigned by Moody’s or S&P shall be changed (other
than as a result of a change in the rating system of Moody’s or S&P), such
change shall be effective as

 

5



--------------------------------------------------------------------------------

of the date on which it is first announced by the applicable rating agency. Each
change in the Applicable Rate shall apply during the period commencing on the
effective date of such change and ending on the date immediately preceding the
effective date of the next such change. If the rating system of Moody’s or S&P
shall change or if either such rating agency shall cease to be in the business
of rating corporate debt obligations, Ultimate Parent and the Lenders shall
negotiate in good faith to amend this definition to reflect such changed rating
system (including, in such case, an amendment to replace Moody’s or S&P, as
applicable, with another rating agency) or the unavailability of ratings from
such rating agency, and, pending the effectiveness of any such amendment, the
Applicable Rate shall be determined by reference to the rating most recently in
effect prior to such change or cessation.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means MLPF&S and J.P. Morgan Securities LLC, in their capacities as
joint lead arrangers and joint book managers.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit B or any other form approved by the
Administrative Agent.

“Audited Financial Statements” means the audited consolidated balance sheet of
Ultimate Parent and its Subsidiaries for the fiscal year ended December 31,
2013, and the related consolidated statements of operations, comprehensive
income, shareholders’ equity and cash flows for such fiscal year of Ultimate
Parent and its Subsidiaries, including the notes thereto.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate in effect on such day plus 1/2 of 1%,
(b) the rate of interest in effect for such day as publicly announced from time
to time by the Administrative Agent as its “prime rate,” and (c) the Eurodollar
Rate in effect on such day plus 1.00%. The “prime rate” is a rate set by the
Administrative Agent based upon various factors including the Administrative
Agent’s costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above, or below such announced rate. Any change in such prime rate announced by
the Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change. Any change in the Federal
Funds Rate or the Eurodollar Rate will take effect on the effective date of such
change in the Federal Funds Rate or the Eurodollar Rate, as applicable.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” means the US Borrower, the Puerto Rico Borrower or the Luxembourg

 

6



--------------------------------------------------------------------------------

Borrower, as the context may require, and “Borrowers” means, collectively, the
US Borrower, the Puerto Rico Borrower and the Luxembourg Borrower.

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to remain closed under the Laws of, or are in
fact closed in, New York City, New York, Dublin, Luxembourg, Bermuda or Puerto
Rico and, if such day relates to any interest rate settings, any fundings,
disbursements, settlements and payments in respect of a Eurodollar Rate Loan, or
any other dealings to be carried out pursuant to this Agreement in respect of a
Eurodollar Rate Loan, means any such day on which dealings in deposits in US
Dollars are conducted by and between banks in the London interbank eurodollar
market.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“Cash Bridge Credit Agreement” means that certain Actavis Cash Bridge Credit and
Guaranty Agreement to be entered into on or prior to the Closing Date, among
Intermediate Parent, the borrower thereunder, the several lenders and other
parties from time to time party thereto and Bank of America, as administrative
agent thereunder, as amended, restated, supplemented or otherwise modified from
time to time.

“Change in Law” means the occurrence, after the Original Closing Date, of any of
the following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall, in
each case, be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act, but excluding any employee benefit plan of
Ultimate Parent or its Subsidiaries, and any Person acting in its capacity as
trustee, agent

 

7



--------------------------------------------------------------------------------

or other fiduciary or administrator of any such plan) is or becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act, except that a person or group shall be deemed to have “beneficial
ownership” of all securities that such person or group has the right to acquire,
whether such right is exercisable immediately or only after the passage of time
(such right, an “option right”)), directly or indirectly, of more than 35% of
the total voting power of the Equity Interests in Ultimate Parent on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right);

(b) for purposes of Section 7.03 only, during any period of 12 consecutive
months, a majority of the members of the board of directors or other equivalent
governing body of Ultimate Parent cease to be composed of individuals (i) who
were members of that board or equivalent governing body on the first day of such
period, (ii) whose election or nomination to that board or equivalent governing
body was approved by individuals referred to in clause (i) above constituting at
the time of such election or nomination at least a majority of that board or
equivalent governing body or (iii) whose election or nomination to that board or
other equivalent governing body was approved by individuals referred to in
clauses (i) and (ii) above constituting at the time of such election or
nomination at least a majority of that board or equivalent governing body
(excluding, in the case of both clause (ii) and clause (iii), any individual
whose initial nomination for, or assumption of office as, a member of that board
or equivalent governing body occurs as a result of an actual or threatened
solicitation of proxies or consents for the election or removal of one or more
directors by any person or group other than a solicitation for the election of
one or more directors by or on behalf of the board of directors);

(c) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all, or substantially all, the assets of Ultimate
Parent and its Subsidiaries taken as a whole to any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act) other
than to any Wholly Owned Subsidiary of Ultimate Parent;

(d) (i) any Borrower shall cease to be an indirect Wholly Owned Subsidiary of
Ultimate Parent or (ii) any Borrower shall cease to be an indirect Wholly Owned
Subsidiary of Intermediate Parent; or

(e) Intermediate Parent shall cease to be an indirect Wholly Owned Subsidiary of
Ultimate Parent.

“Closing Date” means July 1, 2014.

“Code” means the Internal Revenue Code of 1986.

“Co-Documentation Agents” means The Bank of Tokyo-Mitsubishi UFJ, Ltd., Mizuho
Bank and HSBC Bank USA, N.A., in their capacities as co-documentation agents.

“Commitment” means a Five Year Commitment or a Three Year Commitment.

 

8



--------------------------------------------------------------------------------

“Commitment Letter” means that certain commitment letter, dated February 17,
2014, among Ultimate Parent, Bank of America, MLPF&S and Mizuho Bank.

“Company Materials” has the meaning specified in Section 6.02.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Consolidated EBITDA” means, for any period, for Ultimate Parent and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus, without duplication and only to the extent such amount
represents a charge or expense determined in accordance with GAAP and reflected
in the consolidated earnings of Ultimate Parent and regardless of classification
within Ultimate Parent’s statement of income, the sum of (i) interest expense,
(ii) income tax expense, (iii) depreciation and amortization expense,
(iv) losses attributable to non-controlling interest, (v) stock compensation
expense, (vi) asset impairment charges or other charges associated with the
revaluation of assets or liabilities, (vii) charges associated with the
revaluation of acquisition related contingent liabilities that are based in
whole or in part on future estimated cash flows, (viii) business restructuring
charges associated with Actavis’s Global Supply Chain and Operational Excellence
initiatives or other restructurings of a similar nature, (ix) costs and charges
associated with the acquisition of businesses and assets, including, but not
limited to, Milestone Payments and integration charges (including any of the
foregoing associated with the Allergan Acquisition), (x) litigation charges and
settlements, (xi) losses and expenses associated with the sale of assets and
(xii) other unusual charges or expenses, minus, to the extent included in
calculating such Consolidated Net Income, the sum of (1) interest income and
(2) gains or income of a nature similar to items (i) through (xii) above. For
the purposes of calculating Consolidated EBITDA for any period of four
consecutive fiscal quarters (each, a “Reference Period”), (i) if at any time
during such Reference Period Ultimate Parent or any Subsidiary shall have made
any Material Disposition, the Consolidated EBITDA for such Reference Period
shall be reduced by an amount equal to the Consolidated EBITDA (if positive)
attributable to the property that is the subject of such Material Disposition
for such Reference Period or increased by an amount equal to the Consolidated
EBITDA (if negative) attributable thereto for such Reference Period, and (ii) if
during such Reference Period Ultimate Parent or any Subsidiary shall have made a
Material Acquisition (including the Allergan Acquisition), Consolidated EBITDA
for such Reference Period shall be calculated after giving pro forma effect
thereto in accordance with Section 1.03(c) as if such Material Acquisition
occurred on the first day of such Reference Period.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Total Debt as of such date to (b) Consolidated EBITDA for
the period of the four fiscal quarters of Ultimate Parent then most recently
ended.

“Consolidated Net Income” means, for any period, the consolidated net income (or
loss) of Ultimate Parent and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.

 

9



--------------------------------------------------------------------------------

“Consolidated Total Assets” means, at any time, the total assets of Ultimate
Parent and its Subsidiaries at such time that would be reflected on a
consolidated balance sheet of Ultimate Parent and its Subsidiaries prepared in
accordance with GAAP.

“Consolidated Total Debt” means, at any time, for Ultimate Parent and its
Subsidiaries on a consolidated basis, the aggregate amount of (a) all
Indebtedness for borrowed money and all Indebtedness constituting obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments (other than (i) any Acquisition Indebtedness prior to the
consummation of the Acquisition and (ii) any Allergan Acquisition Indebtedness
prior to the consummation of the Allergan Acquisition), (b) all Receivables
Facility Attributable Indebtedness and (c) all Capital Lease Obligations and
Synthetic Lease Obligations.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, court protection,
insolvency, reorganization, or similar debtor relief Laws of the United States
or other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally, including the Luxembourg Insolvency Procedure.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to the rate otherwise applicable to
the relevant Loan pursuant to Section 2.09 plus 2.00% per annum.

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that, (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date required to be funded by it hereunder unless such Lender notifies the
Administrative Agent, the Borrowers and Ultimate Parent in writing that such
failure is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable Default, shall be specifically identified and supported by
reasonable background information provided by such Lender in such writing) has
not been satisfied, or (ii) pay to the Administrative Agent or any other Lender
any other amount required to be paid by it hereunder within two Business Days of
the date when due, (b) has notified the Borrowers, Ultimate Parent or the
Administrative Agent in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
good faith determination that a condition precedent to funding (which condition
precedent, together with any applicable Default,

 

10



--------------------------------------------------------------------------------

shall be specifically identified and supported by reasonable background
information provided by such Lender in such writing or public statement) cannot
be satisfied), (c) has failed, within three Business Days after written request
by the Administrative Agent, the Borrowers or Ultimate Parent, to confirm in
writing to the Administrative Agent, Ultimate Parent and the applicable Borrower
that it will comply with its prospective funding obligations hereunder or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law or (ii) had appointed for it
a receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent, the Borrowers or Ultimate Parent, as applicable,
that a Lender is a Defaulting Lender under clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.17(b) upon delivery of written
notice of such determination to the Administrative Agent, the Borrowers,
Ultimate Parent and each Lender).

“Discharge of the Guaranteed Obligations” means (and shall have occurred when)
(a) all Guaranteed Obligations shall have been paid in full in cash and all
other obligations under the Loan Documents shall have been performed (other than
(i) those expressly stated to survive termination and (ii) contingent
obligations as to which no claim has been asserted) and (b) all Commitments
shall have terminated or expired.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.06(b)(iii) and (v), subject to such consents, if any,
as may be required under Section 11.06(b)(iii).

“Engagement Letter” means that certain letter agreement, dated July 1, 2013,
between Actavis, MLPF&S and Bank of America.

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, Laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

11



--------------------------------------------------------------------------------

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Ultimate Parent or any of its Subsidiaries
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination;
provided that Indebtedness that is convertible into any Equity Interests shall
not constitute Equity Interests prior to the conversion thereof.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Ultimate Parent within the meaning of Section 414(b)
or (c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan or
Multiemployer Plan, (b) a withdrawal by Ultimate Parent or any ERISA Affiliate
from a Pension Plan subject to Section 4063 of ERISA during a plan year in which
it was a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA, (c) a complete or partial withdrawal by Ultimate
Parent or any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization, (d) the filing of a notice of intent to
terminate, the treatment of a Pension Plan or Multiemployer Plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan,
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan, (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon Ultimate Parent or any ERISA Affiliate, or (g) the
determination that any Pension Plan or Multiemployer Plan is considered an
at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA.

“Eurodollar Rate” means:

 

12



--------------------------------------------------------------------------------

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to (i) the London Interbank Offered Rate (“LIBOR”), as currently
published on the applicable Reuters screen page (or such other commercially
available source providing such quotations of LIBOR as may be designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
deposits in US Dollars (for delivery on the first day of such Interest Period)
with a term equivalent to such Interest Period, or (ii) if such rate referenced
in the preceding clause (i) is not available at such time for any reason, then
the “Eurodollar Rate” for such Interest Period will be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in US
Dollars for delivery on the first day of such Interest Period in Same Day Funds
in the approximate amount of the Eurodollar Rate Loan being made, continued or
converted by Bank of America and with a term equivalent to such Interest Period
would be offered by Bank of America’s London Branch (or other Bank of America
branch or Affiliate) to major banks in the London interbank market for US
Dollars at their request at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) LIBOR, at approximately 11:00 a.m., London time
determined two Business Days prior to such date for US Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day or (ii) if such published rate is not available at such time for any reason,
the rate per annum determined by the Administrative Agent to be the rate at
which deposits in US Dollars for delivery on the date of determination in Same
Day Funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be offered by Bank of
America’s London Branch to major banks in the London interbank Eurodollar market
at their request at the date and time of determination;

provided that if the Eurodollar Rate, determined as set forth above, shall at
any time be less than zero, it shall be deemed to be zero at such time.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate.”

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Loan Parties hereunder or under any other Loan Document, (a) Taxes
imposed on or measured by its net income (however denominated), branch profits
Taxes and franchise Taxes imposed on it, by the United States (or any political
subdivision or taxing authority thereof or therein), or by the jurisdiction (or
any political subdivision or taxing authority thereof or therein) under the Laws
of which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its applicable Lending Office is
located, or by any jurisdiction with which such recipient has a present or
former connection (other than solely on account of the execution, delivery,
performance, filing, recording and enforcement of, and the other activities

 

13



--------------------------------------------------------------------------------

contemplated in, this Agreement), (b) any withholding Tax that is imposed on
amounts payable to a recipient with respect to an applicable interest in the
Loan or Commitment pursuant to any Law in effect at the time such recipient
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Loan Parties under Section 11.13) or designates a new
Lending Office, except to the extent that such recipient (or its assignor, in
the case of an assignment) was entitled, at the time of designation of a new
Lending Office (or assignment), to receive additional amounts from the Loan
Parties with respect to such withholding Tax pursuant to Section 3.01(a),
(c) any United States federal withholding Tax or other withholding Tax that is
attributable to a recipient’s failure to comply with Section 3.01(e) or
Section 3.01(g) and (d) any Taxes imposed pursuant to FATCA.

“Existing Credit Agreement” has the meaning specified in the recitals hereto.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code as of the Second
Restatement Effective Date (or any amendment or successor provisions that are
substantively similar and not materially more onerous to comply with), and any
present or future regulations promulgated with respect thereto or official
interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code, any intergovernmental agreement entered into in
connection with the implementation of such Sections of the Code and any fiscal
or regulatory legislation, rules or practices adopted pursuant to such
intergovernmental agreement.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day will be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day will be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent; provided that if the Federal Funds Rate, determined as set forth above,
shall at any time be less than zero, it shall be deemed to be zero at such time.

“First Merger” has the meaning specified in the recitals hereto.

“Fiscal Year” means the fiscal year of Ultimate Parent ending on December 31st
of each calendar year.

“Five Year Aggregate Commitments” means the Five Year Commitments of all the
Five Year Lenders. As of the Original Closing Date, the Five Year Aggregate
Commitments are $1,000,000,000. As of the Restatement Effective Date, the Five
Year Aggregate Commitments were $0.

“Five Year Applicable Percentage” means with respect to any Five Year Lender at
any time, the percentage (carried out to the ninth decimal place) of the
principal amount of all Five

 

14



--------------------------------------------------------------------------------

Year Loans outstanding at such time represented by such Five Year Lender’s
outstanding Five Year Loans at such time. The initial Five Year Applicable
Percentage of each Lender as of the Restatement Effective Date is set forth
opposite the name of such Lender on Schedule 2.01.

“Five Year Commitment” means, as to each Five Year Lender, its obligation to
make a Five Year Loan to the Borrowers pursuant to Section 2.01 in a principal
amount not to exceed the amount set forth opposite such Five Year Lender’s name
on Schedule 2.01 or in the Assignment and Assumption pursuant to which such Five
Year Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

“Five Year Lender” means, at any time, any Lender that has a Five Year
Commitment or a Five Year Loan at such time.

“Five Year Loan” has the meaning specified in Section 2.01(b).

“Foreign Lender” means any Administrative Agent or Lender that is not a US
Person.

“Foreign Subsidiary” means a Subsidiary that is not formed under the Laws of the
United States, any state thereof or the District of Columbia.

“Forest Notes” means the 4.375% senior notes due February 1, 2019, the 4.875%
senior notes due February 15, 2021, and the 5.00% senior notes due December 15,
2021, each issued by the Acquired Business.

“Forest SEC Documents” means all reports, schedules, forms, proxy statements,
prospectuses (including prospectus supplements), registration statements and
other information filed by the Acquired Business with the SEC or furnished by
the Acquired Business to the SEC pursuant to the Securities Exchange Act.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied; provided that, notwithstanding
anything in this Agreement to the contrary, leases will be accounted for using
accounting principles as in effect on the Restatement Effective Date.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to

 

15



--------------------------------------------------------------------------------

government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee will be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guaranteed Obligations” means (a) the Obligations and (b) whether or not
constituting Obligations, the unpaid principal of and interest on (including,
without limitation, interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding relating to any Borrower (including a Luxembourg Insolvency
Procedure) or any Guarantor, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) and all other obligations
and liabilities of any Borrower or any Guarantor to the Administrative Agent or
any Lender which may arise under or in connection with any Loan Document.

“Guaranteed Parties” means, collectively, the Administrative Agent, the Lenders
and each Indemnitee.

“Guarantors” means Ultimate Parent, Intermediate Parent and each Subsidiary
Guarantor and, solely for the purposes of Article IX hereof, each Borrower.

“Guaranty” means the Guarantee of the Guarantors contained in Article IX.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

16



--------------------------------------------------------------------------------

“Indebtedness” means, as to any Person at any time, without duplication, all of
the following, whether or not included as indebtedness or liabilities in
accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guarantees, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness will have been assumed by such Person or is limited in
recourse;

(f) Capital Lease Obligations;

(g) Synthetic Lease Obligations;

(h) Receivables Facility Attributable Indebtedness; and

(i) all Guarantees of such Person in respect of any of the foregoing; provided
that Indebtedness shall not include any performance guarantee or any other
guarantee that is not a guarantee of other Indebtedness.

For all purposes hereof, the Indebtedness of any Person will include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date will be deemed to be the Swap Termination Value
thereof as of such date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitees” has the meaning specified in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

 

17



--------------------------------------------------------------------------------

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date applicable
to such Loan, provided, however, that if any Interest Period for a Eurodollar
Rate Loan exceeds three months, the respective dates that fall every three
months after the beginning of such Interest Period will also be Interest Payment
Dates; and (b) as to any Base Rate Loan, the last Business Day of each March,
June, September and December and the Maturity Date applicable to such Loan.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter (or, if agreed to by all Lenders, twelve months or a period of
shorter than one month), as selected by the applicable Borrower in a Loan
Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day, unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period will extend beyond the applicable Maturity Date.

“Intermediate Parent” means Warner Chilcott Limited, a Bermuda exempted company,
and its successors permitted hereunder; provided that any successor shall
expressly assume all of the prior Intermediate Parent’s rights and obligations
under this Agreement and the other Loan Documents in accordance with
Section 7.03 and pursuant to documentation reasonably satisfactory to the
Administrative Agent and Ultimate Parent.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or other securities of another Person, (b) a
loan, advance (other than prepaid expenses, extension of trade credit and
advances to customers and suppliers, advances to employees and similar items to
the extent made in the ordinary course of business) or capital contribution to,
Guarantee or assumption of Indebtedness of, or purchase or other acquisition of
any other Indebtedness of, another Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“IP Rights” has the meaning specified in Section 5.20.

“IRS” means the United States Internal Revenue Service.

“Judgment Currency” has the meaning specified in Section 11.17.

 

18



--------------------------------------------------------------------------------

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender” has the meaning specified in the preamble hereto, and includes both
Three Year Lenders and Five Year Lenders.

“Lending Office” means, as to any Lender, the office, offices, branch, branches,
Subsidiary, Subsidiaries, Affiliate or Affiliates of such Lender described as
such in such Lender’s Administrative Questionnaire, or such other office,
offices, branch, branches, Subsidiary, Subsidiaries, Affiliate or Affiliates as
a Lender may from time to time notify the Borrowers, Ultimate Parent and the
Administrative Agent.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means a Five Year Loan or a Three Year Loan, as the context may require.

“Loan Documents” means this Agreement, the Second Amendment Agreement, each
Note, the Engagement Letter and each Subsidiary Guarantor Counterpart.

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which, if in writing, will be substantially in the form of
Exhibit D.

“Loan Parties” means, collectively, the Borrowers and the Guarantors.

“Luxembourg” means the Grand-Duchy of Luxembourg.

“Luxembourg Borrower” means Actavis WC 2 S.À R.L. (f/k/a WC LUXCO S.À R.L.), a
private limited liability company (société à responsabilité limitée)
incorporated under the laws of the Grand-Duchy of Luxembourg having its
registered office at 6, rue Jean Monnet, L-2180 Luxembourg, registered with the
Luxembourg Register of Commerce and Companies under number B 145.883 with a
share capital of $20,000, and its successors permitted hereunder; provided that
any successor shall expressly assume all of the prior Luxembourg Borrower’s
rights and obligations under this Agreement and the other Loan Documents in
accordance with Section 7.03 and pursuant to documentation reasonably
satisfactory to the Administrative Agent and Ultimate Parent.

 

19



--------------------------------------------------------------------------------

“Luxembourg Insolvency Procedure” means, in relation to any Loan Party organized
under the Laws of Luxembourg or any of its assets, the opening of any of the
following procedures: (a) a bankruptcy (faillite) within the meaning of Articles
437 ff. of the Luxembourg Commercial Code; (b) a controlled management (gestion
controlee) within the meaning of the Luxembourg grand ducal regulation of 24 May
1935 on controlled management; (c) a voluntary arrangement with creditors
(concordat préventif de faillite) within the meaning of the Luxembourg law of
13 April 1886 on arrangements to prevent insolvency, as amended; (d) a
suspension of payments (sursis de paiement) within the meaning of Articles 593
ff. of the Luxembourg Commercial Code; or (e) a voluntary or compulsory
winding-up pursuant to the Luxembourg Companies Act, or any other insolvency
proceedings pursuant to Luxembourg law or the Council Regulation (EC)
No.1346/2000 of May 29, 2000 on insolvency proceedings.

“Major Default” means a Default that has occurred and is continuing under
Section 8.01(a), (b), (e), (f), (g), (j) (solely with respect to this Agreement,
including Article IX) or (k).

“Material Acquisition” means any acquisition (in a single acquisition or series
of related acquisitions) of (a) assets comprising all or substantially all or
any significant portion of a business or operating unit of a business, division,
product line (including rights in respect of any drug or other pharmaceutical
product) or line of business or (b) Equity Interests of a Person if, as a result
thereof, such Person becomes a Subsidiary; provided that such acquisition (or
series of related acquisitions) involves the payment of consideration (including
the aggregate principal amount of any Indebtedness that is assumed by Ultimate
Parent or any Subsidiary following such acquisition) by Ultimate Parent and its
Subsidiaries in excess of $500,000,000 (including the value of any Equity
Interests of Ultimate Parent or any of its Subsidiaries used as consideration in
any such transaction).

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business, results of operations or financial condition
of Ultimate Parent and its Subsidiaries taken as a whole, (b) a material adverse
effect on the ability of any Loan Party to perform its payment Obligations under
any Loan Document to which it is a party, or (c) a material adverse effect on
the legality, validity, binding effect or enforceability against any Loan Party
of any Loan Document to which it is a party.

“Material Disposition” means any Disposition of property or series of
Dispositions of property (other than any sale and leaseback transaction or any
Permitted Receivables Transfer, in each case to the extent the Indebtedness or
Liens arising in connection therewith are permitted under Sections 7.01 and
7.02) that yield gross proceeds (including the aggregate principal amount of any
Indebtedness of Ultimate Parent or any Subsidiary that is assumed by another
Person following such Disposition) to Ultimate Parent or any of its Subsidiaries
in excess of $500,000,000.

“Material Indebtedness” means Indebtedness (other than the Obligations) of any
one or more of Ultimate Parent and its Subsidiaries in an aggregate principal
amount exceeding $300,000,000.

 

20



--------------------------------------------------------------------------------

“Material Subsidiary” means (a) each Borrower and each Subsidiary that is, or is
required to be, a Guarantor and (b) each other Subsidiary of Ultimate Parent
(i) the total assets of which (determined on a consolidated basis for such
Subsidiary and its Subsidiaries) equal or exceed 5% of the Consolidated Total
Assets or (ii) the revenues of which (determined on a consolidated basis for
such Subsidiary and its Subsidiaries) equal or exceed 5% of the consolidated
total revenues of Ultimate Parent and its Subsidiaries on a consolidated basis,
in each case as of the last day of or for the most recently ended period of four
consecutive fiscal quarters of Ultimate Parent; provided that if, as of the last
day of or for any such period, the combined total assets or combined revenues of
all Subsidiaries that under clauses (i) and (ii) above would not constitute
Material Subsidiaries shall have exceeded 10% of the Consolidated Total Assets
or 10% of the consolidated total revenues of Ultimate Parent and its
Subsidiaries on a consolidated basis, then one or more of such excluded
Subsidiaries shall for all purposes of the Loan Documents be deemed to be
Material Subsidiaries in descending order based on the amounts (determined on a
consolidated basis for such Subsidiary and its Subsidiaries) of their total
assets or revenues, as the case may be, until such excess shall have been
eliminated. For purposes of making calculations under this definition, following
the consummation of the Allergan Acquisition, the Consolidated Total Assets and
the consolidated total revenues of Ultimate Parent and its Subsidiaries on a
consolidated basis as of any date prior to, or for any period that commenced
prior to, the date of consummation of the Allergan Acquisition shall be
determined on a pro forma basis to give effect to the Allergan Acquisition and
the other transactions to occur on such date.

“Maturity Date” means (x) with respect to Three Year Loans, the third
anniversary of the Original Closing Date and (y) with respect to Five Year
Loans, the fifth anniversary of the Original Closing Date; provided, however,
that in either case, if such date is not a Business Day, the Maturity Date shall
be the next preceding Business Day.

“Merger Agreement” has the meaning specified in the recitals hereto.

“Merger Sub 1” has the meaning specified in the recitals hereto.

“Merger Sub 2” has the meaning specified in the recitals hereto.

“Milestone Payments” means payments made under contractual arrangements arising
in connection with any acquisition (or licensing) of assets or Equity Interests
by Ultimate Parent or any Subsidiary to the sellers (or licensors) of the assets
or Equity Interests acquired (or licensed) under such contractual arrangements
based on the achievement of specified revenue, profit or other performance
targets (financial or otherwise).

“Mizuho Bank” means Mizuho Bank, Ltd. and its successors.

“MLPF&S” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and its
successors.

“Moody’s” means Moody’s Investors Service, Inc., and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Ultimate Parent or any ERISA Affiliate
makes or is

 

21



--------------------------------------------------------------------------------

obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

“Net Worth” means, as at any time, (a) the Consolidated Total Assets at such
time less (b) all liabilities of Ultimate Parent and its Subsidiaries at such
time, calculated in accordance with GAAP on a consolidated basis.

“Non-Qualifying Lender” means a Lender that is not (a) a U.S. citizen, (b) a
“resident of a member State of the European Union” or (c) a “resident of a state
that is party to NAFTA”, in each case for purposes of the Convention between the
government of the United States and the government of Luxembourg For the
Avoidance of Double Taxation, as the same may be amended from time to time. For
the avoidance of doubt, any Lender that is a U.S. corporation that is publicly
traded, or is a Subsidiary of a publicly traded U.S. corporation, shall not be
treated as a Non-Qualifying Lender.

“Note” means a promissory note made by a Borrower in favor of a Lender
evidencing Loans made by such Lender to such Borrower, substantially in the form
of Exhibit E.

“Notes Bridge Facility” means that certain senior unsecured bridge loan in
aggregate principal amount of $2,000,000,000 committed to be made pursuant to
the Commitment Letter.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of
Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws, (b) with respect to any
limited liability company, the certificate or articles of formation, association
or organization and operating agreement, and (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Original Closing Date” means the date on which the conditions in Section 4.02
of the Original Credit Agreement were satisfied, which date was October 1, 2013.

“Original Credit Agreement” means that certain WC Term Loan Credit and Guaranty
Agreement, dated as of August 1, 2013, by and among Ultimate Parent, the
Borrowers, Warner Chilcott Finance, the lenders party thereto and Bank of
America, as administrative agent thereunder.

 

22



--------------------------------------------------------------------------------

“Originators” means Ultimate Parent and/or any of its Subsidiaries in their
respective capacities as parties to any Receivables Purchase Documents as
sellers or transferors of any Receivables and Related Security in connection
with a Permitted Receivables Transfer.

“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Overnight Rate” means, for any day, the greater of (a) the Federal Funds Rate
and (b) an overnight rate reasonably determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

“Participant” has the meaning specified in Section 11.06(e).

“Participant Register” has the meaning specified in Section 11.06(e).

“Passive Holding Companies” has the meaning specified in Section 7.09.

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Sections 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Ultimate Parent
or any ERISA Affiliate or to which Ultimate Parent or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.

“Permitted Receivables Transfer” means (a) a sale or other transfer by an
Originator to an SPV or any other Person of Receivables and Related Security for
fair market value and without recourse (except for limited recourse typical of
such structured finance transactions), and/or (b) a sale or other transfer by an
Originator or an SPV to (i) purchasers of or other investors in such Receivables
and Related Security or (ii) any other Person (including an SPV) in a
transaction in which purchasers or other investors purchase or are otherwise
transferred such Receivables and Related Security, in each case pursuant to and
in accordance with the terms of the applicable Receivables Purchase Documents.

 

23



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of Ultimate Parent or
any ERISA Affiliate or any such Plan to which Ultimate Parent or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“Post-Closing Restructuring” means, collectively, all intercompany transactions
between Ultimate Parent and one or more of its Subsidiaries or among two or more
Subsidiaries that, in each case, do not result in a change of jurisdiction of
organization of any Borrower or involve the release of Ultimate Parent,
Intermediate Parent or Warner Chilcott Finance as a Guarantor under this
Agreement.

“Public Lender” has the meaning specified in Section 6.02.

“Puerto Rico Borrower” means Warner Chilcott Company, LLC, a limited liability
company organized under the laws of the Commonwealth of Puerto Rico, and its
successors permitted hereunder; provided that any successor shall expressly
assume all of the prior Puerto Rice Borrower’s rights and obligations under this
Agreement and the other Loan Documents in accordance with Section 7.03 and
pursuant to documentation reasonably satisfactory to the Administrative Agent
and Ultimate Parent.

“Receivables” means, with respect to any Originator or SPV, such Originator’s or
SPV’s presently existing and hereafter arising or acquired accounts, accounts
receivable, and all present and future rights of such Originator or SPV to
payment for goods sold or leased or for services rendered (except those
evidenced by instruments or chattel paper), whether or not they have been earned
by performance, and all rights in any merchandise or goods which any of the same
may represent, and all rights, title, security and guarantees with respect to
each of the foregoing, including, without limitation, any right of stoppage in
transit.

“Receivables and Related Security” means the Receivables and the related
security and collections with respect thereto which are sold or transferred by
any Originator or SPV in connection with any Permitted Receivables Transfer.

“Receivables Facility Attributable Indebtedness” means the amount of obligations
outstanding under a Receivables Purchase Facility on any date of determination
that would be characterized as principal if such facility were structured as a
secured lending transaction rather than as a purchase.

“Receivables Purchase Documents” means any series of receivables purchase or
sale agreements generally consistent with terms contained in comparable
structured finance transactions pursuant to which one or more Originators sell
or transfer to one or more SPVs all of their respective rights, title and
interests in and to certain Receivables and Related Security for further sale or
transfer to other purchasers of or investors in such assets (and the other
documents, instruments and agreements executed in connection therewith), as any
such

 

24



--------------------------------------------------------------------------------

agreements may be amended, restated, supplemented, refinanced, replaced or
otherwise modified from time to time.

“Receivables Purchase Facility” means the securitization facility made available
to Ultimate Parent and its Subsidiaries, pursuant to which the Receivables and
Related Security of the Originators are transferred to one or more SPVs, and
thereafter to certain investors, pursuant to the terms and conditions of the
Receivables Purchase Documents.

“Refinancing” means the termination of that certain Credit Agreement, dated as
of December 4, 2012, by and among Forest Laboratories, Inc., JPMorgan Chase
Bank, N.A., as administrative agent, and the other lenders party thereto, as
amended by that certain Amendment No. 1, dated as of December 2, 2013, and
payment in full any indebtedness (other than contingent indemnification
obligations) outstanding thereunder.

“Register” has the meaning specified in Section 11.06(d).

“Related Indemnified Parties” means, with respect to any Indemnitee, (a) any
controlling Person or controlled Affiliate of such Indemnitee, (b) the
respective directors, officers or employees of such Indemnitee or any of its
controlling Persons or controlled Affiliates and (c) the respective agents of
such Indemnitee or any of its controlling Persons or controlled Affiliates, in
the case of this clause (c), acting at the instructions of such Indemnitee,
controlling Person or such controlled Affiliate; provided that each reference to
a controlled Affiliate or controlling Person in this definition pertains to a
controlled Affiliate or controlling Person involved in the negotiation of the
Engagement Letter, this Agreement, the Second Amendment Agreement or any other
Loan Document.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees, agents, advisors and other
representatives of such Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived
under current law.

“Required Lenders” means Lenders holding in the aggregate more than 50% of the
aggregate principal amount of the Loans then outstanding.

“Responsible Officer” means, with respect to any Person, the chief executive
officer, a manager (gérant), a director, the chief financial officer, the
treasurer, the chief legal officer, the chief accounting officer or any vice
president of such Person. Any document delivered hereunder that is signed by a
Responsible Officer of any Loan Party will be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party, and such Responsible Officer will be conclusively
presumed to have acted on behalf of such Loan Party.

“Restatement Effective Date” means the date on which the conditions precedent
set forth in Section 3 of the Amendment Agreement were satisfied, which date was
June 9, 2014.

 

25



--------------------------------------------------------------------------------

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of Ultimate Parent, any Borrower or any Material Subsidiary, or any
payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to Ultimate Parent’s
shareholders, partners or members (or the equivalent Person thereof).

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Financial, Inc., and any successor thereto.

“Same Day Funds” means immediately available funds.

“Sanctioned Country” means, at any time, a country or territory that is the
subject or target of any Sanctions that broadly prohibit dealings with that
country or territory (at the time of this Agreement, Cuba, Iran, North Korea,
Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person whose name appears on the
list of Specially Designated Nationals and Blocked Persons published by the
Office of Foreign Assets Control of the U.S. Department of Treasury, (b) any
Person listed in any Sanctions-related list of designated Persons maintained by
the European Union or any EU member state, (c) any Person located, organized or
resident in a Sanctioned Country or (d) any Person owned or controlled by any
such Person or Persons.

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the OFAC, or (b) the United Nations Security Council, the
European Union or Her Majesty’s Treasury of the United Kingdom.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“SEC Documents” means the Actavis SEC Documents, the WC SEC Documents, the
Forest SEC Documents and, if the Allergan Acquisition is consummated, the
Allergan SEC Documents.

“Second Amendment Agreement” means that certain Second Amendment Agreement to
the Existing Credit Agreement, dated as of December 17, 2014, by and among
Ultimate Parent, Intermediate Parent, the Borrowers, Warner Chilcott Finance and
the Lenders party thereto, and acknowledged by Bank of America, as
Administrative Agent.

“Second Restatement” means the amendment and restatement of the Existing Credit
Agreement in the form of this Agreement on the Second Restatement Effective
Date.

“Second Restatement Effective Date” means the date on which the conditions
precedent set forth in Section 4 of the Second Amendment Agreement have been
satisfied, which date is December 17, 2014.

 

26



--------------------------------------------------------------------------------

“Second Merger” has the meaning specified in the recitals hereto.

“Securities Exchange Act” means the Securities Exchange Act of 1934.

“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person (including,
for the avoidance of doubt, property consisting of the residual equity value of
such Person’s subsidiaries) is greater than the total amount of liabilities,
including contingent liabilities, of such Person, (b) the present fair salable
value of the assets of such Person (including, for the avoidance of doubt,
property consisting of the residual equity value of such Person’s subsidiaries)
is greater than the amount that will be required to pay the probable liability
of such Person on the sum of its debts and other liabilities, including
contingent liabilities, (c) such Person has not, does not intend to, and does
not believe (nor should it reasonably believe) that it will, incur debts or
liabilities beyond such Person’s ability to pay such debts and liabilities as
they become due (whether at maturity or otherwise), (d) such Person does not
have unreasonably small capital with which to conduct the businesses in which it
is engaged as such businesses are now conducted and are proposed to be conducted
following the Closing Date, (e) such Person is able to pay its debts and
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, and (f) such Person is “solvent” within the meaning
given to that term and similar terms under the Bankruptcy Code of the United
States and applicable Laws relating to fraudulent transfers and conveyances. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“SPV” means any special purpose entity established for the purpose of purchasing
receivables in connection with a receivables securitization transaction
permitted under the terms of this Agreement.

“Subsidiary” means, with respect to any Person, a corporation, partnership,
joint venture, limited liability company or other business entity (a) of which a
majority of the shares of securities or other interests having ordinary voting
power for the election of directors or other governing body (other than
securities or interests having such power only by reason of the happening of a
contingency) are at the time beneficially owned, or (b) that is, at the time any
determination is made, otherwise Controlled, by such Person or one or more
Subsidiaries of such Person or by such Person and one or more Subsidiaries of
such Person. Unless otherwise specified, all references herein to a “Subsidiary”
or to “Subsidiaries” will refer to a Subsidiary or Subsidiaries of Ultimate
Parent. For the avoidance of doubt, prior to the consummation of the
Acquisition, the Acquired Business and its Subsidiaries did not constitute a
Subsidiary or Subsidiaries of Ultimate Parent.

“Subsidiary Guarantor” means (a) Warner Chilcott Finance and (b) each other
Subsidiary of Ultimate Parent that, after the Second Restatement Effective Date,
becomes a party to this Agreement as a “Guarantor”, either at the election of
Ultimate Parent or as required by Section 6.12, by executing and delivering to
the Administrative Agent a Subsidiary Guarantor Counterpart. As of the Second
Restatement Effective Date, Warner Chilcott Finance is the only Subsidiary
Guarantor.

 

27



--------------------------------------------------------------------------------

“Subsidiary Guarantor Counterpart” means the Subsidiary Guarantor Counterpart
Agreement to be entered into by any Subsidiary Guarantor in favor of the
Administrative Agent, substantially in the form of Exhibit F, with such
modifications thereto as may be reasonably agreed by the Administrative Agent
and Ultimate Parent in accordance with Section 10.10(b).

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any netting agreement relating to such
Swap Contracts, (a) for any date on or after the date such Swap Contracts have
been closed out and termination value(s) determined in accordance therewith,
such termination value(s), and (b) for any date prior to the date referenced in
clause (a) of this definition, the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender) or any third party in the business of determining such values acceptable
to the Administrative Agent.

“Syndication Agent” means JPMorgan Chase Bank, N.A., in its capacity as
syndication agent.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment), and the amount of such
obligation shall be the capitalized amount of the remaining lease payments under
the relevant lease that would appear on a balance sheet of such Person prepared
as of such date in accordance with GAAP if such lease were accounted for as
capital lease.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other similar
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.

 

28



--------------------------------------------------------------------------------

“Three Year Aggregate Commitments” means the Three Year Commitments of all the
Three Year Lenders. As of the Original Closing Date, the Three Year Aggregate
Commitments are $1,000,000,000. As of the Restatement Effective Date, the Three
Year Aggregate Commitments were $0.

“Three Year Applicable Percentage” means with respect to any Three Year Lender
at any time, the percentage (carried out to the ninth decimal place) of the
principal amount of all Three Year Loans outstanding at such time represented by
such Three Year Lender’s outstanding Three Year Loans at such time. The initial
Three Year Applicable Percentage of each Lender as of the Restatement Effective
Date is set forth opposite the name of such Lender on Schedule 2.01.

“Three Year Commitment” means, as to each Three Year Lender, its obligation to
make a Three Year Loan to the Borrowers pursuant to Section 2.01 in a principal
amount not to exceed the amount set forth opposite such Three Year Lender’s name
on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Three Year Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

“Three Year Lender” means, at any time, any Lender that has a Three Year
Commitment or a Three Year Loan at such time.

“Three Year Loan” has the meaning specified in Section 2.01(a).

“Transactions” means, collectively, (a) the consummation of the Acquisition,
(b) the Refinancing, (c) the execution and delivery by the Loan Parties of the
Amendment Agreement, (d) the amendment and restatement of that certain Amended
and Restated Actavis Revolving Credit and Guaranty Agreement, dated as of
October 1, 2013, among Ultimate Parent, Actavis Capital, Actavis, the several
lenders and other parties from time to time party thereto and Bank of America,
as administrative agent thereunder, (e) the amendment and restatement of the
Actavis Term Loan Agreement and the borrowing of loans thereunder, (f) the
execution and delivery of the Cash Bridge Credit Agreement and the borrowing of
loans thereunder and (g) the issuance and sale by the Borrowers of senior
unsecured notes and/or the incurrence of loans under the Notes Bridge Facility
in an aggregate amount of up to $2,000,000,000.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“Ultimate Parent” means Actavis plc, a public limited company incorporated under
the laws of Ireland, and its successors permitted hereunder; provided that any
successor shall expressly assume all of the prior Ultimate Parent’s rights and
obligations under this Agreement and the other Loan Documents in accordance with
Section 7.03 and pursuant to documentation reasonably satisfactory to the
Administrative Agent and such successor.

“United States” and “U.S.” mean the United States of America.

“US Borrower” means Warner Chilcott Corporation, a corporation organized under
the laws of the State of Delaware, and its successors permitted hereunder;
provided that any successor shall expressly assume all of the prior US
Borrower’s rights and obligations under this

 

29



--------------------------------------------------------------------------------

Agreement and the other Loan Documents in accordance with Section 7.03 and
pursuant to documentation reasonably satisfactory to the Administrative Agent
and Ultimate Parent.

“US Dollar” and “$” mean lawful money of the United States.

“US Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“VAT” means (a) any Tax imposed in compliance with the Council Directive of
28 November 2006 on the common system of value added tax (EC Directive 2006/112)
and (b) any other Tax of a similar nature, whether imposed in a member state of
the European Union in substitution for, or levied in addition to, such Tax
referred to in clause (a) of this definition, or imposed elsewhere.

“VAT Supplier” has the meaning specified in Section 3.01(i).

“VAT Recipient” has the meaning specified in Section 3.01(i).

“VAT Relevant Party” has the meaning specified in Section 3.01(i).

“Voidable Transfer” has the meaning specified in Section 9.10.

“Warner Chilcott” means Warner Chilcott plc, a public limited company
incorporated under the laws of Ireland.

“Warner Chilcott Finance” means Warner Chilcott Finance, LLC, a Delaware limited
liability company.

“WC SEC Documents” means all reports, schedules, forms, proxy statements,
prospectuses (including prospectus supplements), registration statements and
other information filed by Warner Chilcott with the SEC or furnished by Warner
Chilcott to the SEC pursuant to the Securities Exchange Act.

“Wholly Owned Subsidiary” means, with respect to any Person, a Subsidiary of
such Person all the Equity Interests of which (except for directors’ qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other Persons under applicable Law) are, at the time any determination
is being made, owned, Controlled or held by such Person and/or one or more
wholly owned Subsidiaries of such Person.

“Withholding Agents” means any Loan Party and the Administrative Agent.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein will apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
will include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” will be deemed to be followed by the
phrase “without limitation.” The word “will”

 

30



--------------------------------------------------------------------------------

will be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument or other document (including any Organization Document)
will be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person will be
construed to include such Person’s successors and permitted assigns, (iii) the
words “herein,” “hereof” and “hereunder”, and words of similar import when used
in any Loan Document, will be construed to refer to such Loan Document in its
entirety and not to any particular provision thereof, (iv) the words “the date
hereof” or the “date of this Agreement” and words of similar import when used in
any Loan Document in reference to this Agreement shall be deemed to refer to the
Second Restatement Effective Date, (v) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules will be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (vi) any reference to any law will include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation will, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vii) the words “asset” and “property” will
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and will not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms. (a) Generally. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP, subject to the last sentence of subsection (b) below.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of Ultimate Parent and its Subsidiaries shall be deemed to be
carried at 100% of the outstanding principal amount thereof, and the effects of
FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either Ultimate Parent or the Required Lenders shall so request,
the Administrative Agent, the Lenders and Ultimate Parent shall negotiate in
good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) Ultimate Parent shall provide to the Administrative Agent and the Lenders
financial statements and other

 

31



--------------------------------------------------------------------------------

documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP. For the avoidance of
doubt, all calculations, ratios and computations with respect to leases
contained in this Agreement will be computed with respect to each lease in
conformity with GAAP as in effect on the Restatement Effective Date.

(c) Pro Forma Calculations. All pro forma computations required to be made
hereunder giving effect to any Material Acquisition or Material Disposition
shall be calculated after giving pro forma effect thereto (and to any other such
transaction consummated since the first day of the period for which such pro
forma computation is being made and on or prior to the date of such computation)
as if such transaction had occurred on the first day of the period of four
consecutive fiscal quarters ending with the most recent fiscal quarter of
Ultimate Parent for which financial statements shall have been delivered
pursuant to Section 6.01(a) or 6.01(b), and, to the extent applicable, the
historical earnings and cash flows associated with the assets acquired or
disposed of, any related incurrence or reduction of Indebtedness and any related
cost savings, operating expense reductions and synergies which, in the case of
reductions in cost, (i) are calculated on a basis that is consistent with
Article 11 of Regulation S-X under the Securities Act of 1933 or (ii) are
implemented, committed to be implemented, the commencement of implementation of
which has begun or is reasonably expected to be implemented in good faith by the
business that was the subject of any such asset acquisition or disposition
within twelve (12) months of the date of such asset acquisition or disposition
and that are factually supportable and quantifiable and expected to have a
continuing impact, as if, in the case of each of clauses (i) and (ii), all such
reductions in costs had been effected as of the beginning of such period,
decreased by any non-one-time incremental expenses incurred or to be incurred
during such period in order to achieve such reduction in costs. If any
Indebtedness bears a floating rate of interest and is being given pro forma
effect, the interest on such Indebtedness shall be calculated as if the rate in
effect on the date of determination had been the applicable rate for the entire
period (taking into account any Swap Contract applicable to such Indebtedness).

1.04 Times of Day. Unless otherwise specified, all references herein to times of
day will be references to Eastern time (daylight or standard, as applicable).

1.05 Rounding. Any financial ratios required to be maintained by Ultimate Parent
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

ARTICLE II.

THE COMMITMENTS AND BORROWINGS

2.01 Loans. (a) Subject to the terms and conditions set forth in the Original
Credit Agreement, each lender with a commitment on the Original Closing Date
made a three year tranche term loan (each such loan, a “Three Year Loan”) to the
applicable Borrower in US Dollars on the Original Closing Date under
Section 2.01(a) of the Original Credit Agreement. For the avoidance of doubt,
Three Year Loans outstanding under the Existing Credit Agreement

 

32



--------------------------------------------------------------------------------

immediately prior to the Second Restatement Effective Date shall continue as
Loans under this Agreement upon the effectiveness of this Agreement. Amounts
borrowed under Section 2.01(a) of the Original Credit Agreement and repaid or
prepaid may not be reborrowed. Three Year Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.

(b) Subject to the terms and conditions set forth in the Original Credit
Agreement, each lender with a commitment on the Original Closing Date made a
five year tranche term loan (each such loan, a “Five Year Loan”) to the
applicable Borrower in US Dollars on the Original Closing Date under
Section 2.01(b) of the Original Credit Agreement. For the avoidance of doubt,
Five Year Loans outstanding under the Existing Credit Agreement immediately
prior to the Second Restatement Effective Date shall continue as Loans under
this Agreement upon the effectiveness of this Agreement. Amounts borrowed under
Section 2.01(b) of the Original Credit Agreement and repaid or prepaid may not
be reborrowed. Five Year Loans may be Base Rate Loans or Eurodollar Rate Loans,
as further provided herein.

2.02 Borrowings, Conversions and Continuations of Loans. (a) Each Borrowing,
each conversion of Loans from one Type to the other, and each continuation of
Eurodollar Rate Loans will be made upon the applicable Borrower’s irrevocable
notice to the Administrative Agent, which may be given by telephone (and
confirmed promptly by hand delivery, fax or email). Each such notice must be
received by the Administrative Agent not later than (i) 12:00 noon three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or of any conversion of Eurodollar Rate
Loans to Base Rate Loans, and (ii) 10:00 a.m. on the requested date of any
Borrowing of Base Rate Loans; provided, however, that if the applicable Borrower
wishes to request Eurodollar Rate Loans having an Interest Period other than
one, two, three or six months in duration as provided in the definition of
“Interest Period”, the applicable notice must be received by the Administrative
Agent not later than 12:00 noon four Business Days prior to the requested date
of such Borrowing, conversion or continuation of Eurodollar Rate Loans,
whereupon the Administrative Agent will give prompt notice to the Lenders of
such request and determine whether the requested Interest Period is acceptable
to all of them. Not later than 12:00 noon, three Business Days before the
requested date of such Borrowing, conversion or continuation of Eurodollar Rate
Loans, the Administrative Agent will notify the applicable Borrower (which
notice may be by telephone) whether or not the requested Interest Period has
been consented to by all the Lenders. Each telephonic notice by the applicable
Borrower pursuant to this Section 2.02(a) must be confirmed promptly by hand
delivery, fax or e-mail to the Administrative Agent of a written Loan Notice,
appropriately completed and signed by a Responsible Officer of the applicable
Borrower. Each Borrowing of, conversion to or continuation of Eurodollar Rate
Loans will be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof. Each Borrowing of or conversion to Base Rate Loans
will be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof. Each Loan Notice (whether telephonic or written) will specify
(i) whether the applicable Borrower is requesting a Borrowing, a conversion of
Loans from one Type to the other, or a continuation of Eurodollar Rate Loans,
(ii) whether the Borrowing is a Three Year Borrowing or a Five Year Borrowing,
(iii) the relevant Borrower(s), (iv) the requested date of the Borrowing,
conversion or continuation, as the case may be (which will be a Business Day),
(v) the principal amount of Loans to be borrowed, converted or continued,
(vi) the Type of Loans to be borrowed or to which existing Loans are to be
converted and (vii) if applicable, the duration of the Interest Period with
respect thereto. If the applicable

 

33



--------------------------------------------------------------------------------

Borrower fails to specify a Type of Loan in a Loan Notice, then the applicable
Loans will be made as Base Rate Loans. If the applicable Borrower fails to give
timely notice requesting a conversion or continuation of a Eurodollar Rate Loan,
such Eurodollar Rate Loan will be continued with an Interest Period of one
month. If the applicable Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month.

(b) Following receipt of a Loan Notice, the Administrative Agent will promptly
notify each Lender of the amount of its Applicable Percentage of the applicable
Loans, as described in the preceding subsection.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of an Event of Default, no Loans may be converted to
or continued as Eurodollar Rate Loans without the consent of the Required
Lenders.

(d) The Administrative Agent will promptly notify the applicable Borrower and
the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate. At any time that
Base Rate Loans are outstanding, the Administrative Agent will notify the
applicable Borrower and the Lenders of any change in the prime rate used in
determining the Base Rate promptly following the public announcement of such
change.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there will
not be more than ten Interest Periods in effect with respect to Loans.

2.03 [Reserved].

2.04 [Reserved].

2.05 [Reserved].

2.06 Prepayments. Each Borrower may, upon notice from it to the Administrative
Agent, at any time or from time to time voluntarily prepay at such Borrower’s
option either Three Year Loans or Five Year Loans made to it in whole or in part
without premium or penalty; provided that (i) such notice must be received by
the Administrative Agent not later than 11:00 a.m. (A) three Business Days prior
to any date of prepayment of Eurodollar Rate Loans and (B) on the date of
prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar Rate Loans will
be in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in
excess thereof; and (iii) any prepayment of Base Rate Loans will be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice will specify the date and amount of such prepayment, whether
the Loan to be prepaid is a Three Year Loan or a Five Year Loan, and the Type(s)
of Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid, the
Interest Period(s) of such Loans. The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment. If such notice is given by
the applicable Borrower, it will make such prepayment and the payment

 

34



--------------------------------------------------------------------------------

amount specified in such notice will be due and payable on the date specified
therein; provided that, subject to Section 3.05, such notice may state that such
notice is conditioned upon the occurrence of one or more events specified
therein, in which case such notice may be revoked by the applicable Borrower (by
notice to the Administrative Agent on or prior to the specified date of
prepayment) if such condition is not satisfied and, in the case of such
revocation, the applicable Borrower shall not be required to make such
prepayment and such prepayment amount shall cease to be due and payable. Any
prepayment of a Eurodollar Rate Loan will be accompanied by all accrued interest
on the amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Each such prepayment will be applied to the Loans of the Lenders
in accordance with their respective Three Year Applicable Percentage or Five
Year Applicable Percentage, as applicable, and to the installments thereof as
directed by the applicable Borrower, or, in the absence of such direction, in
direct order of maturity.

2.07 [Reserved].

2.08 Repayment of Loans. The applicable Borrower will repay to each Three Year
Lender the full principal amount of the Three Year Loans on the Maturity Date
for such Loans. The applicable Borrower will repay to each Five Year Lender, in
equal consecutive quarterly installments, commencing on the end of the first
quarter following the Original Closing Date and on the last Business Day of each
June, September, December and March thereafter, an amount equal to 2.50% of the
stated principal amount of the Five Year Loans funded by such Five Year Lender
on the Original Closing Date (which amounts shall be reduced as a result of the
application of prepayments in accordance with Section 2.06), with the remaining
balance thereof payable on the Maturity Date for such Loans; provided, however,
that the final principal repayment installment of the Three Year Loans and Five
Year Loans shall be repaid on the applicable Maturity Date and in any event
shall be in an amount equal to the aggregate principal amount of all such Loans
outstanding on such date.

2.09 Interest. (a) Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan will bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate for Three Year Loans or
Five Year Loans, as applicable; and (ii) each Base Rate Loan will bear interest
on the outstanding principal amount thereof from the applicable borrowing date
at a rate per annum equal to the Base Rate plus the Applicable Rate for Three
Year Loans or Five Year Loans, as applicable.

(b) If any amount of principal of any Loan is not paid when due (without regard
to any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws, payable on demand.

(c) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(d) Interest on each Loan will be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder

 

35



--------------------------------------------------------------------------------

will be due and payable in accordance with the terms hereof before and after
judgment, and before and after the commencement of any proceeding under any
Debtor Relief Law.

2.10 Fees. (a) The applicable Borrowers will pay or cause to be paid to the
Arrangers and the Administrative Agent for their own respective accounts, in US
Dollars, fees in the amounts and at the times specified in the Engagement
Letter. Such fees will be fully earned when paid and will not be refundable for
any reason whatsoever.

(b) The Borrowers will pay to the Lenders, in US Dollars, such fees as will have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees will be fully earned when paid and will not be refundable
for any reason whatsoever.

2.11 Computation of Interest and Fees. All computations of interest for Base
Rate Loans will be made on the basis of a year of 365 or 366 days, as the case
may be, and actual days elapsed. All other computations of fees and interest
will be made on the basis of a 360-day year and actual days elapsed (which
results in more fees or interest, as applicable, being paid than if computed on
the basis of a 365-day year). Interest will accrue on each Loan for the day on
which the Loan is made, and will not accrue on a Loan, or any portion thereof,
for the day on which the Loan or such portion is paid; provided that any Loan
that is repaid on the same day on which it is made will, subject to
Section 2.13(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder will be conclusive and
binding for all purposes, absent manifest error.

2.12 Evidence of Debt. The Loans made by each Lender will be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender will be conclusive absent manifest
error of the amount of the Loans made by the Lenders to the applicable Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so will not, however, limit or otherwise affect the obligation of the
applicable Borrower hereunder to pay any amount owing with respect to the
Obligations. The Administrative Agent will provide to the applicable Borrower or
Ultimate Parent, upon their request, a statement of Loans, payments and other
transactions pursuant to this Agreement. Such statement will be deemed correct,
accurate, and binding on such Borrower (except for corrections and errors
discovered by the Administrative Agent), unless such Borrower or Ultimate Parent
notifies the Administrative Agent in writing to the contrary within thirty
(30) days after such statement is rendered. In the event a timely written notice
of objections is given by such Borrower or Ultimate Parent, only the items to
which exception is expressly made will be considered to be disputed by such
Borrower. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent will control in the absence of manifest error. Upon the request of any
Lender to any Borrower and Ultimate Parent made through the Administrative
Agent, such Borrower will execute and deliver to such Lender (through the
Administrative Agent) a Note, which will evidence such Lender’s Loans to such
Borrower in addition to such accounts or records. Each Lender may attach
schedules to a Note and endorse thereon the date, Type (if applicable), amount
and maturity of its Loans and payments with respect thereto.

 

36



--------------------------------------------------------------------------------

2.13 Payments Generally; Administrative Agent’s Clawback. (a) General. All
payments to be made by the Borrowers will be made without condition or deduction
for any counterclaim, defense, recoupment or setoff. Except as otherwise
expressly provided herein, all payments by the Borrowers hereunder will be made
to the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the applicable Administrative Agent’s Office in US
Dollars and in Same Day Funds not later than 1:00 p.m. on the date specified
herein. The Administrative Agent will promptly distribute to each Lender (which
is not a Defaulting Lender) its Three Year Applicable Percentage or Five Year
Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent after 1:00 p.m. will
be deemed received on the next succeeding Business Day and any applicable
interest or fee will continue to accrue. If any payment to be made by any
Borrower will come due on a day other than a Business Day, payment will be made
on the next following Business Day, except (i) as otherwise set forth in the
definition of Interest Period, or (ii) that no payment will extend past the
applicable Maturity Date, and such extension of time will be reflected in
computing interest or fees, as the case may be.

(b) Funding by Lenders; Presumption by Administrative Agent. (i) Unless the
Administrative Agent will have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 1:00 p.m. on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrowers severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in Same Day Funds with interest thereon, for each day from and including
the date such amount is made available to the applicable Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by any Borrower, the interest rate applicable to Base Rate
Loans. If such Borrower and such Lender will pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent will promptly remit to such Borrower the amount of such interest paid by
the Borrowers for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid will constitute
such Lender’s Loan included in such Borrowing. Any payment by such Borrower will
be without prejudice to any claim such Borrower may have against a Lender that
will have failed to make such payment to the Administrative Agent.

(ii) Payments by the Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent will have received notice from the applicable Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such

 

37



--------------------------------------------------------------------------------

date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if such Borrower has
not in fact made such payment, then each of the Lenders severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender in Same Day Funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or any Borrower with respect
to any amount owing under this subsection (b) will be conclusive, absent
manifest error.

(c) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans and to make payments pursuant to Section 11.04(c) are several and not
joint. The failure of any Lender to make any Loan or to make any payment under
Section 11.04(c) on any date required hereunder will not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender will
be responsible for the failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 11.04(c).

(d) Funding Source. Nothing herein will be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.14 Sharing of Payments by Lenders. If any Lender will, by exercising any right
of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such Loans
and accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion will (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans of the other Lenders, or make such other adjustments
as will be equitable, so that the benefit of all such payments will be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them,
provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations will be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this Section will not be construed to apply to (x) any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant.

For purposes of this Section 2.14, any calculation of pro rata shares of Loans
will be determined on the basis of the aggregate principal amount of all Loans
then outstanding.

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing

 

38



--------------------------------------------------------------------------------

arrangements may exercise against such Loan Party rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Loan Party in the amount of such participation.

2.15 [Reserved].

2.16 [Reserved].

2.17 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 11.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, as Ultimate Parent may request (so long
as no Default exists), to the funding of any Loan in respect of which that
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, if so determined by
the Administrative Agent and Ultimate Parent, to be held in a non-interest
bearing deposit account and released in order to satisfy obligations of that
Defaulting Lender to fund Loans under this Agreement; fourth, to the payment of
any amounts owing to the Lenders, as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, against that Defaulting Lender as
a result of that Defaulting Lender’s breach of its obligations under this
Agreement; fifth, so long as no Default exists, to the payment of any amounts
owing to any Borrower as a result of any judgment of a court of competent
jurisdiction obtained by such Borrower against that Defaulting Lender as a
result of that Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans in respect of which that Defaulting Lender
has not fully funded its appropriate share and (y) such Loans were made at a
time when the conditions set forth in Section 4.02 of the Original Credit
Agreement were satisfied or waived, such payment shall be applied solely to pay
the Loans of all non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of that Defaulting Lender. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender pursuant to this

 

39



--------------------------------------------------------------------------------

Section 2.17(a)(ii) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) [Reserved].

(iv) No Default. Operation of the allocations provided in clause (ii) above
shall not be deemed to result in a default of the Borrowers’ or any other Loan
Party’s obligations to a Defaulting Lender under this Agreement or any other
Loan Document.

(b) Defaulting Lender Cure. If Ultimate Parent and the Administrative Agent
agree in writing in their sole discretion that a Defaulting Lender should no
longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the date such confirmation is so
received or the effective date specified in such notice (and subject to any
conditions set forth therein), as applicable, that Lender will, to the extent
applicable, purchase that portion of outstanding Loans of the other Lenders or
take such other actions as the Administrative Agent may determine to be
necessary to cause the Loans to be held on a pro rata basis by the Lenders in
accordance with their Applicable Percentages, together with any payments
reasonably determined by the Administrative Agent to be necessary to compensate
the non-Defaulting Lenders for any loss, cost or expense of the type described
in Section 3.05 (all of which purchases are hereby consented to by Ultimate
Parent and each Lender) whereupon that Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of Ultimate Parent or any Borrower
while that Lender was a Defaulting Lender; and provided, further, that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender’s having been a
Defaulting Lender.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes. If, however, applicable Laws require any Withholding Agent to
withhold or deduct any Tax, such Tax shall be withheld or deducted in accordance
with such Laws as determined by such Withholding Agent, as the case may be, upon
the basis of the information and documentation to be delivered pursuant to
subsection (e) below.

(ii) If any Withholding Agent shall be required by applicable Law to withhold or
deduct any Taxes, including both United States federal backup withholding and
withholding Taxes, from any payment, then (A) the Withholding Agent shall
withhold or make such deductions as are determined by the Withholding Agent to
be required based upon the information and documentation it has received
pursuant to subsection (e) below,

 

40



--------------------------------------------------------------------------------

(B) the Withholding Agent shall timely pay the full amount withheld or deducted
to the relevant Governmental Authority in accordance with applicable Law, and
(C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by such Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including withholding or deductions applicable to additional sums
payable under this Section 3.01) the Administrative Agent or Lender, as the case
may be, receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

(b) Payment of Other Taxes by the Loan Parties. Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable Laws, except
for Other Taxes resulting from an assignment by any Lender pursuant to
Section 11.06(b), which assignment is not at the request of Ultimate Parent
pursuant to Section 11.13.

(c) Tax Indemnifications. (i) Without limiting or duplication of the provisions
of subsection (a) or (b) above, each Loan Party shall, and does hereby,
indemnify the Administrative Agent and each Lender, and shall make payment in
respect thereof within 20 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) paid by the
Administrative Agent or such Lender, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. Each Lender and the
Administrative Agent agrees to give written notice to the Borrowers and Ultimate
Parent of the assertion of any claim against such Lender or the Administrative
Agent, as the case may be, relating to such Indemnified Taxes no later than 180
days after the principal officer of such party responsible for administering
this Agreement obtains knowledge thereof. Each Loan Party shall also, and does
hereby, indemnify the Administrative Agent, and shall make payment in respect
thereof within 10 days after demand therefor, for any amount which a Lender for
any reason fails to pay indefeasibly to the Administrative Agent as required by
clause (ii) of this subsection after the Administrative Agent has exercised such
remedies provided in clause (ii) of this subsection as the Administrative Agent
in its good faith discretion determines to be appropriate. A certificate as to
the amount of any such payment or liability delivered to the Borrowers and
Ultimate Parent by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
shall, and does hereby, indemnify the Loan Parties and the Administrative Agent,
and shall make payment in respect thereof within 20 days after demand therefor,
against any and all Taxes and any and all related losses, claims, liabilities,
penalties, interest and expenses (including the fees, charges and disbursements
of any counsel for the Loan Parties or the Administrative Agent) incurred by or
asserted against the Loan Parties or the Administrative Agent by any
Governmental Authority as a result of the failure by such Lender to deliver, or
as a result of the inaccuracy, inadequacy or deficiency of, any documentation
required to be delivered by such Lender to the Borrowers, Ultimate Parent or the
Administrative Agent pursuant to subsection (e). Each Lender hereby authorizes

 

41



--------------------------------------------------------------------------------

the Administrative Agent (on its own behalf or on behalf of such Lender) to set
off and apply any and all amounts (including interest and fees) at any time
owing to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this clause (ii). The agreements in
this clause (ii) shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of the Aggregate Commitments and the repayment,
satisfaction or discharge of all other Obligations.

(d) Evidence of Payments. Upon request by a Borrower, Ultimate Parent or the
Administrative Agent, as the case may be, after any payment of Taxes by the Loan
Parties or by the Administrative Agent to a Governmental Authority as provided
in this Section 3.01, the applicable Borrower or Ultimate Parent shall deliver
to the Administrative Agent or the Administrative Agent shall deliver to the
applicable Borrower or Ultimate Parent, as the case may be, the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return required by Laws to report such payment or
other evidence of such payment reasonably satisfactory to Ultimate Parent or the
Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation.

(i) Each Lender and the Administrative Agent shall deliver to the applicable
Borrower, Ultimate Parent and to the Administrative Agent (if applicable), if
reasonably requested by such Borrower, Ultimate Parent or the Administrative
Agent in writing, such properly completed and executed documentation prescribed
by applicable Laws or by the taxing authorities of any jurisdiction and such
other reasonably requested information as will permit the applicable Borrower,
Ultimate Parent or the Administrative Agent, as the case may be, to determine
(A) whether or not payments made by the Loan Parties hereunder or under any
other Loan Document are subject to Taxes, (B) if applicable, the required rate
of withholding or deduction, and (C) the entitlement of such Lender or the
Administrative Agent to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Person by the
Loan Parties pursuant to this Agreement or otherwise to establish such Person’s
status for withholding tax purposes in the applicable jurisdictions.
Notwithstanding anything to the contrary in this Section 3.01(e), the
completion, execution and submission of the documentation referred to in this
Section 3.01(e) (other than such documentation set forth in Sections
3.01(e)(ii)(A), (ii)(B)(I), (ii)(B)(II), (ii)(B)(III), (ii)(B)(IV) and 3.01(g))
shall not be required if in such Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender or Administrative Agent that is a US Person shall, on or prior to
the date it becomes a party to this Agreement (and from time to time thereafter
upon the expiration, obsolescence or invalidity of any form, documentation or
information previously delivered pursuant to this clause (A)), deliver to the
Borrowers and the Administrative Agent two properly completed

 

42



--------------------------------------------------------------------------------

and executed originals of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested by the Borrowers or the Administrative Agent as will establish its
exemption from backup withholding; and

(B) each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding Tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Borrowers and
the Administrative Agent on or prior to the date on which such Foreign Lender
becomes a Foreign Lender under this Agreement (and from time to time thereafter
upon the expiration, obsolescence or invalidity of any form, documentation or
information previously delivered pursuant to this clause (B), or upon the
request of the Borrowers or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), two of whichever of the following is
applicable:

 

  (I) properly completed and executed originals of IRS Form W-8BEN or W-8BEN-E
(or successor form) claiming eligibility for benefits of an income tax treaty to
which the United States is a party,

 

  (II) properly completed and executed originals of IRS Form W-8ECI or W-8EXP
(or successor form),

 

  (III) to the extent a Foreign Lender is not the beneficial owner of such
payments, properly completed and executed originals of IRS Form W-8IMY (or
successor form), accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E (or
successor form), and all required supporting documentation, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership for U.S. federal income tax
purposes and one or more direct or indirect partners of such Foreign Lender are
claiming the portfolio interest exemption, such Foreign Lender may provide
certification documents on behalf of each such direct and indirect partner,

 

  (IV) in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1, G-2, G-3 or G-4, as applicable, and
(y) properly completed and executed originals of IRS Form W-8BEN or W-8BEN-E (or
successor form), or

 

  (V)

properly completed and executed originals of any other form prescribed by
applicable Laws as a basis for claiming

 

43



--------------------------------------------------------------------------------

  exemption from or a reduction in United States federal withholding tax
together with such supplementary documentation as may be prescribed by
applicable Laws to permit the Borrowers or the Administrative Agent to determine
the withholding or deduction required to be made.

(iii) Each Lender and the Administrative Agent shall promptly (A) notify the
applicable Borrower, Ultimate Parent and the Administrative Agent (if
applicable) of any change in circumstances which would modify or render invalid
any claimed exemption or reduction, and (B) take such steps as shall not be
disadvantageous to it, in the reasonable judgment of such Person, and as may be
reasonably necessary (including, in the case of any Lender, the re-designation
of its Lending Office) to avoid any requirement of applicable Laws of any
jurisdiction that any Loan Party or the Administrative Agent make any
withholding or deduction for taxes from amounts payable to such Person.

(iv) The applicable Borrower shall promptly deliver to the Administrative Agent
or any Lender, as the Administrative Agent or such Lender shall reasonably
request in writing, in a timely fashion after the Restatement Effective Date,
such documents and forms required by any relevant taxing authorities under the
Laws of any jurisdiction, duly executed and completed by such Borrower, as are
required to be furnished by such Lender or the Administrative Agent under such
Laws in connection with any payment by the Administrative Agent or any Lender of
Taxes, or otherwise in connection with the Loan Documents, with respect to such
jurisdiction.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If the Administrative Agent or any Lender determines, in its sole
discretion reasonably exercised in good faith, that it has received a refund
(including, for this purpose, a credit in lieu of a refund) of any Taxes or
Other Taxes as to which it has been indemnified by the Loan Parties or with
respect to which a Loan Party has paid additional amounts pursuant to this
Section 3.01, it shall pay to such Loan Party an amount equal to such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by such Loan Party under this Section 3.01 with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses incurred by
the Administrative Agent or such Lender, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that such Loan Party, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
such Loan Party to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This subsection shall not be construed to require the
Administrative Agent or any Lender to make available its Tax returns (or any
other information relating to its Taxes that it deems confidential) to the Loan
Parties or any other Person.

(g) Additional Withholding Documentation. If a payment made to a Lender under
this Agreement may be subject to United States federal withholding Tax under
FATCA, such

 

44



--------------------------------------------------------------------------------

Lender shall deliver to the applicable Borrower, Ultimate Parent and the
Administrative Agent, at the time or times prescribed by applicable Law and at
such time or times reasonably requested by the applicable Borrower, Ultimate
Parent or the Administrative Agent, such documentation prescribed by applicable
Law and such additional documentation reasonably requested by the applicable
Borrower, Ultimate Parent or the Administrative Agent to comply with its
withholding obligations, to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this subsection (g), “FATCA”
shall include any amendments made to FATCA after the Restatement Effective Date.

(h) Defined Terms. For purposes of this Section 3.01, the term “applicable Law”
includes FATCA.

(i) VAT.

(i) All amounts set out or expressed in a Loan Document to be payable by any
party to the Administrative Agent or any Lender that (in whole or in part)
constitute the consideration for a supply for VAT purposes shall, except as
otherwise agreed by the Administrative or such Lender, as applicable, be deemed
to be exclusive of any VAT that is chargeable on such supply. Subject to
paragraph (ii) below, if VAT is or becomes chargeable on any supply made by the
Administrative Agent or any Lender to any party under a Loan Document, such
party shall pay to the Administrative Agent or such Lender, as applicable (in
addition to and at the same time as paying any other consideration for such
supply), an amount equal to the amount of such VAT (and the Administrative Agent
or such Lender, as applicable, shall have delivered to such party an invoice
complying with the applicable legal requirements) unless such party is obligated
by law to account directly to the applicable Governmental Authority for such VAT
or the Administrative Agent or such Lender, as applicable, has reasonably
determined that it is entitled to a refund or credit in respect of the amount of
such VAT.

(ii) If VAT is or becomes chargeable on any supply made by the Administrative
Agent or any Lender (the “VAT Supplier”) to any other Lender (the “VAT
Recipient”) under a Loan Document, and any party other than the VAT Recipient
(the “VAT Relevant Party”) is required by the terms of any Loan Document to pay
an amount equal to the consideration for that supply to the VAT Supplier (rather
than being required to reimburse or indemnify the VAT Recipient in respect of
that consideration), then: (x) in the case where the VAT Supplier is the Person
required to account to the relevant tax authority for the VAT, the VAT Relevant
Party shall also pay to the VAT Supplier (at the same time as paying that
amount) an additional amount equal to the amount of the VAT and the VAT
Recipient shall (where the immediately foregoing clause (x) applies) promptly
pay to the VAT Relevant Party an amount equal to any credit or repayment the VAT
Recipient receives from the relevant Governmental Authority which the VAT
Recipient reasonably determines relates to the VAT chargeable on that supply and
(y) in the case where the VAT Recipient is the Person required to account to the
relevant Governmental Authority for the VAT, the VAT Relevant Party shall
promptly, following demand from the VAT Recipient, pay to the VAT Recipient an
amount equal to the VAT chargeable on that supply but only to the extent that
the VAT

 

45



--------------------------------------------------------------------------------

Recipient reasonably determines that it is not entitled to credit or repayment
from the relevant Governmental Authority in respect of that VAT.

(iii) Where a Loan Document requires any party to reimburse or indemnify the
Administrative Agent or any Lender for any cost or expense, such party shall
reimburse or indemnify (as the case may be) the Administrative Agent or such
Lender, as applicable, for the full amount of such cost or expense, including
such part thereof as represents VAT, except to the extent that the
Administrative Agent or Lender, as applicable, reasonably determines that it, or
any company of its group, is entitled to credit or repayment in respect of such
VAT from the relevant tax authority.

(iv) Any reference in paragraphs (i) through (iii) above to any party shall, at
any time when such party is treated as a member of a group for VAT purposes,
include (where appropriate and unless the context otherwise requires) a
reference to the representative member of such group at such time (the term
“representative member” to have the same meaning as in the Value Added Tax Act
1994) or otherwise to a person treated as making or (as appropriate) receiving
the supply under the grouping rules provided for in Article 11 of the council
directive 2006/112/EEC on the common system of value added tax.

(v) In relation to any supply made by the Administrative Agent or any Lender to
any party under a Loan Document, if reasonably requested by the Administrative
Agent or such Lender, as applicable, such party must promptly provide the
Administrative Agent or such Lender, as applicable, with details of such party’s
VAT registration and such other information as is reasonably requested in
connection with the VAT reporting requirements of the Administrative Agent or
such Lender, as applicable, in relation to such supply.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Eurodollar Rate Loans
in US Dollars or to determine or charge interest rates based upon the Eurodollar
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, US Dollars
in the London interbank market, then, on notice thereof by such Lender to the
Borrowers and Ultimate Parent through the Administrative Agent, (i) any
obligation of such Lender to make or continue Eurodollar Rate Loans or to
convert Base Rate Loans to Eurodollar Rate Loans will be suspended, and (ii) if
such notice asserts the illegality of such Lender making or maintaining Base
Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate, in each case until such Lender notifies the Administrative
Agent, the Borrowers and Ultimate Parent that the circumstances giving rise to
such determination no longer exist. Upon receipt of such notice, (x) the
applicable Borrower will, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all such Eurodollar
Rate Loans of such Lender to Base Rate Loans (the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference

 

46



--------------------------------------------------------------------------------

to the Eurodollar Rate component of the Base Rate), either on the last day of
the Interest Period therefor, if such Lender may lawfully continue to maintain
such Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, the Administrative Agent shall during the period
of such suspension compute the Base Rate applicable to such Lender without
reference to the Eurodollar Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the Eurodollar Rate.
Upon any such prepayment or conversion, the applicable Borrower will also pay
accrued interest on the amount so prepaid or converted.

3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) US Dollar deposits are not being
offered to banks in the London interbank market for the applicable amount and
Interest Period of such Eurodollar Rate Loan, (b) adequate and reasonable means
do not exist for determining the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan or in connection with an
existing or proposed Base Rate Loan, or (c) the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such
Eurodollar Rate Loan, the Administrative Agent will promptly so notify the
applicable Borrower, Ultimate Parent and each Lender. Thereafter, (x) the
obligation of the Lenders to make or maintain Eurodollar Rate Loans will be
suspended and (y) in the event of a determination described in the preceding
sentence with respect to the Eurodollar Rate component of the Base Rate, the
utilization of the Eurodollar Rate component in determining the Base Rate shall
be suspended, in each case until the Administrative Agent (upon the instruction
of the Required Lenders) revokes such notice. Upon receipt of such notice, the
applicable Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.

3.04 Increased Costs; Additional Reserve Requirements.

(a) Increased Costs Generally. If any Change in Law will: (i) impose, modify or
deem applicable any reserve, special deposit, compulsory loan, insurance charge
or similar requirement against assets of, deposits with or for the account of,
or credit extended or participated in by, any Lender (except any reserve
requirement contemplated by Section 3.04(e));

(ii) subject any Lender to any Tax with respect to this Agreement or any Loan
made by it, or change the basis of taxation of payments to such Lender in
respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 3.01 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender); or

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Loans made by such Lender;

and the result of any of the foregoing will be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan), or to reduce the

 

47



--------------------------------------------------------------------------------

amount of any sum received or receivable by such Lender hereunder (whether of
principal, interest or any other amount) then, upon request of such Lender,
Ultimate Parent and the applicable Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
liquidity or on the capital or liquidity of such Lender’s holding company as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by such Lender to a level below that which such Lender could have achieved but
for such Change in Law (taking into consideration such Lender’s policies with
respect to capital adequacy or liquidity), then from time to time Ultimate
Parent and the applicable Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender for any such reduction
suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the applicable Borrower and Ultimate Parent will be conclusive
absent manifest error. Ultimate Parent and the applicable Borrower will pay such
Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section will not
constitute a waiver of such Lender’s right to demand such compensation; provided
that Ultimate Parent and the applicable Borrower will not be required to
compensate a Lender pursuant to the foregoing provisions of this Section for any
increased costs incurred or reductions suffered more than three months prior to
the date that such Lender notifies the applicable Borrower and Ultimate Parent
of the Change in Law giving rise to such increased costs or reductions and of
such Lender’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the three-month period referred to above will be extended to include the
period of retroactive effect thereof).

(e) Additional Reserve Requirements. Ultimate Parent and the applicable Borrower
shall pay to each Lender, (i) as long as such Lender shall be required by a
central banking or financial regulatory authority with regulatory authority over
such Lender to maintain reserves with respect to liabilities or assets
consisting of or including Eurodollar funds or deposits (currently known as
“Eurocurrency liabilities”), additional interest on the unpaid principal amount
of each Eurodollar Rate Loan equal to the actual costs of such reserves
allocable to such Loan by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive absent manifest error), and
(ii) as long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any other central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Eurodollar Rate Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in

 

48



--------------------------------------------------------------------------------

good faith, which determination shall be conclusive absent manifest error),
which in each case shall be due and payable on each date on which interest is
payable on such Loan; provided, that the applicable Borrower and Ultimate Parent
shall have received at least 10 days’ prior notice (with a copy to the
Administrative Agent) of such additional interest or costs from such Lender with
a reasonably detailed explanation of the regulatory requirements imposing such
costs and a calculation of the allocation of such costs to the relevant Loan or
Commitment. If a Lender fails to give notice 10 days prior to the relevant
Interest Payment Date, such additional interest or costs shall be due and
payable 10 days from receipt of a proper notice. Notwithstanding the foregoing,
if any reserves described in this clause (e) are based upon the financial
strength or creditworthiness of a Lender, for the purposes of calculating the
actual costs of a Lender with respect to such reserves, each such Lender shall
be deemed to be in the highest applicable category of financial strength or
creditworthiness.

(f) Certain Agreements. With respect to amounts due under this Section 3.04 as a
result of any Change in Law, the claim for additional amounts shall be generally
consistent with such Lender’s treatment of customers of such Lender that such
Lender considers, in its reasonable discretion, to be similarly situated as the
applicable Borrower and having generally similar provisions in their credit
agreements with such Lender.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the applicable Borrower will promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the applicable Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
applicable Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the applicable Borrower
or Ultimate Parent pursuant to Section 11.13.

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender will be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank market for a
comparable amount and for a comparable period, whether or not such Eurodollar
Rate Loan was in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Loan Parties are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01 (other than additional amounts arising from
VAT), or if any Lender gives a notice pursuant to

 

49



--------------------------------------------------------------------------------

Section 3.02, then such Lender will use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Loan Parties hereby agree to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) Replacement of Lenders. In the event (i) any Lender requests compensation
under Section 3.04, (ii) the Loan Parties are required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01 (other than additional amounts arising from VAT),
(iii) any Lender becomes a Defaulting Lender or (iv) any Lender refuses to
consent to any amendment, waiver or other modification of this Agreement or any
other Loan Document requested by the Borrowers or Ultimate Parent that requires
the consent of a greater percentage of the Lenders than the Required Lenders and
such amendment, waiver or other modification is consented to by the Required
Lenders, then Ultimate Parent or the Borrowers may replace such Lender in
accordance with Section 11.13.

3.07 Survival. All of the Loan Parties’ obligations under this Article III will
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.

ARTICLE IV.

CONDITIONS PRECEDENT

4.01 Conditions to Second Amendment and Restatement. The effectiveness of this
Agreement is subject solely to the satisfaction (or waiver) of the conditions
precedent set forth in Section 4 of the Second Amendment Agreement, and upon
satisfaction (or waiver) of such conditions, the amendment and restatement of
the Existing Credit Agreement in the form of this Agreement shall be effective.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

Each of Ultimate Parent and each of the Borrowers represents and warrants to the
Administrative Agent and the Lenders that on the Second Restatement Effective
Date (or, in the case of any of the following that is made solely as of any
specific date, such specific date):

5.01 Existence, Qualification and Power. Ultimate Parent, Intermediate Parent,
each Borrower and each Material Subsidiary (a) is duly organized or formed,
validly existing and in good standing (or the local equivalent) under the Laws
of the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party, and (c) is duly qualified and is licensed and in good
standing (or the local equivalent) under the

 

50



--------------------------------------------------------------------------------

Laws of each jurisdiction where its ownership, lease or operation of properties
or the conduct of its business requires such qualification or license, except,
in the case referred to in clause (a) with respect to any non-Loan Party only
and in each case referred to in clause (b)(i) or (c), to the extent that failure
to do so, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any such Person’s Organization
Documents, (b) conflict with or result in any breach or contravention of, or the
creation of any Lien under, or require any payment to be made under (i) any
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Material Subsidiaries or (ii) any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject, or (c) violate any Law,
except, in each case referred to in clause (b) or (c), to the extent that
failure to do so, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

5.03 Material Governmental Authorization. Other than any filings with the SEC
and any approvals, consents, exemptions, authorizations, actions, notices and
filings which have been duly obtained, taken, given or made and are in full
force and effect, no approval, consent, exemption, authorization, or other
action by, or notice to, or filing with, any Governmental Authority is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan Document
to which it is a party, except those approvals, consents, exemptions,
authorizations, actions, notices and filings the failure of which to obtain,
take, give or make, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

5.04 Binding Effect. The Second Amendment Agreement has been, and each other
Loan Document, when delivered hereunder, will have been, duly executed and
delivered by each Loan Party that is party thereto. This Agreement constitutes,
and each other Loan Document when so delivered will constitute, a legal, valid
and binding obligation of such Loan Party, enforceable against such Loan Party
in accordance with its terms, subject to applicable Debtor Relief Laws and the
effect of general principles of equity, whether applied by a court of law or
equity.

5.05 Material Adverse Effect. As of the Second Restatement Effective Date, since
December 31, 2013, except for events and circumstances disclosed in any SEC
Documents, in each case filed or furnished and publicly available after
January 1, 2014 and before the Second Restatement Effective Date (but excluding
any disclosure in the “Risk Factors” or “Forward-Looking Statements” sections of
any SEC Document and similar statements included in any SEC Document that are
solely forward looking in nature) there has been no event or circumstance that,
individually or in the aggregate, has had or would reasonably be expected to
have a Material Adverse Effect.

5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of Ultimate Parent, threatened in writing, at law,
in equity, in arbitration or

 

51



--------------------------------------------------------------------------------

before any Governmental Authority, by or against Ultimate Parent or any of its
Subsidiaries or against any of their respective properties that (i) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (ii) except as specifically disclosed in
any SEC Documents filed or furnished and publicly available on or before the
Second Restatement Effective Date (but excluding any disclosure in the “Risk
Factors” or “Forward-Looking Statements” sections of any SEC Document and
similar statements included in any SEC Document that are solely forward looking
in nature) or on Schedule 5.06, individually or in the aggregate, if determined
adversely, would reasonably be expected to have a Material Adverse Effect.

5.07 No Default. Neither Ultimate Parent nor any Subsidiary is in default under
or with respect to any Contractual Obligation that could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

5.08 Ownership of Property. Each of Ultimate Parent and each Subsidiary has good
record and marketable title in fee simple to, or valid leasehold interests in,
all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

5.09 Environmental Compliance. Ultimate Parent and its Subsidiaries conduct in
the ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof Ultimate Parent has reasonably concluded that such
Environmental Laws and claims would not, except as specifically disclosed in any
SEC Documents (but excluding any disclosure in the “Risk Factors” or
“Forward-Looking Statements” sections of any SEC Document and similar statements
included in any SEC Document that are solely forward looking in nature) filed or
furnished and publicly available on or before the Second Restatement Effective
Date, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

5.10 Solvency. Ultimate Parent and its Subsidiaries, on a consolidated basis,
were Solvent on the Restatement Effective Date after giving effect to the
Transactions.

5.11 Insurance. Ultimate Parent, Intermediate Parent, the Borrowers and the
Material Subsidiaries are insured with financially sound and reputable insurance
companies, in such amounts (after giving effect to any self-insurance), with
such deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
Ultimate Parent, Intermediate Parent, the Borrowers or the applicable Material
Subsidiary operates.

5.12 Taxes. Ultimate Parent, Intermediate Parent, the Borrowers and the Material
Subsidiaries have filed or caused to be filed all material federal, state and
other Tax returns and reports required to be filed by them, and have paid all
material federal, state and other Taxes levied or imposed upon them or their
properties, income or assets otherwise due and payable, except (a) those which
are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP or (b) to the extent that the failure to do so, individually or in the
aggregate, would not reasonably

 

52



--------------------------------------------------------------------------------

be expected to result in a Material Adverse Effect.

5.13 [Reserved].

5.14 ERISA. (a) Except as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (i) each Plan is in
compliance in all respects with the applicable provisions of ERISA, the Code and
other Federal or state Laws and (ii) each Pension Plan that is intended to be a
qualified plan under Section 401(a) of the Code has received a favorable
determination letter from the Internal Revenue Service to the effect that the
form of such Plan is qualified under Section 401(a) of the Code and the trust
related thereto has been determined by the Internal Revenue Service to be exempt
from federal income tax under Section 501(a) of the Code, or an application for
such a letter is currently being processed by the Internal Revenue Service. To
the best knowledge of Ultimate Parent, as of the Second Restatement Effective
Date, nothing has occurred that would prevent or cause the loss of such
tax-qualified status.

(b) There are no pending or, to the best knowledge of Ultimate Parent,
threatened claims, actions or lawsuits, or action by any Governmental Authority
with respect to any Plan that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. There has been no
prohibited transaction or violation of the fiduciary responsibility rules with
respect to any Plan that, individually or in the aggregate, has resulted or
could reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect; and (ii) except as could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect,
(A) neither Ultimate Parent nor any ERISA Affiliate has incurred any material
liability to the PBGC other than for the payment of premiums, and there are no
premium payments which have become due that are unpaid; (B) neither Ultimate
Parent nor any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or Section 4212(c) of ERISA; (C) no Pension Plan or
Multiemployer Plan has been terminated by the plan administrator thereof nor by
the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan or Multiemployer Plan; and (D) Ultimate
Parent and each ERISA Affiliate has met all applicable requirements under the
Pension Funding Rules in respect of each Pension Plan, and no waiver of the
minimum funding standards under the Pension Funding Rules has been applied for
or obtained.

5.15 OFAC. (a) None of the Loan Parties (or any officer or director of any Loan
Party), or any other Subsidiary, is a Sanctioned Person.

(b) No Loan, nor the proceeds from any Loan, has been or will be lent,
contributed, provided or otherwise made available for the purpose of funding any
activity or business in any Sanctioned Country or for the purpose of funding any
activity or business of or with any Sanctioned Person, or in any other manner,
in each case as has or will result in any violation by any Lender, any Arranger,
any Amendment Arranger or the Administrative Agent of any

 

53



--------------------------------------------------------------------------------

Sanctions.

5.16 Subsidiaries; Equity Interests. As of the Restatement Effective Date,
Ultimate Parent has no Subsidiaries other than those specifically disclosed in
Schedule 5.16, and all of the outstanding Equity Interests in the Material
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by Ultimate Parent in the amounts specified on Schedule 5.16 free and
clear of all Liens (other than any Liens permitted under Section 7.01).

5.17 Margin Regulations; Investment Company Act. (a) No Borrower is engaged nor
will it engage, principally or as one of its important activities, in the
business of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System of
the United States), or extending credit for the purpose of purchasing or
carrying margin stock.

(b) No Loan Party is required to be registered as an “investment company” under
the Investment Company Act of 1940.

5.18 Disclosure. All written information (other than projected financial
information and information of a general economic or general industry nature)
that has been made available to the Arrangers or the Amendment Arrangers or any
of the Lenders by or on behalf of Ultimate Parent, Intermediate Parent, the
Borrowers, any other Loan Party or any of their representatives, taken as a
whole, in connection with any aspect of the Second Restatement, the Allergan
Acquisition and the related transactions is, when taken as a whole, complete and
correct in all material respects and does not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
contained therein not misleading (in each case after giving effect to all
supplements and updates provided thereto on or prior to the Second Restatement
Effective Date); provided that, with respect to projected financial information,
Ultimate Parent, Intermediate Parent, each Borrower and the other Loan Parties
represent only that such information was prepared in good faith based upon
reasonable assumptions that are believed by the preparer thereof to be
reasonable at the time made and at the time such projected financial information
is delivered to the Arrangers or the Amendment Arrangers or any of the Lenders;
it being understood and agreed that such projected financial information is not
to be viewed as facts and that actual results during the period or periods
covered by any such projected financial information may differ significantly
from the projected results, and no assurance can be given that the projected
results will be realized. Solely as they relate to matters with respect to the
Acquired Business and its Subsidiaries or the Allergan Acquired Business and its
Subsidiaries, the foregoing representations and warranties are made to the best
of Ultimate Parent’s knowledge.

5.19 Compliance with Laws. Each of Ultimate Parent, Intermediate Parent, each
Borrower and each Material Subsidiary is in compliance with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect.

 

54



--------------------------------------------------------------------------------

5.20 Intellectual Property; Licenses, Etc. Ultimate Parent and its Subsidiaries
own, or possess the right to use, without conflict with the rights of any other
Person, all of the trademarks, service marks, trade names, copyrights, patents,
patent rights, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) with respect to which the failure to possess or have
the right to use or the presence of a conflict with the rights of any other
Person (other than with respect to any litigation arising under
Section 505(j)(3)(A)(vii)(iv) of the Federal Food, Drug and Cosmetic Act of
1938) would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect. To the best knowledge of Ultimate Parent, no
slogan or other advertising device, product, process, method, substance, part or
other material now employed, or now contemplated to be employed, by Ultimate
Parent or any Subsidiary infringes upon any rights held by any other Person,
except where such infringement would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No claim or litigation
regarding any of the foregoing is pending or, to the best knowledge of Ultimate
Parent, threatened, which, individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.

5.21 Financial Statements. The Audited Financial Statements, and the unaudited
consolidated balance sheets of Ultimate Parent and its Subsidiaries, and the
related unaudited consolidated statements of operations and comprehensive income
of Ultimate Parent and its Subsidiaries, as of and for the fiscal quarters and
portions of the fiscal year ended March 31, 2014, June 30, 2014 and
September 30, 2014, and the related unaudited consolidated statements of cash
flows of Ultimate Parent and its Subsidiaries for such portions of such fiscal
year, have been prepared in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein, and
fairly present, in all material respects, the consolidated financial condition
of Ultimate Parent and its Subsidiaries at such dates and the consolidated
results of their operations and cash flows for such periods (subject in the case
of such unaudited financial statements, to the absence of footnotes and to
year-end audit adjustments) .

5.22 Existing Third Party Indebtedness. Schedule 5.22 hereto sets forth, as of
the Second Restatement Effective Date, all outstanding third party Indebtedness
for borrowed money (including obligations evidenced by bonds, debentures, notes,
loan agreements or other similar instruments) of Ultimate Parent or any of its
Subsidiaries that is in an aggregate principal amount in excess of $200,000,000,
and indicates the primary obligors and guarantors in respect thereof.

5.23 Choice of Law Provisions. The choice of law provisions set forth in
Section 11.14 are legal, valid and binding under the Laws of Ireland, Bermuda,
Luxembourg, Puerto Rico and each other jurisdiction in which any Loan Party that
is a Foreign Subsidiary is organized, and Ultimate Parent knows of no reason why
the courts of Ireland, Bermuda, Luxembourg, Puerto Rico or any such other
jurisdiction will not give effect to the choice of law of the State of New York
as the proper law, other than through the exercise by any such court of
discretionary powers under general principles of equity or public policy
limitations in each case not specifically relating to such provisions. Ultimate
Parent has the legal capacity to sue and be sued in its own name under the Laws
of Ireland, Intermediate Parent has the legal capacity to sue and be sued in its
own name under the Laws of Bermuda, the Puerto Rico Borrower has the legal
capacity to sue and be sued in its own name under the Laws of Puerto Rico, the
Luxembourg Borrower has the legal capacity to sue and be sued in its own name
under the Laws of

 

55



--------------------------------------------------------------------------------

Luxembourg and each other Loan Party that is a Foreign Subsidiary has the legal
capacity to sue and be sued in its own name under the Laws of its jurisdiction
of formation, incorporation or organization, as applicable. Each of Ultimate
Parent and each Loan Party that is a Foreign Subsidiary has the power to submit,
and has irrevocably submitted, to the exclusive jurisdiction of the courts of
the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, and such irrevocable submission and the waiver by Ultimate
Parent and each Loan Party that is a Foreign Subsidiary of any immunity and any
objection to the venue of the proceedings in such Federal or state court are
legal, valid and binding obligations of such Loan Party, and Ultimate Parent
knows of no reason why the courts of Ireland, Bermuda, Luxembourg, Puerto Rico
or any other jurisdiction where any Loan Party that is a Foreign Subsidiary is
organized would not give effect to such submission and waivers, other than
through the exercise by any such court of discretionary powers under general
principles of equity or based on public policy limitations in each case not
specifically relating to such submission and waivers. Each of Ultimate Parent
and each Loan Party that is a Foreign Subsidiary has validly and irrevocably
appointed the US Borrower as its authorized agent for the purpose described in
Section 11.14. Service of process in the manner set forth in Section 11.14 will
be effective to confer valid personal jurisdiction over Ultimate Parent and each
Loan Party that is a Foreign Subsidiary, and Ultimate Parent knows of no reason
why the courts in Ireland, Bermuda, Luxembourg, Puerto Rico or any other
jurisdiction where any Loan Party that is a Foreign Subsidiary is organized will
not recognize as valid and final, or will not enforce, any final and conclusive
judgment against Ultimate Parent or any Loan Party that is a Foreign Subsidiary
obtained in any such Federal or state court arising out of or in relation to the
obligations of Ultimate Parent or such Loan Party under the Loan Documents,
other than through the exercise by any such court of discretionary powers under
general principles of equity or public policy limitations in each case not
specifically relating to jurisdictional matters (including consent to service of
process provisions).

5.24 No Immunity. Each of Ultimate Parent and each Loan Party that is a Foreign
Subsidiary is subject to civil and commercial Laws with respect to its
obligations under this Agreement and the other Loan Documents to which it is a
party, and the execution, delivery and performance by Ultimate Parent and such
Loan Party of this Agreement and any other Loan Documents to which it is a party
constitute and will constitute private and commercial acts and not public or
governmental acts. None of Ultimate Parent, any Loan Party that is a Foreign
Subsidiary or any of their properties has any immunity from jurisdiction of any
court or from any legal process (whether through service or notice, attachment
prior to judgment, attachment in aid of execution, execution or otherwise) under
the Laws of the jurisdiction in which such Person is organized and existing in
respect of its obligations under this Agreement and any other Loan Documents to
which it is a party.

5.25 Proper Form; No Recordation. With respect to Ultimate Parent and each Loan
Party that is a Foreign Subsidiary, this Agreement and each other Loan Document
to which it is a party are in proper legal form under the Laws of the
jurisdiction in which such Loan Party is organized and existing for the
enforcement thereof against such Loan Party under the Laws of such jurisdiction
and to ensure the legality, validity, enforceability, priority or admissibility
in evidence of this Agreement and such other Loan Documents. It is not
necessary, in order to ensure the legality, validity, enforceability, priority
or admissibility in evidence of this Agreement or any other Loan Document to
which Ultimate Parent or any Loan Party that is a

 

56



--------------------------------------------------------------------------------

Foreign Subsidiary is party, that this Agreement or such other Loan Document be
filed, registered or recorded with, or executed or notarized before, any court
or other Governmental Authority in the jurisdiction in which such Loan Party is
organized and existing or that any registration charge or stamp or similar Tax
be paid on or in respect of this Agreement or any such other Loan Document,
except for (a) any such filing, registration, recording, execution or
notarization as has been made or is not required to be made until the applicable
Loan Document is sought to be enforced and (b) any charge or Tax as has been
timely paid by Ultimate Parent or such Loan Party.

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Loan or other Obligation hereunder will remain unpaid or
unsatisfied, then Ultimate Parent, Intermediate Parent, each Borrower and the
other Loan Parties will, and will (except in the case of the covenants set forth
in Sections 6.01, 6.02 and 6.03) cause each Material Subsidiary to:

6.01 Financial Statements. Deliver to the Administrative Agent (which will make
available copies to each Lender):

(a) as soon as available, but in any event within 90 days after the end of each
Fiscal Year of Ultimate Parent (commencing with the Fiscal Year ending
December 31, 2014), a consolidated balance sheet of Ultimate Parent and its
Subsidiaries as of the end of such Fiscal Year, and the related consolidated
statements of operations, comprehensive income and cash flows for such Fiscal
Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of PricewaterhouseCoopers
LLP or another independent public registered accounting firm of recognized
national standing, which report and opinion will be prepared in accordance with
audit standards of the Public Company Accounting Oversight Board and will not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit or with respect to the
absence of material misstatement in accordance with GAAP; and

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each Fiscal Year of Ultimate Parent
(commencing with the first fiscal quarter ending after the Restatement Effective
Date), a consolidated balance sheet of Ultimate Parent and its Subsidiaries as
of the end of such fiscal quarter, and the related consolidated statements of
operations, comprehensive income and cash flows for such fiscal quarter and for
the portion of the Fiscal Year then ended, setting forth in each case in
comparative form the figures for the corresponding fiscal quarter of the
previous Fiscal Year and the corresponding portion of the previous Fiscal Year,
all in reasonable detail and prepared in accordance with GAAP, certified by the
chief financial officer or the vice president and controller of Ultimate Parent
as fairly presenting, in all material respects, the consolidated financial
condition of Ultimate Parent and its Subsidiaries as of the end of such fiscal
quarter and the consolidated results of their operations and cash flows for such
periods, subject only to normal year-end audit adjustments and the absence of
footnotes.

 

57



--------------------------------------------------------------------------------

As to any information contained in materials furnished pursuant to
Section 6.02(b), Ultimate Parent will not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing will not be in
derogation of the obligation of Ultimate Parent to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

6.02 Certificates; Other Information. Deliver to the Administrative Agent (who
will distribute copies to the Lenders), in form and detail reasonably
satisfactory to the Administrative Agent:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of Ultimate Parent (which delivery may, unless the
Administrative Agent requests executed originals, be by electronic
communication, including fax or email, and shall be deemed to be an original
authentic counterpart thereof for all purposes);

(b) promptly, after the same are available, copies of each proxy statement sent
to the shareholders of Ultimate Parent and copies of all annual, regular,
periodic and special reports and registration statements which Ultimate Parent
may file or be required to file with the SEC under Section 13 or 15(d) of the
Securities Exchange Act, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

(c) promptly, and in any event within five Business Days after receipt thereof
by Ultimate Parent or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
Ultimate Parent or any Subsidiary thereof to the extent that any such notice or
other correspondence would be required to be disclosed in a Form 8-K filing with
the SEC; and

(d) promptly following request, such additional information regarding the
business, financial or corporate affairs of Ultimate Parent or any Subsidiary,
or compliance with the terms of the Loan Documents, as the Administrative Agent
or any Lender through the Administrative Agent may from time to time reasonably
request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(b) or (c) (to the extent any such documents are included in
materials otherwise filed with the SEC or comparable agency in any applicable
non-U.S. jurisdiction) may be delivered electronically and if so delivered, will
be deemed to have been delivered on the date (i) on which Ultimate Parent posts
such documents, or provides a link thereto on Ultimate Parent’s website on the
Internet at the website address listed on Schedule 11.02, or (ii) on which such
documents are posted on Ultimate Parent’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that (i) Ultimate Parent shall deliver paper
copies of such documents to the Administrative Agent who will distribute copies
to any Lender that requests Ultimate Parent to deliver such paper copies until a
written request to cease delivering paper copies is given by the Administrative
Agent or such Lender and (ii) Ultimate

 

58



--------------------------------------------------------------------------------

Parent shall notify the Administrative Agent (by facsimile or electronic mail)
of the posting of any such documents. The Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by Ultimate Parent with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

Ultimate Parent hereby acknowledges that (a) the Administrative Agent, the
Arrangers and/or the Amendment Arrangers will make available to the Lenders
materials and/or information provided by or on behalf of Ultimate Parent
hereunder (including, for the avoidance of doubt, materials and/or information
delivered pursuant to Section 4.01) (collectively, “Company Materials”) by
posting the Company Materials on IntraLinks or another similar electronic system
(the “Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may
have personnel who do not wish to receive material non-public information
(within the meaning of the United States federal or state securities Laws or the
securities Laws of other applicable jurisdictions) with respect to Ultimate
Parent or its Subsidiaries, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. Ultimate Parent hereby
agrees that (w) all Company Materials that are to be made available to Public
Lenders will be clearly and conspicuously marked “PUBLIC” which, at a minimum,
will mean that the word “PUBLIC” will appear prominently on the first page
thereof; (x) by marking Company Materials “PUBLIC”, Ultimate Parent will be
deemed to have authorized the Administrative Agent, the Arrangers, the Amendment
Arrangers and the Lenders to treat such Company Materials as not containing any
material non-public information (within such meaning) with respect to Ultimate
Parent or its Subsidiaries, or the respective securities of any of the
foregoing, for purposes of such securities Laws (provided, however, that to the
extent such Company Materials constitute Information, they will be treated as
set forth in Section 11.07); (y) all Company Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information”; and (z) the Administrative Agent, the Arrangers and
the Amendment Arrangers will be entitled to treat any Company Materials that are
not marked “PUBLIC” as being suitable only for posting outside the portion the
Platform designated “Public Side Information”.

6.03 Notices. Promptly notify the Administrative Agent (and each Lender through
the Administrative Agent) of the following, upon any such event becoming known
to any Responsible Officer of Ultimate Parent or any Borrower:

(a) the occurrence of any Default;

(b) any matter that has resulted or would reasonably be expected to result in a
Material Adverse Effect, including any such matter resulting from (i) breach or
non-performance of, or any default under, a Contractual Obligation of Ultimate
Parent or any Subsidiary, or (ii) the commencement of, or any material
development in, any litigation or proceeding affecting Ultimate Parent or any
Subsidiary, including pursuant to any applicable Environmental Laws;

(c) the occurrence of any ERISA Event, that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in
liability to Ultimate Parent and its Subsidiaries in an aggregate amount
exceeding $200,000,000; and

 

59



--------------------------------------------------------------------------------

(d) any announcement by Moody’s or S&P of any change in a Debt Rating.

Each notice pursuant to subsections (a) through (c) of this Section 6.03 will be
accompanied by a statement of a Responsible Officer of Ultimate Parent setting
forth details of the occurrence referred to therein and stating what action
Ultimate Parent or its Subsidiaries have taken and propose to take with respect
thereto. Each notice pursuant to Section 6.03(a) will describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached or on account of which a Default otherwise
arises.

6.04 Payment of Taxes. Pay and discharge as the same will become due and
payable, all its Taxes levied upon it or its properties or assets, unless the
same are being contested in good faith by appropriate proceedings diligently
conducted and it is maintaining adequate reserves in accordance with GAAP,
except to the extent that failure to do so, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect.

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization or incorporation except in a transaction not
prohibited by Section 7.03, (b) take all reasonable action to maintain all
rights, privileges, permits, licenses and franchises necessary or desirable in
the normal conduct of its business, except to the extent that failure to do so,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, and (c) preserve or renew all of its registered
patents, trademarks, trade names and service marks, the non-preservation of
which, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
properties and equipment necessary in the operation of its business in good
working order and condition, ordinary wear and tear excepted, and (b) make all
necessary repairs thereto and renewals and replacements thereof, except, in the
case of clauses (a) and (b), where the failure to do so, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.

6.07 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts
(after giving effect to any self-insurance) as are customarily carried under
similar circumstances by such other Persons.

6.08 Compliance with Laws. Comply with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted, or (b) the failure to comply
therewith, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect.

6.09 Books and Records. Maintain proper books of record and account in which
full, true and correct entries, in all material respects in conformity with
GAAP, are made of all

 

60



--------------------------------------------------------------------------------

financial transactions and matters involving its assets and business.

6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent to visit and inspect any of its properties, to examine
its corporate, financial and operating records, and make copies thereof or
abstracts therefrom, and to discuss its affairs, finances and accounts with its
officers having direct knowledge or responsibility of the subject matter;
provided, however, that such visits, inspections or examinations will be made at
a reasonable time during normal business hours with due regard for, and minimal
disruption of, the business of Ultimate Parent and its Subsidiaries, and will
not (a) be at the expense of such Person, (b) occur more frequently than once in
any 12-month period and (c) be made without five (5) Business Days’ prior
written notice; provided further, however, that when an Event of Default exists,
the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of such Person at any time during normal business hours and without
advance notice.

6.11 Closing Date Deliverables. Not later than 11:59 p.m. on the Closing Date,
deliver to the Administrative Agent the following:

(a) a Subsidiary Guarantor Counterpart, executed by a Responsible Officer of
Intermediate Parent;

(b) a certificate signed by a Responsible Officer of Intermediate Parent
(i) certifying and attaching the resolutions adopted by Intermediate Parent
authorizing the execution, delivery and performance of the Loan Documents to
which it is or is to be a party, (ii) certifying as to the incumbency and
specimen signature of each Responsible Officer of Intermediate Parent executing
the Loan Documents to which it is or is to be a party, (iii) attaching a good
standing certificate (or the local equivalent) and a certificate of
incorporation (or the local equivalent) evidencing that Intermediate Parent is
validly existing and in good standing (or the local equivalent) in its
jurisdiction of organization and (iv) certifying and attaching a true and
complete copy of the Organization Documents of Intermediate Parent;

(c) a certificate signed by a Responsible Officer of Ultimate Parent certifying
that, on and as of the Closing Date, the conditions set forth in Sections
4.02(b), (c) and (d) of the Actavis Term Loan Agreement have been satisfied, in
the form attached as Exhibit H hereto; and

(d) an executed legal opinion of (A) Latham & Watkins LLP, special New York
counsel for Intermediate Parent, addressed to the Administrative Agent and each
Lender and dated the Closing Date, substantially in the form attached as Exhibit
H-2 to the Amended Credit Agreement (as defined in the Actavis Term Loan
Agreement), modified to reflect the Transactions and (B) Conyers Dill & Pearman,
special Bermuda counsel for Intermediate Parent, addressed to the Administrative
Agent and each Lender and dated the Closing Date, in form and substance
reasonably satisfactory to the Administrative Agent.

6.12 Covenant to Guarantee Obligations. Within 30 days (or such later time as
may be reasonably requested in writing by Ultimate Parent and accepted by the
Administrative Agent) of any Subsidiary of Ultimate Parent (other than a
Borrower or a direct Subsidiary of Ultimate Parent, but including, after
consummation of the Allergan Acquisition, the Allergan

 

61



--------------------------------------------------------------------------------

Acquired Business) providing, after the Second Restatement Effective Date, a
Guarantee of third party Indebtedness of Ultimate Parent or any of its
Subsidiaries (including, after consummation of the Allergan Acquisition, third
party indebtedness of the Allergan Acquired Business) in an aggregate principal
amount or commitment amount exceeding $350,000,000, (a) cause such Subsidiary to
deliver to the Administrative Agent a duly executed Subsidiary Guarantor
Counterpart pursuant to which such Subsidiary agrees to be bound by the terms
and provisions of the Guaranty and such Subsidiary Guarantor Counterpart and
(b) deliver to the Administrative Agent documents of the types referred to in
Sections 4.02(a)(iii) and 4.02(f) of the Original Credit Agreement and opinions
of counsel to such Subsidiary (which shall cover, among other things, the
legality, validity, binding effect and enforceability of the documentation
referred to in clause (a)) in form and substance reasonably satisfactory to the
Administrative Agent; provided that the foregoing requirements shall not apply
to (i) any Subsidiary that, on the Second Restatement Effective Date, is a
borrower or a guarantor under the Actavis Term Loan Agreement or the Actavis
Revolving Credit Agreement, unless such Subsidiary has provided a Guarantee of
any other third party Indebtedness of Ultimate Parent or any Subsidiary in an
aggregate principal amount or commitment amount exceeding $350,000,000),
(ii) Actavis Capital, Actavis SCS or Actavis or (iii) any Foreign Subsidiary, if
the provision of a Guaranty hereunder by such Foreign Subsidiary would give rise
to adverse tax consequences to Ultimate Parent and its Subsidiaries, as
reasonably determined by Ultimate Parent. In the case of any Guaranty by a
Subsidiary required under this Section, such Guaranty by such Subsidiary shall
be automatically released at such time as such Subsidiary no longer Guarantees
such other Indebtedness (other than as a result of collection on such
Guarantee).

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Loan or other Obligation hereunder will remain unpaid or
unsatisfied, Ultimate Parent, Intermediate Parent, the Borrowers and the other
Loan Parties will not, and will not permit or allow any Subsidiary to, directly
or indirectly (provided that (a) Ultimate Parent shall not be subject to
Section 7.02, (b) neither the Borrowers nor Intermediate Parent shall be subject
to Section 7.09, (c) Subsidiaries that are not Loan Parties shall not be subject
to Section 7.03 (except in reference to Dispositions of all or substantially all
of the assets of Ultimate Parent and the Material Subsidiaries, taken as a
whole) and (d) only Ultimate Parent (and not any Subsidiary thereof) shall be
subject to Section 7.07)):

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a) Liens created pursuant to any Loan Document;

(b) Liens existing on the Closing Date and listed on Schedule 7.01 and any
renewals or extensions thereof; provided that (i) the property covered thereby
is not changed, (ii) the amount of Indebtedness secured or benefited thereby is
not increased (except as contemplated by Section 7.02(b)), (iii) the primary
obligors and guarantors with respect thereto are not changed, and (iv) any
renewal or extension of the obligations secured or benefited thereby is
permitted by Section 7.02(b);

 

62



--------------------------------------------------------------------------------

(c) Liens for Taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 60 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(i) Liens on any assets of any Person that becomes a Subsidiary after the
Closing Date existing at the time such Person becomes a Subsidiary and not
created in contemplation of or in connection with such Person becoming a
Subsidiary and securing Indebtedness permitted under Section 7.02(f), and any
renewals or extensions thereof; provided that (i) the property covered thereby
is not changed and (ii) the amount of Indebtedness secured or benefited thereby
is not increased, except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with any refinancing, refunding, renewal or extension of such Indebtedness;

(j) other Liens securing other Indebtedness or other liabilities of Ultimate
Parent and its Subsidiaries in an aggregate principal amount not to exceed, at
any time, the greater of $750,000,000 and 15% of the Net Worth of Ultimate
Parent (it being understood that any Lien permitted under any other clause in
this Section 7.01 shall not be included in the computation described in this
clause (j));

(k) bankers’ Liens in the nature of rights of set-off arising in the ordinary
course of business; and

(l) Liens on any assets of the Allergan Acquired Business or its Subsidiaries
existing at the time of consummation of the Allergan Acquisition that are
permitted, under the Allergan Merger Agreement (as in effect on the Second
Restatement Effective Date), to remain in place following consummation of the
Allergan Acquisition, and any renewals or extensions thereof;

 

63



--------------------------------------------------------------------------------

provided that (i) the property covered thereby is not changed and (ii) the
amount of Indebtedness secured or benefited thereby is not increased, except by
an amount equal to a reasonable premium or other reasonable amount paid, and
fees and expenses reasonably incurred, in connection with any refinancing,
refunding, renewal or extension of such Indebtedness.

7.02 Subsidiary Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:

(a) Indebtedness created under the Loan Documents;

(b) Indebtedness outstanding on the Closing Date and listed on Schedule 7.02 and
any refinancings, refundings, renewals or extensions thereof; provided that
(i) the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and (ii) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to the Loan Parties or the Lenders than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or extended;

(c) obligations (contingent or otherwise) of any Subsidiary existing or arising
under any Swap Contract; provided that (i) such obligations are (or were)
entered into by such Person for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person, or changes in the value of securities
issued by such Person, and not for purposes of speculation or taking a “market
view;” and (ii) such Swap Contract does not contain any provision exonerating
the non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

(d) (i) Indebtedness under the Actavis Term Loan Agreement, provided that
(A) the aggregate principal amount of Indebtedness outstanding thereunder at any
time after the Second Restatement Effective Date does not exceed the principal
amount thereof outstanding on the Second Restatement Effective Date, except by
an amount equal to a reasonable premium or other reasonable amount paid, and
fees and expenses reasonably incurred, in connection with any refinancings,
refundings, renewals or extensions thereof, and (B) no Subsidiary (other than
Intermediate Parent) that is a Loan Party as of the Second Restatement Effective
Date shall be a primary obligor or guarantor with respect to such Indebtedness
and (ii) Indebtedness under the Actavis Revolving Credit Agreement;

(e) Guarantees by any Subsidiary of Indebtedness otherwise permitted hereunder
of any other Subsidiary or of Ultimate Parent;

(f) Indebtedness of any Person that becomes a Subsidiary after the Closing Date,
and any refinancings, refundings, renewals or extensions thereof; provided that
(i) such Indebtedness exists at the time such Person becomes a Subsidiary and is
not created in contemplation of or in

 

64



--------------------------------------------------------------------------------

connection with such Person becoming a Subsidiary and (ii) the aggregate
principal amount of all such Indebtedness permitted by this Section 7.02(f) at
any one time outstanding shall not exceed the greater of $750,000,000 and 15% of
the Net Worth of Ultimate Parent;

(g) Capital Lease Obligations, Synthetic Lease Obligations and Receivables
Facility Attributable Indebtedness in an aggregate principal amount at any one
time outstanding not to exceed the greater of $750,000,000 and 15% of the Net
Worth of Ultimate Parent, subject, in the case of any such Indebtedness secured
by a Lien, to the limitation set forth in Section 7.01(j);

(h) additional secured or unsecured Indebtedness not otherwise permitted under
this Section 7.02 in an aggregate principal amount at any time outstanding that,
when added to, without duplication, the aggregate principal amount of
Indebtedness and other obligations that are secured by a Lien permitted by
Section 7.01(j) at such time, does not exceed the greater of $750,000,000 and
15% of the Net Worth of Ultimate Parent;

(i) intercompany loans made (x) between Ultimate Parent and one or more
Subsidiaries or (y) among any two or more Subsidiaries (including, in each case,
Indebtedness incurred as part of the Post-Closing Restructuring);

(j) any Acquisition Indebtedness;

(k) Indebtedness of the Allergan Acquired Business or any of its Subsidiaries
existing at the time of consummation of the Allergan Acquisition that is
permitted, under the Allergan Merger Agreement (as in effect on the Second
Restatement Effective Date), to remain outstanding following consummation of the
Allergan Acquisition, and any refinancings, refundings, renewals or extensions
thereof; provided that (i) the aggregate principal amount of such Indebtedness
at any one time outstanding does not exceed the principal amount thereof
outstanding at such time, except by an amount equal to a reasonable premium or
other reasonable amount paid, and fees and expenses reasonably incurred, in
connection with any such refinancings, refundings, renewals or extensions
thereof and (ii) no Subsidiary (other than Intermediate Parent) that is a Loan
Party as of the Second Restatement Effective Date shall be a primary obligor or
guarantor with respect to such Indebtedness; and

(l) (i) unsecured Indebtedness of Actavis Capital or Actavis SCS under the
Allergan Bridge Facility and/or other unsecured Indebtedness of Actavis Capital
or Actavis SCS incurred to finance the Allergan Acquisition and the related
transactions (including any Allergan Acquisition Indebtedness of Actavis or
Actavis SCS), and any refinancings, refundings, renewals or extensions thereof,
provided that (A) no Subsidiary (other than Intermediate Parent) that is a Loan
Party as of the Second Restatement Effective Date shall be a primary obligor or
guarantor with respect to such Indebtedness and (B) the aggregate principal
amount of such Indebtedness at any one time outstanding does not exceed
$36,400,000,000, except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with any such refinancings, refundings, renewals or extensions thereof, and
(ii) Indebtedness of Actavis Capital under the Allergan Cash Bridge Facility in
an aggregate principal amount not to exceed $4,698,000,000, provided that no
Subsidiary (other than Intermediate Parent) that is a Loan Party as of the
Second Restatement Effective Date shall be a primary obligor or guarantor with
respect to such Indebtedness.

 

65



--------------------------------------------------------------------------------

7.03 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of the assets (whether now owned or
hereafter acquired) of Ultimate Parent and the Material Subsidiaries, taken as a
whole, unless (a) at the time thereof and immediately after giving effect
thereto no Event of Default shall have occurred and be continuing and (b) after
giving effect to any such transaction, the business, taken as a whole, of
Ultimate Parent and the Material Subsidiaries shall not have been altered such
that Ultimate Parent and the Material Subsidiaries are unable to comply with the
restriction on the covenant governing any change in nature of business in
Section 7.04; provided that (i) none of Ultimate Parent, Intermediate Parent,
the Borrowers or any other Loan Party may be dissolved or liquidated and (ii) if
Ultimate Parent, Intermediate Parent, any Borrower or any other Loan Party is
not the survivor of any such consolidation or merger involving such Person,
(A) Ultimate Parent, at the time thereof and immediately after giving effect
thereto, shall be in compliance on a pro forma basis with the financial covenant
contained in Section 7.08 as if such consolidation or merger had been
consummated (and any related Indebtedness incurred, assumed or repaid in
connection therewith had been incurred, assumed or repaid, as the case may be)
on the first day of the most recently completed period of four fiscal quarters
of Ultimate Parent for which financial statements have been delivered pursuant
to Section 6.01 (as demonstrated by delivery to the Administrative Agent of a
certificate of a Responsible Officer of Ultimate Parent to such effect showing
such calculation in reasonable detail prior to or concurrently with such
consolidation or merger), (B) the surviving Person of such consolidation or
merger shall expressly assume all the rights and obligations of Ultimate Parent,
Intermediate Parent, such Borrower or such other Loan Party, as the case may be,
under this Agreement and the other Loan Documents pursuant to documentation
reasonably satisfactory to the Administrative Agent and shall thereafter be
deemed to be Ultimate Parent, Intermediate Parent, such Borrower or such other
Loan Party, as the case may be, for all purposes hereunder, (C) such
consolidation or merger will not result in a Change of Control and (D) such
consolidation or merger will not result in a change in the jurisdiction of
organization of Ultimate Parent, Intermediate Parent, such Borrower or such
other Loan Party, as applicable (other than to the United States).

7.04 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by Ultimate
Parent and the Material Subsidiaries on the Closing Date or any business
substantially related or incidental thereto.

7.05 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of Ultimate Parent that is a Material Subsidiary, whether or not
in the ordinary course of business, other than on fair and reasonable terms
substantially as favorable to Ultimate Parent, Intermediate Parent, such
Borrower or such Subsidiary as would be obtainable by such Person at the time in
a comparable arm’s length transaction with a Person other than an Affiliate;
provided that the foregoing restriction will not apply to (i) transactions
between or among (A) any Loan Party and any of its Wholly Owned Subsidiaries,
(B) any Wholly Owned Subsidiaries of any Loan Party or (C) the Loan Parties,
(ii) Permitted Receivables Transfers, (iii) transactions undertaken as part of
the Post-Closing Restructuring, (iv) any transaction between Ultimate Parent or
one or more Affiliates of Ultimate Parent resulting in a transfer to Ultimate
Parent or one or more Affiliates of Ultimate Parent of the proceeds of any
Acquisition Indebtedness or any Allergan Acquisition Indebtedness issued by such
Affiliate or (v) if, immediately before and

 

66



--------------------------------------------------------------------------------

after giving effect to such transaction on a pro forma basis, no Event of
Default shall have occurred and be continuing.

7.06 Investments. Make any Investment if, immediately before and after giving
effect to such Investment on a pro forma basis, an Event of Default shall have
occurred and be continuing; provided that the foregoing restriction will not
apply to (a) the Allergan Acquisition and Investments between or among Ultimate
Parent and its Wholly Owned Subsidiaries in connection with the consummation
thereof and (b) Investments made (i) in the ordinary course of business or
required in connection with the Receivables Purchase Documents or (ii) as part
of the Post-Closing Restructuring.

7.07 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, with respect to any capital stock or other Equity Interests
of Ultimate Parent, or incur any obligation (contingent or otherwise) to do so;
provided that the foregoing restriction will not apply (a) if, immediately
before and after giving effect to the declaration (or, in the case of any
Restricted Payment made without a declaration thereof, to the making thereof) on
a pro forma basis, no Event of Default shall have occurred and be continuing,
(b) to dividends by Ultimate Parent with respect to its Equity Interests payable
solely in additional Equity Interests of Ultimate Parent and (c) to any issuance
by Ultimate Parent of its Equity Interests as part of the acquisition
consideration in the Allergan Acquisition, and any cash payments in lieu of the
issuance of fractional shares in connection with the Allergan Acquisition.

7.08 Consolidated Leverage Ratio. (a) Permit the Consolidated Leverage Ratio as
of the last day of any fiscal quarter of Ultimate Parent ending prior to the
date of consummation of the Allergan Acquisition to exceed the level set forth
below applicable thereto:

 

Fiscal Quarter Ending

  

Level

June 30, 2014, September 30, 2014, December 31, 2014, March 31, 2015 and
June 30, 2015    4.25:1.00 September 30, 2015, December 31, 2015, March 31, 2016
and June 30, 2016    4.00:1.00 September 30, 2016 and thereafter    3.50:1.00

(b) Permit the Consolidated Leverage Ratio, as of the last day of any fiscal
quarter of Ultimate Parent ending on or after the date of consummation of the
Allergan Acquisition, to exceed (i) 5.25:1.00, in the case of the last day of
the first fiscal quarter through and including the last day of the second full
fiscal quarter, in each case ending after the date of consummation of the
Allergan Acquisition, (ii) 5.00:1.00, in the case of the last day of the third
full fiscal quarter through and including the last day of the fourth full fiscal
quarter, in each case ending after the date of consummation of the Allergan
Acquisition, (iii) 4.25:1.00, in the case of the last day of the fifth full
fiscal quarter through and including the last day of the sixth full fiscal
quarter, in each case ending after the date of consummation of the Allergan
Acquisition, (iv) 4.00:1.00, in the case of the last day of the seventh full
fiscal quarter through and including the last day of the eighth full fiscal
quarter, in each case ending after the date of consummation

 

67



--------------------------------------------------------------------------------

of the Allergan Acquisition, and (v) 3.50:1.00, in the case of the last day of
the ninth full fiscal quarter ending after the date of consummation of the
Allergan Acquisition and the last day of any fiscal quarter at any time
thereafter.

7.09 Passive Holding Companies. Permit any Subsidiary of Ultimate Parent that,
directly or indirectly through any other Subsidiary of Ultimate Parent, owns any
Equity Interests in Intermediate Parent (other than any such Subsidiary that is
a Subsidiary Guarantor) and, prior to the Discharge of the Tranche A-2 Loans (as
defined under the Actavis Term Loan Agreement) or the guarantee thereof by
Ultimate Parent, Ultimate Parent (each such Subsidiary and, as long as
applicable, Ultimate Parent, the “Passive Holding Companies”), to (a) conduct,
transact or otherwise engage in any active trade or business or operations other
than through a Subsidiary of Intermediate Parent or (b) own any IP Rights, any
operating assets or any other assets that are material to the operations of
Ultimate Parent and its Subsidiaries, taken as a whole; provided that the
foregoing will not prohibit any Passive Holding Company from the following:
(i) ownership of Equity Interests in Intermediate Parent or in one or more
Subsidiaries of Ultimate Parent that are Passive Holding Companies, (ii) the
maintenance of its legal existence and, with respect to Ultimate Parent, status
as a public company (including the ability to incur fees, costs and expenses
relating to such maintenance), (iii) the performance of its obligations with
respect to the Merger Agreement, the Allergan Merger Agreement, the Second
Amendment Agreement, this Agreement, the Actavis Revolving Credit Agreement, the
Actavis Term Loan Agreement, any Acquisition Indebtedness, the Allergan Bridge
Facility, the Allergan Cash Bridge Facility, any Allergan Acquisition
Indebtedness or any other Indebtedness in respect of which it is an obligor and
any other agreement to which it is a party, (iv) with respect to Ultimate
Parent, any offering of its common stock or any mandatorily redeemable preferred
stock or any other Equity Interests (including any equity-linked securities),
(v) the making of Restricted Payments, (vi) the incurrence of Indebtedness,
(vii) the making of contributions to (or other equity investments in) the
capital of its direct Subsidiaries (which shall be Passive Holding Companies or
Intermediate Parent), (viii) the creation of, and ownership of the Equity
Interests in, any newly formed Subsidiary with de minimis capitalization that is
formed solely for the purpose of consummating an acquisition by Ultimate Parent
so long as, within six months (or such later time as may be reasonably requested
in writing by Ultimate Parent and accepted by the Administrative Agent) such
newly formed Subsidiary merges with and into a target entity and the survivor
thereof becomes a direct or indirect Subsidiary of Intermediate Parent),
(ix) providing a Guarantee of Indebtedness or other obligations of Ultimate
Parent or any of the Subsidiaries, (x) participating in tax, accounting and
other administrative matters as a member or parent of the consolidated group,
(xi) holding any cash or cash equivalents (including cash and cash equivalents
received in connection with Restricted Payments) and any other assets on a
temporary basis that are in the process of being transferred through such
Passive Holding Company as part of a downstream contribution or an upstream
distribution or other upstream payment (e.g., a spin-off of assets),
(xii) providing indemnification to officers and directors, (xiii) Disposing of
assets that are permitted to be held by it in accordance with this Section and
(xiv) activities incidental to the businesses or activities described above.

 

68



--------------------------------------------------------------------------------

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Subject to Section 8.04, any of the following will
constitute an Event of Default:

(a) Non-Payment. Any Borrower fails to pay (i) when and as required to be paid
herein, and in the currency required hereunder, any amount of principal of any
Loan, or (ii) within five (5) days after the same becomes due, any interest on
any Loan, any fee due hereunder, or any other amount payable hereunder or under
any other Loan Document (other than an amount specified in clause (i) above);

(b) Specific Covenants. The Loan Parties fail to perform or observe any term,
covenant or agreement contained in Section 6.03(a), Section 6.05(a) (with
respect to existence of Ultimate Parent, Intermediate Parent or any Borrower or,
so long as any other Loan Party is a Subsidiary, such Loan Party (other than in
connection with a transaction not prohibited by this Agreement)), Section 6.11
or in Article VII;

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after notice thereof from the Administrative
Agent (given at the request of any Lender) to Ultimate Parent and the applicable
Borrower, unless such failure is not susceptible to cure within thirty (30) days
and, within such thirty (30) days, the applicable Loan Party has taken
reasonable steps to effectuate a cure, continues to diligently pursue such cure
and actually effectuates such cure within sixty (60) days after such notice to
Ultimate Parent and the applicable Borrower;

(d) Representations and Warranties. Any representation and warranty made or
deemed made by or on behalf of any Loan Party herein or in any other Loan
Document is incorrect in any material respect when made or deemed made;

(e) Cross-Default. (i) Ultimate Parent, Intermediate Parent, any Borrower or any
Material Subsidiary fails to make any payment of principal or interest in
respect of any Material Indebtedness, when and as the same shall become due and
payable (after giving effect to any applicable grace periods), (ii) any event or
condition occurs that (A) results in any Material Indebtedness becoming due
prior to its scheduled maturity or (B) enables or permits (after giving effect
to any applicable grace periods) the holder or holders of any Material
Indebtedness, or any trustee or agent on its or their behalf, to cause any
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity, provided that
this subsection (e)(ii) shall not apply to (x) secured Indebtedness that becomes
due as a result of the voluntary sale or transfer of the property or assets
securing such Indebtedness if such secured Indebtedness is paid when due,
(y) any change of control offer under the Forest Notes arising in connection
with the Acquisition or (z) any repayment, satisfaction and discharge or
redemption of any Allergan Acquisition Indebtedness if the Allergan Acquisition
is not consummated, (iii) any termination event or event of like import occurs
under any Receivables Purchase Facility having a principal amount or committed
amount in excess of $300,000,000, that (x) terminates, or permits the investors
under any Receivables

 

69



--------------------------------------------------------------------------------

Purchase Facility to terminate, the reinvestment of collections or proceeds of
Receivables and Related Security under any Receivables Purchase Document (other
than a termination resulting solely from the request of Ultimate Parent or any
of its Subsidiaries) or (y) causes the replacement of, or permits the investors
under any Receivables Purchase Facility to replace, the Person then acting as
servicer for such Receivables Purchase Facility, if the Person then acting as
servicer is a Loan Party or an Affiliate of a Loan Party or (iv) there occurs
under any Swap Contract an early termination date resulting from (x) any event
of default under such Swap Contract as to which Ultimate Parent, Intermediate
Parent, any Borrower or any Material Subsidiary is the defaulting party
thereunder or (y) any termination event under such Swap Contract as to which
Ultimate Parent, Intermediate Parent, any Borrower or any Material Subsidiary is
an affected party thereunder and, in either event, the Swap Termination Value
owed by Ultimate Parent, Intermediate Parent, such Borrower or such Material
Subsidiary as a result thereof is greater than $300,000,000;

(f) Insolvency Proceedings, Etc. Ultimate Parent, Intermediate Parent, any
Borrower or any Material Subsidiary institutes or consents to the institution of
any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors, or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of Ultimate Parent, Intermediate
Parent, any Borrower or any Material Subsidiary and the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under
any Debtor Relief Law relating to Ultimate Parent, Intermediate Parent, any
Borrower or any Material Subsidiary or to all or any material part of its
property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding;

(g) Inability to Pay Debts; Attachment. (i) Ultimate Parent, Intermediate
Parent, any Borrower or any Material Subsidiary becomes unable or admits in
writing its inability or fails generally to pay its debts as they become due, or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the property of Ultimate Parent,
Intermediate Parent, such Borrower or any Material Subsidiary and is not
released, vacated or fully bonded within thirty (30) days after its issue or
levy;

(h) Judgments. There is entered against Ultimate Parent, Intermediate Parent,
any Borrower or any Material Subsidiary a final judgment or order for the
payment of money in an aggregate amount exceeding $300,000,000 (to the extent
not covered by independent third-party insurance as to which the insurer does
not dispute coverage) and (i) enforcement proceedings are commenced by any
creditor upon such judgment or order and (ii) there is a period of thirty
(30) consecutive days during which execution shall not have been effectively
stayed, vacated or bonded pending appeal or otherwise;

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of Ultimate Parent, Intermediate Parent, any Borrower or any
Material Subsidiary under Title IV of ERISA to the Pension Plan, Multiemployer
Plan or the PBGC in an aggregate amount in excess of $300,000,000 or
(ii) Ultimate Parent, Intermediate Parent, any Borrower, any Material

 

70



--------------------------------------------------------------------------------

Subsidiary or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of $300,000,000;

(j) Invalidity of Loan Documents. This Agreement, any Note or any material
Guarantee under the Guaranty shall, for any reason, cease to be in full force
and effect, or any Loan Party shall contest in writing the validity or
enforceability of this Agreement, any Note or any such Guarantee, in each case,
other than in accordance with the terms hereof and thereof (including, in the
case of a Subsidiary Guarantor, as a result of the release of such Subsidiary
Guarantor in accordance with Section 10.10); or

(k) Change of Control. There occurs any Change of Control.

8.02 Remedies Upon Event of Default. Subject to Section 8.04, if any Event of
Default occurs and is continuing, the Administrative Agent will, at the request
of, or may, with the consent of, the Required Lenders, take any or all of the
following actions:

(a) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Loan Parties; and

(b) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under Debtor Relief Laws, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid will automatically become due and payable, in each case
without further act of the Administrative Agent or any Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable as set forth in the proviso to Section 8.02), any amounts received on
account of the Obligations will, subject to Section 2.17, be applied by the
Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts payable to the Lenders (including fees, charges
and disbursements of counsel to the respective Lenders and amounts payable under
Article III), ratably among them in proportion to the respective amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

 

71



--------------------------------------------------------------------------------

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to Ultimate Parent or as otherwise required by Law.

8.04 Cleanup Period. Notwithstanding anything to the contrary, if on the date of
consummation of the Allergan Acquisition a matter or circumstance exists which
constitutes a Default, such matter or circumstance will not constitute a Default
during the five-day period following such date; provided that (a) such matter or
circumstance does not constitute (i) a Major Default or (ii) a Default incapable
of being cured, (b) reasonable steps are being taken to cure such Default and
(c) such Default is cured or otherwise ceases to exist within five days
following the date of consummation of the Allergan Acquisition.

ARTICLE IX.

GUARANTEE

9.01 Guarantee of Guaranteed Obligations. Each of the Guarantors hereby, jointly
and severally, absolutely, unconditionally and irrevocably, guarantees, as
primary obligor and not merely as surety, to the Administrative Agent, for the
benefit of the Guaranteed Parties and their respective successors, indorsees,
transferees and assigns, the prompt and complete payment and performance by the
Borrowers and each other Guarantor, when due (whether at the stated maturity, by
acceleration or otherwise) of the Guaranteed Obligations. Each Guarantor shall
be liable under its guarantee set forth in this Section 9.01, without any
limitation as to amount, for all present and future Guaranteed Obligations,
including specifically all future increases in the outstanding amount of the
Loans or other Guaranteed Obligations and other future increases in the
Guaranteed Obligations, whether or not any such increase is committed,
contemplated or provided for by the Loan Documents on the date hereof. Without
limiting the generality of the foregoing, each Guarantor’s liability shall
extend to all Guaranteed Obligations (including, without limitation, interest,
fees, costs and expenses) that would be owed by any other obligor on the
Guaranteed Obligations but for the fact that they are unenforceable or not
allowable due to the existence of a proceeding under any Debtor Relief Law
involving such other obligor because it is the intention of the Guarantors and
the Guaranteed Parties that the Guaranteed Obligations which are guaranteed by
the Guarantors pursuant hereto should be determined without regard to any rule
of law or order which may relieve any Borrower or any other Guarantor of any
portion of such Guaranteed Obligations.

9.02 Limitation on Obligations Guaranteed. (a) Notwithstanding any other
provision hereof, the right of recovery against each Guarantor under this
Article IX shall not exceed $1.00 less than the lowest amount which would render
such Guarantor’s obligations under this Article IX void or voidable under
applicable law, including, without limitation, the Uniform Fraudulent Conveyance
Act, Uniform Fraudulent Transfer Act or any similar foreign, federal or state
law to the extent applicable to the Guaranty set forth herein and the
obligations of each Guarantor hereunder. To effectuate the foregoing, the
Administrative Agent and the Guarantors hereby irrevocably agree that the
Guaranteed Obligations of each Guarantor in

 

72



--------------------------------------------------------------------------------

respect of the Guaranty set forth in this Article IX at any time shall be
limited to the maximum amount as will result in the Guaranteed Obligations of
such Guarantor not constituting a fraudulent transfer or conveyance after giving
full effect to the liability under the Guaranty set forth in this Article IX and
its related contribution rights but before taking into account any liabilities
under any other Guarantee by such Guarantor.

(b) Each Guarantor agrees that Obligations may at any time and from time to time
be incurred or permitted in an amount exceeding the maximum liability of such
Guarantor under Section 9.02(a) without impairing the Guaranty contained in this
Article IX or affecting the rights and remedies of any Guaranteed Party
hereunder.

(c) Notwithstanding anything to the contrary in this Article IX, the obligations
under this Article IX of Ultimate Parent and any other Guarantor incorporated in
Ireland shall be deemed not to be undertaken or incurred to the extent that the
same would (but for this Section 9.02(c)):

(i) constitute unlawful financial assistance prohibited by Section 60 of the
Companies Act 1963 of Ireland; or

(ii) constitute a breach of Section 31 of the Companies Act 1990 of Ireland.

For the avoidance of doubt, to the extent that such indemnities, guarantees,
obligations, liabilities or undertakings have been validated under Section 60
(2) to (11) of the Companies Act 1963 of Ireland they shall not constitute
unlawful financial assistance under the said Section 60.

9.03 Nature of Guarantee; Continuing Guarantee; Waivers of Defenses.

(a) Each Guarantor understands and agrees that the Guaranty contained in this
Article IX shall be construed as a continuing guarantee of payment and
performance and not merely of collectability. Each Guarantor waives diligence,
presentment, protest, marshaling, demand for payment, notice of dishonor, notice
of default and notice of nonpayment to or upon any Borrower or any of the other
Guarantors with respect to the Guaranteed Obligations. Without limiting the
generality of the foregoing, this Guaranty and the obligations of the Guarantors
hereunder shall be valid and enforceable and shall not be subject to any
reduction, limitation, impairment, set-off, defense, counterclaim, discharge or
termination for any reason (other than a Discharge of the Guaranteed Obligations
and as set forth in Section 9.02(c)).

(b) Each Guarantor agrees that the Guaranteed Obligations of each Guarantor
hereunder are independent of the Guaranteed Obligations of each other Guarantor
and of any other guarantee of the Guaranteed Obligations and when making any
demand hereunder or otherwise pursuing its rights and remedies hereunder against
any Guarantor, any Guaranteed Party may, but shall be under no obligation to,
make a similar demand on or otherwise pursue such rights and remedies as it may
have against any Borrower and any other Guarantor or any other Person or against
any other guarantee for the Guaranteed Obligations or any right of offset with
respect thereto, and any failure by any Guaranteed Party to make any such
demand, to pursue such other rights or remedies or to collect any payments from
any Borrower and any other Guarantor or any other Person or to realize upon any
such guarantee or to exercise any such right of offset, or any release of any
Borrower and any other Guarantor or any other Person or any

 

73



--------------------------------------------------------------------------------

such guarantee or right of offset, shall not relieve any Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of any
Guaranteed Party against any Guarantor. For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings.

(c) No payment made by any Borrower, any of the other Guarantors, any other
guarantor or any other Person or received or collected by any Guaranteed Party
from any Borrower and any of the other Guarantors, any other guarantor or any
other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of the Guaranteed Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of any Guarantor hereunder which
shall, notwithstanding any such payment remain liable for the Guaranteed
Obligations until the Discharge of the Guaranteed Obligations.

(d) Without limiting the generality of the foregoing, each Guarantor agrees that
its obligations under and in respect of the Guaranty contained in this Article
IX shall not be affected by, and shall remain in full force and effect without
regard to, and hereby waives all, rights, claims or defenses that it might
otherwise have (now or in the future) with respect to each of the following
(whether or not such Guarantor has knowledge thereof):

(i) the validity or enforceability of this Agreement, the Second Amendment
Agreement or any other Loan Document, any of the Guaranteed Obligations or any
guarantee or right of offset with respect thereto at any time or from time to
time held by any Guaranteed Party;

(ii) any renewal, extension or acceleration of, or any increase in the amount of
the Guaranteed Obligations, or any amendment, supplement, modification or waiver
of, or any consent to departure from, the Loan Documents;

(iii) any failure or omission to assert or enforce or agreement or election not
to assert or enforce, delay in enforcement, or the stay or enjoining, by order
of court, by operation of law or otherwise, of the exercise or enforcement of,
any claim or demand or any right, power or remedy (whether arising under any
Loan Documents, at law, in equity or otherwise) with respect to the Guaranteed
Obligations or any agreement relating thereto, or with respect to any other
guaranty of or security for the payment of the Guaranteed Obligations;

(iv) any change, reorganization or termination of the corporate structure or
existence of any Loan Party or any Subsidiary of any Loan Party and any
corresponding restructuring of the Guaranteed Obligations;

(v) any settlement, compromise, release, or discharge of, or acceptance or
refusal of any offer of payment or performance with respect to, or any
substitutions for, the Guaranteed Obligations or any subordination of the
Guaranteed Obligations to any other obligations; and

(vi) any other circumstance whatsoever which may or might in any manner or to
any extent vary the risk of any Guarantor as an obligor in respect of the
Guaranteed

 

74



--------------------------------------------------------------------------------

Obligations or which constitutes, or might be construed to constitute, an
equitable or legal discharge of any Guarantor for the Guaranteed Obligations, or
of such Guarantor under this Article IX.

(e) In addition, each Guarantor further waives any and all other defenses,
set-offs or counterclaims (other than a defense of payment or performance in
full hereunder) which may at any time be available to or be asserted by it, any
Borrower or any other Guarantor or Person against any Guaranteed Party,
including, without limitation, failure of consideration, breach of warranty,
statute of frauds, statute of limitations, accord and satisfaction and usury.

9.04 Rights of Reimbursement, Contribution and Subrogation. In case any payment
is made on account of the Guaranteed Obligations by any Guarantor or is received
or collected on account of the Guaranteed Obligations from any Guarantor:

(a) If such payment is made by a Guarantor in respect of the Guaranteed
Obligations of another Guarantor, such Guarantor shall be entitled, subject to
and upon (but not before) a Discharge of the Guaranteed Obligations (and each
Guarantor hereby waives its right to exercise such rights until a Discharge of
the Guaranteed Obligations), (A) to demand and enforce reimbursement for the
full amount of such payment from such other Guarantor, and (B) to demand and
enforce contribution in respect of such payment from each other Guarantor which
has not paid its fair share of such payment, as necessary to ensure that (after
giving effect to any enforcement of reimbursement rights provided hereby) each
Guarantor pays its fair share of the unreimbursed portion of such payment. For
this purpose, the fair share of each Guarantor as to any unreimbursed payment
shall be determined based on an equitable apportionment of such unreimbursed
payment among all Guarantors (other than the Guarantor whose primary obligations
were so guaranteed by the other Guarantors) based on the relative value of their
assets and any other equitable considerations deemed appropriate by the court.

(b) If and whenever any right of reimbursement or contribution becomes
enforceable by any Guarantor against any other Guarantor whether under
Section 9.04(a) or otherwise, such Guarantor shall be entitled, subject to and
upon (but not before) a Discharge of the Guaranteed Obligations (and each
Guarantor hereby waives its right to subrogation until a Discharge of the
Guaranteed Obligations), to be subrogated (equally and ratably with all other
Guarantors entitled to reimbursement or contribution from any other Guarantor as
set forth in this Section 9.04) to any security interest that may then be held
by the Administrative Agent upon any collateral securing or purporting to secure
any of the Guaranteed Obligations. Any right of subrogation of any Guarantor
shall be enforceable solely after a Discharge of the Guaranteed Obligations and
solely against the Guarantors, and not against the Guaranteed Parties, and
neither the Administrative Agent nor any other Guaranteed Party shall have any
duty whatsoever to warrant, ensure or protect any such right of subrogation or
to obtain, perfect, maintain, hold, enforce or retain any collateral securing or
purporting to secure any of the Guaranteed Obligations for any purpose related
to any such right of subrogation. If subrogation is demanded by any Guarantor,
then, after Discharge of the Guaranteed Obligations, the Administrative Agent
shall deliver to the Guarantors making such demand, or to a representative of
such Guarantors or of the Guarantors generally, an instrument satisfactory to
the Administrative Agent transferring, on a quitclaim basis without any
recourse, representation, warranty or any other obligation whatsoever, whatever
security interest the Administrative Agent then may hold in whatever

 

75



--------------------------------------------------------------------------------

collateral securing or purporting to secure any of the Guaranteed Obligations
that may then exist that was not previously released or disposed of or acquired
by the Administrative Agent.

(c) The obligations of the Guarantors under this Guaranty and the other Loan
Documents, including their liability for the Guaranteed Obligations and the
enforceability of the security interests granted thereby, are not contingent
upon the validity, legality, enforceability, collectability or sufficiency of
any right of reimbursement, contribution or subrogation arising under this
Section 9.04 or otherwise. The invalidity, insufficiency, unenforceability or
uncollectability of any such right shall not in any respect diminish, affect or
impair any such obligation or any other claim, interest, right or remedy at any
time held by any Guaranteed Party against any Guarantor. The Guaranteed Parties
make no representations or warranties in respect of any such right and shall
have no duty to assure, protect, enforce or ensure any such right or otherwise
relating to any such right.

9.05 Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Administrative Agent, for the account of the respective Lenders to
which such payment is owed, at the applicable Administrative Agent’s Office in
US Dollars and in Same Day Funds.

9.06 Subordination of Other Obligations. Each Guarantor hereby subordinates the
payment of all obligations and Indebtedness of Ultimate Parent or Intermediate
Parent owing to such Guarantor, whether now existing or hereafter arising,
including but not limited to any obligation of Ultimate Parent or Intermediate
Parent to such Guarantor as subrogee of the Guaranteed Parties or resulting from
such Guarantor’s performance under this Guaranty, to the indefeasible payment in
full in cash of all Guaranteed Obligations. If the Administrative Agent so
requests, any such obligation or Indebtedness of Ultimate Parent or Intermediate
Parent to such Guarantor shall be enforced and performance received by such
Guarantor as trustee for the Guaranteed Parties and the proceeds thereof shall
be paid over to the Administrative Agent on account of the Guaranteed
Obligations, but without reducing or affecting in any manner the liability of
such Guarantor under this Guaranty.

9.07 Financial Condition of Borrowers and other Guarantors. Any extension of
credit may be made to a Borrower or continued from time to time, without notice
to or authorization from any Guarantor regardless of the financial or other
condition of such Borrower or any other Guarantor at the time of any such grant
or continuation. No Guaranteed Party shall have any obligation to disclose or
discuss with any Guarantor its assessment, or any Guarantor’s assessment, of the
financial condition of the Borrowers or any other Guarantor. Each Guarantor has
adequate means to obtain information from the Borrowers and each other Guarantor
on a continuing basis concerning the financial condition of the Borrowers and
each other Guarantor and its ability to perform its obligations under the Loan
Documents, and each Guarantor assumes the responsibility for being and keeping
informed of the financial condition of the Borrowers and each other Loan Party
and each other Guarantor and of all circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations. Each Guarantor hereby waives and
relinquishes any duty on the part of any Guaranteed Party to disclose any
matter, fact or thing relating to the business, operations or condition of any
Borrower or any other Guarantor now known or hereafter known by any Guaranteed
Party.

 

76



--------------------------------------------------------------------------------

9.08 Bankruptcy, Etc. Until a Discharge of the Guaranteed Obligations, no
Guarantor shall, without the prior written consent of the Administrative Agent,
commence or join with any other Person in commencing any proceeding under any
Debtor Relief Law against a Borrower or any other Guarantor. The obligations of
the Guarantors hereunder shall not be reduced, limited, impaired, discharged,
deferred, suspended or terminated by any case or proceeding under any Debtor
Relief Law, voluntary or involuntary, involving a Borrower or any other
Guarantor or by any defense which a Borrower or any Guarantor may have by reason
of the order, decree or decision of any court or administrative body resulting
from any such proceeding. To the fullest extent permitted by law, the Guarantors
will permit any trustee in bankruptcy, receiver, debtor in possession, assignee
for the benefit of creditors or similar Person to pay the Administrative Agent,
or allow the claim of the Administrative Agent in respect of, any interest,
fees, costs, expenses or other Guaranteed Obligations accruing or arising after
the date on which such case or proceeding is commenced.

9.09 Duration of Guarantee. The Guaranty contained in this Article IX shall
remain in full force and effect until the Discharge of the Guaranteed
Obligations.

9.10 Reinstatement. If at any time payment of any of the Guaranteed Obligations
or any portion thereof is rescinded, disgorged or must otherwise be restored or
returned by any Guaranteed Party upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of any Borrower or any Guarantor, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, any Borrower or any other Guarantor or any
substantial part of its property, or otherwise, or if any Guaranteed Party
repays, restores, or returns, in whole or in part, any payment or property
previously paid or transferred to the Guaranteed Party in full or partial
satisfaction of any Guaranteed Obligation, because the payment or transfer or
the incurrence of the obligation is so satisfied, is declared to be void,
voidable, or otherwise recoverable under any state or federal law (collectively,
a “Voidable Transfer”), or because such Guaranteed Party elects to do so on the
reasonable advice of its counsel in connection with an assertion that the
payment, transfer, or incurrence is a Voidable Transfer, then, as to any such
Voidable Transfer, and, subject to Section 11.04, as to all reasonable costs,
expenses and attorney’s fees of the Guaranteed Party related thereto, the
liability of each Guarantor hereunder will automatically and immediately be
revived, reinstated, and restored and will exist as though the Voidable Transfer
had never been made.

ARTICLE X.

ADMINISTRATIVE AGENT

10.01 Appointment and Authority. Each of the Lenders hereby irrevocably appoints
Bank of America to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Administrative Agent and the Lenders,
and no Loan Party will have any rights as a third party beneficiary of any of
such provisions.

10.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder

 

77



--------------------------------------------------------------------------------

will have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Administrative Agent
and the term “Lender” or “Lenders” will, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as the
Administrative Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with Ultimate Parent or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

10.03 Exculpatory Provisions. The Administrative Agent will not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) will not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) will not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as will be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
will not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) will not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and will not be liable for the failure to
disclose, any information relating to the Loan Parties or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent will not be liable for any action taken or not taken by
it (i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as will be necessary, or as the
Administrative Agent will believe in good faith will be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent will be
deemed not to have knowledge of any Default unless and until notice describing
such Default is given to the Administrative Agent by Ultimate Parent, the
Borrowers or a Lender.

The Administrative Agent will not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
(or waiver) of any condition set forth

 

78



--------------------------------------------------------------------------------

in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

10.04 Reliance by Administrative Agent. The Administrative Agent will be
entitled to rely upon, and will not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and will not incur any liability
for relying thereon. In determining compliance with any condition under Article
IV that by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent will have received notice to the contrary
from such Lender prior to the Restatement Effective Date. The Administrative
Agent may consult with legal counsel (who may be counsel for the Loan Parties),
independent accountants and other experts selected by it, and will not be liable
for any action taken or not taken by it in accordance with the advice of any
such counsel, accountants or experts.

10.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article will apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and will apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

10.06 Resignation of Administrative Agent. The Administrative Agent may, at any
time, give notice of its resignation to the Lenders, Ultimate Parent and the
Borrowers. Upon receipt of any such notice of resignation, the Required Lenders
will have the right, in consultation with Ultimate Parent and the Borrowers, to
appoint a successor, which will be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor will have been so appointed by the Required Lenders and will have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent
notifies Ultimate Parent and the Borrowers and the Lenders that no qualifying
Person has accepted such appointment, then such resignation will nonetheless
become effective in accordance with such notice and (1) the retiring
Administrative Agent will be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent will instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor will succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent

 

79



--------------------------------------------------------------------------------

will be discharged from all of its duties and obligations hereunder or under the
other Loan Documents (if not already discharged therefrom as provided above in
this Section). The fees payable by the Borrowers to a successor Administrative
Agent will be the same as those payable to its predecessor unless otherwise
agreed between the Borrowers and such successor. After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article and Section 11.04 will continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

10.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it will from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

10.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Arrangers, the Amendment Arrangers, the Syndication Agent or the
Co-Documentation Agents will have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder.

10.09 Administrative Agent May File Proofs of Claim. In case any receivership,
insolvency, liquidation, bankruptcy, reorganization, arrangement, adjustment,
composition or other judicial proceeding relative to any Loan Party is pending,
the Administrative Agent (irrespective of whether the principal of any Loan will
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent will have made any demand on
such Loan Party) will be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due to the Lenders and the
Administrative Agent under Sections 2.10 and 11.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the

 

80



--------------------------------------------------------------------------------

Administrative Agent and, in the event that the Administrative Agent will
consent to the making of such payments directly to the Lenders, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.10
and 11.04.

Nothing contained herein will be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

10.10 Guaranty Matters. (a) The Lenders irrevocably authorize the Administrative
Agent to release any Subsidiary Guarantor from its obligations under the
Guaranty if such Person (i) ceases to be a Subsidiary of Ultimate Parent as a
result of a transaction permitted hereunder, (ii) originally became a Subsidiary
Guarantor after the Second Restatement Effective Date pursuant to Section 6.12
and is no longer required pursuant to the terms of such Section to be a
Subsidiary Guarantor (after giving effect to any other releases of such
Subsidiary from its Guarantees of other Indebtedness to occur substantially
simultaneously with the release of its obligations under the Guaranty) or
(iii) was voluntarily designated by Ultimate Parent as a Subsidiary Guarantor
and Ultimate Parent requests, in writing, that the Administrative Agent release
it from the Guaranty and no Event of Default would immediately result from such
a release. Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
any Subsidiary Guarantor from its obligations under the Guaranty pursuant to
this Section 10.10.

(b) The Lenders irrevocably authorize the Administrative Agent to determine, in
connection with any Foreign Subsidiary becoming a Subsidiary Guarantor on or
after the Second Restatement Effective Date, the terms and conditions of any
limitations to be set forth in the Subsidiary Guarantor Counterpart to be
executed by such Foreign Subsidiary if the Administrative Agent determines (or
is advised by counsel) that such limitations are required by applicable Law or
are otherwise customary and appropriate for Guarantees provided by Persons
organized in the jurisdiction of organization of such Foreign Subsidiary.

10.11 FATCA. For purposes of determining withholding Taxes imposed under FATCA,
from and after the Second Restatement Effective Date, the Administrative Agent
shall treat (and the Lenders hereby authorize the Administrative Agent to treat)
the Loans as not qualifying as a “grandfathered obligation” within the meaning
of Treasury Regulation Section 1.1471-2(b)(2)(i).

ARTICLE XI.

MISCELLANEOUS

11.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Loan Parties
therefrom, will be effective unless in writing signed by the Required Lenders
and the applicable Loan Party,

 

81



--------------------------------------------------------------------------------

as the case may be, and acknowledged by the Administrative Agent (such
acknowledgement not to be unreasonably withheld, conditioned or delayed) and
each such waiver or consent will be effective only in the specific instance and
for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent will:

(a) extend or increase the Commitment of any Lender without the written consent
of such Lender;

(b) postpone any date fixed by this Agreement or any other Loan Document for any
payment of principal, interest, fees or other amounts due to the Lenders (or any
of them) hereunder or under any other Loan Document without the written consent
of each Lender directly affected thereby;

(c) reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (ii) of the final proviso to this Section 11.01) any
fees or other amounts payable hereunder or under any other Loan Document without
the written consent of each Lender directly affected thereby; provided, however,
that only the consent of the Required Lenders will be necessary to amend the
definition of “Default Rate” or to waive any obligation of any Borrower to pay
interest at the Default Rate;

(d) change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;

(e) release Ultimate Parent from the Guaranty in Section 9.01 or all of the
Subsidiary Guarantors without the written consent of each Lender, except, in the
case of all of the Subsidiary Guarantors, to the extent the release of all of
the Subsidiary Guarantors is permitted pursuant to Section 10.10 (in which case
such release may be made by the Administrative Agent acting alone); or

(f) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder without the written consent of each
affected Lender;

and provided further, that (i) no amendment, waiver or consent will, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document, and (ii) the Engagement Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of such Lender may not be increased or
extended without the consent of such Lender and (y) any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender that
by its terms affects any Defaulting Lender more adversely than other affected
Lenders shall require the consent of such Defaulting Lender.

 

82



--------------------------------------------------------------------------------

11.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
will be in writing and will be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax or e-mail as follows, and
all notices and other communications expressly permitted hereunder to be given
by telephone will be made to the applicable telephone number, as follows:

(i) if to any Loan Party or the Administrative Agent, to the address, fax
number, electronic mail address or telephone number specified for such Person on
Schedule 11.02; and

(ii) if to any other Lender, to the address, fax number, electronic mail address
or telephone number specified in its Administrative Questionnaire (including, as
appropriate, notices delivered solely to the Person designated by a Lender on
its Administrative Questionnaire then in effect for the delivery of notices that
may contain material non-public information relating to the Loan Parties).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, will be deemed to have been given when
received; notices and other communications sent by fax will be deemed to have
been given when sent (except that, if not given during normal business hours for
the recipient, will be deemed to have been given at the opening of business on
the next business day for the recipient). Notices and other communications
delivered through electronic communications to the extent provided in subsection
(b) below, will be effective as provided in such subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent; provided that the foregoing will not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent or the Loan Parties may, in their
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by them; provided that
approval of such procedures may be limited to particular notices or
communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address will be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication will be deemed to have been sent at the opening of business on the
next business day for the recipient, and (ii) notices or communications posted
to an Internet or intranet website will be deemed received upon the deemed
receipt by the intended recipient at its e-mail address as described in the
foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

83



--------------------------------------------------------------------------------

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMPANY MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE COMPANY MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE COMPANY MATERIALS OR THE PLATFORM. In no event will
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Loan Parties, any Lender or any other Person
for losses, claims, damages, liabilities or expenses of any kind (whether in
tort, contract or otherwise) arising out of Ultimate Parent’s or the
Administrative Agent’s transmission of Company Materials through the Internet,
except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event will any Agent Party have
any liability to the Loan Parties, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

(d) Change of Address, Etc. Each of the Loan Parties and the Administrative
Agent may change its address, fax number, telephone number or electronic mail
address for notices and other communications hereunder by notice to the other
parties hereto. Each other Lender may change its address, fax number, telephone
number or electronic mail address for notices and other communications hereunder
by notice to the Loan Parties and the Administrative Agent. In addition, each
Lender agrees to notify the Administrative Agent from time to time to ensure
that the Administrative Agent has on record (i) an effective address, contact
name, telephone number, fax number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender. Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States federal and state securities Laws, to make reference to
Company Materials, if any, that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to Ultimate Parent or its securities for purposes of
United States federal or state securities Laws.

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders will be entitled to rely and act upon any notices (including
telephonic Loan Notices) purportedly given by or on behalf of Ultimate Parent or
any Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrowers will indemnify
the Administrative Agent, each Lender and the Related Parties of each of them
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of Ultimate Parent
or any Borrower. All telephonic notices to and other

 

84



--------------------------------------------------------------------------------

telephonic communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

11.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder will operate as a
waiver thereof; nor will any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not exclusive
of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 11.08 (subject to the terms of
Section 2.14), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and
(ii) in addition to the matters set forth in clauses (b) and (c) of the
preceding proviso and subject to Section 2.14, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

11.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. Ultimate Parent will, or will cause the Borrowers to,
and Intermediate Parent, the Borrowers and the other Loan Parties will, pay
(i) all reasonable and documented out of pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable and documented
fees, charges and disbursements of counsel for the Administrative Agent, which
shall be limited to Shearman & Sterling LLP and one local counsel in each of
Ireland, Luxembourg, Puerto Rico and, if deemed reasonably necessary by the
Administrative Agent, each jurisdiction of organization of any other Loan
Party), in connection with the structuring, arrangement, syndication,
preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof, provided that the out of pocket
expenses of the Administrative Agent and its Affiliates and their counsel with
respect to the preparation, negotiation, execution and delivery of the Loan
Documents in connection with the Transaction shall be limited as set forth in
the Commitment Letter, and (ii) all reasonable and documented out of pocket
expenses incurred by the Administrative Agent and its Affiliates and the Lenders
(including the reasonable fees, disbursements and other charges of counsel,
which shall be limited to one primary counsel and one local counsel in each of
Ireland, Luxembourg,

 

85



--------------------------------------------------------------------------------

Puerto Rico and, if deemed reasonably necessary by the Administrative Agent or
the Lenders, each jurisdiction of organization of any other Loan Party (and,
solely in the case of an actual or perceived conflict of interest, one
additional counsel (and one additional local counsel in each such jurisdiction)
to each group of affected parties that are similarly situated, taken as a whole)
in connection with the enforcement or protection of their respective rights in
connection with this Agreement and the other Loan Documents, including its
rights under this Section.

(b) Indemnification by the Borrowers. Ultimate Parent will, or will cause the
Borrowers to, and Intermediate Parent, the Borrowers and the other Loan Parties
will, indemnify the Administrative Agent (and any sub-agent thereof), each
Arranger, each Amendment Arranger, the Syndication Agent, each Lender, and each
Related Party of any of the foregoing Persons and the successors and assigns of
each of the foregoing (each an “Indemnitee”) from and against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the reasonable fees, charges and disbursements of
counsel, which shall be limited to one primary counsel, one local counsel in
each of Ireland, Puerto Rico and Luxembourg and, if deemed necessary by the
Indemnitees, one local counsel in each other appropriate jurisdiction and,
solely in the case of an actual or perceived conflict of interest, one
additional counsel (and one additional local counsel in each such jurisdiction)
to each group of affected Indemnitees that are similarly situated, taken as a
whole) arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder, the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any Loan
or the use or proposed use of the proceeds therefrom, (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by Ultimate Parent or any of its Subsidiaries, or any Environmental
Liability related in any way to Ultimate Parent or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by a Loan Party, and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity will
not, as to any Indemnitee, apply to (A) losses, claims, damages, liabilities or
related expenses to the extent they (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, willful misconduct or bad faith of such Indemnitee or any of its
Related Indemnified Parties or (y) result from a claim brought by a Loan Party
against such Indemnitee for a material breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, but only if such Loan
Party has obtained a final and nonappealable judgment in its favor on such claim
as determined by a court of competent jurisdiction, or (B) a claim of any
Indemnitee solely against one or more Indemnitees (other than a dispute
involving a claim against the Administrative Agent, the Syndication Agent, any
Arranger or any Amendment Arranger solely in its capacity as such) not arising
out of or in connection with any act or omission of Ultimate Parent or its
Subsidiaries or any of their respective Related Parties. Notwithstanding any of
the foregoing provisions to the contrary, this Section 11.04(b) shall not apply
with respect to Taxes, other than any Taxes that represent losses or damages
arising from a non-Tax claim.

 

86



--------------------------------------------------------------------------------

(c) Reimbursement by Lenders. To the extent that the Loan Parties for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by them to the Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.13(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, none of the parties to this Agreement shall assert, and each
party hereto hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or the use of the proceeds thereof. No Indemnitee shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby except to the extent that such
damages are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee; provided, however, that in no event will any
Indemnitee have any liability for indirect, special, incidental, consequential
or punitive damages (as opposed to direct or actual damages). Nothing in this
subsection (d) shall abrogate, modify or diminish the obligations of the
Administrative Agent and the Lenders to keep certain information confidential in
the manner and to the extent provided in Section 11.07.

(e) Payments. All amounts due under this Section will be payable not later than
ten (10) Business Days after demand therefor.

(f) Survival. The agreements in this Section will survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

11.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrowers is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied will be revived and

 

87



--------------------------------------------------------------------------------

continued in full force and effect as if such payment had not been made or such
setoff had not occurred and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect. The obligations of the Lenders under clause (b) of the preceding
sentence will survive the payment in full of the Obligations and the termination
of this Agreement.

11.06 Successors and Assigns. (a) Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that none of Ultimate Parent, any Borrower or any other Loan Party may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender (except in
connection with any merger or consolidation permitted by Section 7.03) and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (e) of this Section or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
(g) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (e) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) Assignments by Lenders. Any Lender may, at any time, assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
a “Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default under Section 8.01(a) or 8.01(f) has
occurred and is continuing, Ultimate Parent otherwise consents (each such
consent not to be

 

88



--------------------------------------------------------------------------------

unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment so
assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of Ultimate Parent (such consent not to be unreasonably
withheld) shall be required unless (1) an Event of Default under Section 8.01(a)
or 8.01(f) has occurred and is continuing at the time of such assignment or
(2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund, in each case that is not a Non-Qualifying Lender; provided that Ultimate
Parent shall be deemed to have consented to any such assignment unless it shall
object thereto by written notice to the Administrative Agent within ten
(10) Business Days after having received notice thereof; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld, conditioned or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender.

The parties hereto acknowledge and agree that (x) the Administrative Agent shall
have no duty or obligation to ascertain whether any Lender is a Non-Qualifying
Lender or with respect to obtaining (or confirming the receipt) of any written
consent of Ultimate Parent to any assignment to a Non-Qualifying Lender, any
such duty and obligation being solely with the assigning Lender and the
assignee, and (y) the Administrative Agent may rely upon, and shall incur no
liability therefor, any determination by Ultimate Parent, any Lender or any
prospective Lender as to whether any Person is a Non-Qualifying Lender (and, in
connection with any proposed assignment, may notify Ultimate Parent of any
proposed assignment and require confirmation by Ultimate Parent as to Ultimate
Parent’s determination whether the proposed assignee is a Non-Qualifying Lender
prior to accepting any such assignment for recordation in the Register).

Each Borrower consents to the assignments and transfers of rights and
obligations permitted under and made in accordance with this Section 11.06(b).
Each of the Luxembourg Borrower and any other Loan Party organized under the
Laws of Luxembourg agrees and confirms that each of its guarantee and/or
indemnity obligations (as applicable) under the Loan Documents granted by it in
support of its borrowing obligations, guarantee and/or indemnity obligations (as
applicable) under the Loan Documents will continue notwithstanding any
assignment or transfer under this Section

 

89



--------------------------------------------------------------------------------

11.06(b) and will extend to cover and support obligations transferred or
assigned and owed to new Lenders that have been assigned to pursuant to this
Section 11.06(b) and the Lenders hereby expressly accept and confirm for the
purposes of article 1278 and 1281 of the Luxembourg civil code that
notwithstanding any assignment, transfer and/or novation under this
Section 11.06(b) any guarantee shall be preserved for the benefit of any new
Lender.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
Ultimate Parent or any of Ultimate Parent’s Affiliates or Subsidiaries, (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (d) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and shall, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, each applicable Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (e) of this Section 11.06.

(c) Certain Additional Payments. In connection with any assignment of rights and
obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations, or other compensating actions, including funding, with the
consent of Ultimate Parent and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata

 

90



--------------------------------------------------------------------------------

share of all Loans in accordance with its Applicable Percentage. Notwithstanding
the foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this subsection (c), then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

(d) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Loan Parties (and such agency being solely for Tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Loan Parties, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. In addition, the Administrative Agent shall maintain on
the Register information regarding the designation, and revocation of
designation, of any Lender as a Defaulting Lender. The Register shall be
available for inspection by the Loan Parties and, solely with respect to the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, any Lender, such Lender, in each case at any reasonable time and from time
to time upon reasonable prior notice.

(e) Participations. Any Lender may at any time, without the consent of, or
notice to, Ultimate Parent, the Borrowers or the Administrative Agent, sell
participations to any Person (other than a natural person, a Defaulting Lender
or Ultimate Parent or any of Ultimate Parent’s Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans owing to it); provided that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Loan Parties, the Administrative Agent, and the Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Loan Parties, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans or its other obligations under this
Agreement) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. For
the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.

 

91



--------------------------------------------------------------------------------

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. Subject to subsection (f) of this
Section, Ultimate Parent and the Borrowers agree that each Participant shall be
entitled to the benefits of Sections 3.01, 3.04 and 3.05 (subject to the
requirements and limitations therein) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to subsection (b) of this
Section; provided that such Participant agrees to be subject to the provisions
of Section 3.06 as if it were a Lender. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 11.08 as though it
were a Lender; provided such Participant agrees to be subject to Section 2.14 as
though it were a Lender.

(f) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with Ultimate Parent’s prior written consent. A Participant
shall not be entitled to the benefits of Section 3.01 unless Ultimate Parent and
the applicable Borrower are notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the applicable
Borrower, to comply with Section 3.01(e) and Section 3.01(g) as though it were a
Lender.

(g) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
other central bank having jurisdiction over such Lender; provided that no such
pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

11.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it or its Affiliates (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable Laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to any Borrower and its obligations, (g) with
the consent of Ultimate Parent, (h) to the

 

92



--------------------------------------------------------------------------------

extent such Information (i) becomes publicly available other than as a result of
a breach of this Section or (ii) becomes available to the Administrative Agent,
any Lender or any of their respective Affiliates on a nonconfidential basis from
a source other than the Loan Parties or (i) in the case of any Person that is,
or any Affiliate of which is, a party to the Actavis Revolving Credit Agreement,
the Actavis Term Loan Agreement or any other syndicated credit agreement of
Ultimate Parent or any of its Subsidiaries, as expressly permitted by the terms
of such credit agreement.

For purposes of this Section, “Information” means all information received from
Ultimate Parent or any Subsidiary relating to Ultimate Parent or any Subsidiary
or any of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by Ultimate Parent or any Subsidiary; provided that, in the
case of information received from Ultimate Parent or any Subsidiary after the
Original Closing Date, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section will be considered to have complied with
its obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning Ultimate
Parent or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States federal and state securities Laws.

Subject to any applicable requirements of United State federal, state or local
Laws or regulations, including securities Laws or regulations, neither the
Administrative Agent nor any Lender will make or cause to be made, whether
orally, in writing or otherwise, any public announcement or statement that is
intended for the general public and not targeted primarily to reach audiences in
the banking industry and the banking industry’s customers with respect to the
transactions contemplated by this Agreement, or any of the provisions of this
Agreement, without the prior written approval of Ultimate Parent as to the form,
content and timing of such announcement or disclosure, which approval may be
given or withheld in Ultimate Parent’s sole discretion.

11.08 Right of Setoff. If an Event of Default will have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations at any time owing by such Lender or any such Affiliate to or
for the credit or the account of any Loan Party against any and all of its
obligations now or hereafter existing under this Agreement or any other Loan
Document to such Lender, irrespective of whether or not such Lender will have
made any demand under this Agreement or any other Loan Document and although
such obligations of such Loan Party may be contingent or unmatured or are owed
to a branch or office of such Lender different from the branch or office holding
such deposit or obligated on such indebtedness; provided that in the event that
any Defaulting Lender shall exercise any such right of setoff, (x) all amounts
so set off shall be paid over immediately

 

93



--------------------------------------------------------------------------------

to the Administrative Agent for further application in accordance with the
provisions of Section 2.17 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff. The rights of each Lender and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender or their respective
Affiliates may have. Each Lender agrees to notify the Loan Parties and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice will not affect the validity of such setoff
and application. Notwithstanding the provisions of this Section 11.08, if at any
time any Lender or any of their respective Affiliates maintains one or more
deposit accounts for any Borrower or any other Loan Party into which Medicare
and/or Medicaid receivables are deposited, such Person shall waive the right of
setoff set forth herein.

11.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents will not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender will receive interest in an amount that exceeds the Maximum Rate, the
excess interest will be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the applicable Borrower. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

11.10 Counterparts; Integration; Effectiveness. This Agreement and the other
Loan Documents may be executed in counterparts (and by different parties hereto
in different counterparts), each of which will constitute an original, but all
of which when taken together will constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. The amendment and restatement of the Existing Credit Agreement in the
form of this Agreement will become effective upon the satisfaction (or waiver)
of the conditions set forth in Section 4 of the Second Amendment Agreement.
Delivery of an executed counterpart of a signature page of any Loan Document by
facsimile or other electronic transmission (including “pdf” or “tif”) will be
effective as delivery of a manually executed counterpart of such Loan Document.

11.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith will
survive the execution and delivery hereof and thereof. Such representations and
warranties have been or will be relied upon by the Administrative Agent and each
Lender, regardless of any investigation made by the Administrative Agent or any
Lender or on their behalf and notwithstanding that the Administrative Agent or
any Lender may have had notice or knowledge of any Default on the

 

94



--------------------------------------------------------------------------------

Restatement Effective Date, and will continue in full force and effect as long
as any Loan or any other Obligation hereunder will remain unpaid or unsatisfied.

11.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents will not be affected or impaired thereby and (b) the
parties will endeavor in good faith negotiations to replace the illegal, invalid
or unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction will not
invalidate or render unenforceable such provision in any other jurisdiction.
Without limiting the foregoing provisions of this Section 11.12, if and to the
extent that the enforceability of any provisions in this Agreement relating to
Defaulting Lenders shall be limited by Debtor Relief Laws, as applicable, then
such provisions shall be deemed to be in effect only to the extent not so
limited.

11.13 Replacement of Lenders. In the event (i) any Lender requests compensation
under Section 3.04, (ii) any Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 3.01 (other than additional amounts arising from VAT),
(iii) any Lender becomes a Defaulting Lender, (iv) any Lender refuses to consent
to any amendment, waiver or other modification of this Agreement or any other
Loan Document requested by a Loan Party that requires the consent of a greater
percentage of the Lenders than the Required Lenders and such amendment, waiver
or other modification is consented to by the Required Lenders or (v) any other
circumstance exists hereunder that gives a Loan Party the right to replace a
Lender as a party hereto, then any Loan Party may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 11.06), all
of its interests, rights and obligations under this Agreement and the related
Loan Documents to an assignee that will assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment); provided that:

(a) such Loan Party will have paid to the Administrative Agent the assignment
fee specified in Section 11.06(b);

(b) such Lender will have received payment of an amount equal to 100% of the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or such Loan Party (in
the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

 

95



--------------------------------------------------------------------------------

A Lender will not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the applicable Loan Party to require such assignment and
delegation cease to apply.

11.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT WILL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST ANY OTHER PARTY HERETO OR ANY RELATED
PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN
THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY, AND OF THE
UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
WILL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN
ANY OTHER LOAN DOCUMENT WILL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR
ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE LOAN PARTIES OR ITS PROPERTIES
IN THE COURTS OF ANY JURISDICTION FOR THE PURPOSE OF ENFORCEMENT OF A JUDGMENT.

(c) WAIVER OF VENUE. EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN

 

96



--------------------------------------------------------------------------------

SECTION 11.02. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

11.15 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.16 USA PATRIOT Act. Each Lender that is subject to the Patriot Act and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Loan Parties that pursuant to the requirements of the Patriot Act,
it is required to obtain, verify and record information that identifies the Loan
Parties, which information includes the name and address of the Loan Parties and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Loan Parties in accordance with the Patriot Act. The
Loan Parties shall, promptly following a request by the Administrative Agent or
any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act.

11.17 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used will be that at
which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of any Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents will, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from the applicable
Borrower in the Agreement Currency, such Borrower agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or such Lender, as the case may be, against such loss. If
the

 

97



--------------------------------------------------------------------------------

amount of the Agreement Currency so purchased is greater than the sum originally
due to the Administrative Agent or any Lender in such currency, the
Administrative Agent or such Lender, as the case may be, agrees to return the
amount of any excess to such Borrower (or to any other Person who may be
entitled thereto under applicable law).

11.18 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Loan Parties acknowledge and agree that: (i) (A) the arranging and other
services regarding this Agreement provided by the Administrative Agent, the
Lenders, the Arrangers and the Amendment Arrangers are arm’s-length commercial
transactions between the Loan Parties, on the one hand, and the Administrative
Agent, the Lenders, the Arrangers and the Amendment Arrangers, on the other
hand, (B) the Loan Parties have consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate and (C) the Loan
Parties are capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each of the Administrative Agent, the Lenders, the Arrangers
and the Amendment Arrangers is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Loan
Parties or any other Person and (B) neither the Administrative Agent nor any
Lender nor any Arranger nor any Amendment Arranger has any obligation to the
Loan Parties with respect to the transactions contemplated hereby, except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Lenders, the Arrangers and the Amendment
Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Loan Parties,
and neither the Administrative Agent nor any Lender nor any Arranger nor any
Amendment Arranger has any obligation to disclose any of such interests to the
Loan Parties. To the fullest extent permitted by law, the Loan Parties hereby
waive and release any claims that it may have against the Administrative Agent,
the Lenders, any Arranger and any Amendment Arranger with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.

11.19 Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state Laws based on the Uniform Electronic Transactions
Act.

11.20 Effect of Amendment and Restatement of the Existing Credit Agreement.
(a) On the Second Restatement Effective Date, the Existing Credit Agreement
shall be amended and restated in its entirety by this Agreement, and the
Existing Credit Agreement shall thereafter be of no further force and effect and
shall be deemed replaced and superseded in all respects by this Agreement,
except (i) to evidence the representations and warranties made by the Loan
Parties thereto prior to the Second Restatement Effective Date (which
representations and warranties made prior to the Second Restatement Effective
Date shall not be superseded or rendered

 

98



--------------------------------------------------------------------------------

ineffective by this Agreement as they pertain to the Lenders and the period
prior to the Second Restatement Effective Date) and (ii) any action or omission
performed or required to be performed pursuant to the Existing Credit Agreement
prior to the Second Restatement Effective Date (including any failure, prior to
the Second Restatement Effective Date, to comply with the covenants contained in
the Existing Credit Agreement). The parties hereto acknowledge and agree that
(A) this Agreement and the other Loan Documents, whether executed and delivered
in connection herewith or otherwise, do not constitute a novation or termination
of the “Obligations” under the Existing Credit Agreement or the other Loan
Documents as in effect prior to the Second Restatement Effective Date and which
remain outstanding as of the Second Restatement Effective Date and (B) the
“Obligations” under the Existing Credit Agreement and the other Loan Documents
are in all respects continuing (as amended and restated hereby or by the
applicable Loan Document and which are in all respects hereafter subject to the
terms herein or therein, as applicable). The Borrowers acknowledge and agree
that Section 11.04(b) of the Existing Credit Agreement shall, to the extent
applicable immediately prior to the Second Restatement Effective Date, survive
for the intended beneficiaries of such provision to the extent such provision
applies with respect to any losses, claims, damages, liabilities and related
expenses relating to events and circumstances occurring prior to the Second
Restatement Effective Date.

(b) Except as the context otherwise provides, on and after the Second
Restatement Effective Date, (i) all references to the Existing Credit Agreement
or the Credit Agreement in the Loan Documents (other than this Agreement) shall
be deemed to refer to the Existing Credit Agreement, as amended and restated
hereby, (ii) all references to any section (or subsection) of the Existing
Credit Agreement or the Credit Agreement in any Loan Document (but not herein)
shall be amended to become, mutatis mutandis, references to the corresponding
provisions of this Agreement and (iii) all references to this Agreement herein
(including for purposes of indemnification and reimbursement of fees) shall be
deemed to be references to the Existing Credit Agreement, as amended and
restated hereby.

(c) This amendment and restatement is limited as written and is not a consent to
any other amendment, restatement or waiver or other modification, whether or not
similar and, except as expressly provided herein or in any other Loan Document,
all terms and conditions of the Loan Documents remain in full force and effect
unless otherwise specifically amended hereby or by any other Loan Document.

(d) From and after the Second Restatement Effective Date, the Administrative
Agent and each Lender under the Existing Credit Agreement on the Second
Restatement Effective Date shall be deemed to continue to be a party to this
Agreement in such respective capacity until such Person ceases to be a party
hereto in accordance with the terms of this Agreement.

11.21 Appointment of Agent for Service of Process; Waiver of Immunity. (a) Each
of Ultimate Parent, Intermediate Parent, the Luxembourg Borrower, the Puerto
Rico Borrower and each other Loan Party (other than the US Borrower) hereby
irrevocably designates, appoints and empowers, for the benefit of the parties
hereto (other than Ultimate Parent, Intermediate Parent, the Luxembourg
Borrower, the Puerto Rico Borrower or any other Loan Party (other than the US
Borrower)) and the Indemnitees, the US Borrower as its designee, appointee and
agent to receive, accept and acknowledge for and on behalf of it, and in respect
of its property, service of

 

99



--------------------------------------------------------------------------------

any and all legal process, summons, notices and documents that may be served in
any suit, action or proceeding brought in connection with or as a result of this
Agreement, the other Loan Documents, the Loans made to the Borrowers hereunder
and the other transactions contemplated hereby. Such service may be made by
mailing or delivering a copy of such process to Ultimate Parent, Intermediate
Parent, such Borrower or such other Loan Party to the US Borrower in care of
Actavis at its address at Morris Corporate Center III, 400 Interpace Parkway,
Parsippany, New Jersey 07054, Attention: Stephen Kaufhold, Senior Vice
President, Treasurer (or another officer of Actavis), and each of Ultimate
Parent, Intermediate Parent, each Borrower and each other Loan Party hereby
irrevocably authorizes and directs the US Borrower to accept such service on its
behalf.

(b) The US Borrower hereby acknowledges and accepts its designation, appointment
and empowerment by Ultimate Parent, Intermediate Parent, each Borrower (other
than the US Borrower) and each other Loan Party as their designee, appointee and
agent to receive, accept and acknowledge for and on their behalf of, and in
respect of their property, service of any and all legal process, summons,
notices and documents that may be served in any suit, action or proceeding
brought in connection with or as a result of this Agreement, the other Loan
Documents, the Loans made to the Borrowers hereunder and the other transactions
contemplated hereby.

(c) In the event Ultimate Parent, Intermediate Parent, any Borrower or any other
Loan Party or any of their respective property shall have or hereafter acquire,
in any jurisdiction in which any action, proceeding or investigation may at any
time be brought in connection with or as a result of this Agreement, the other
Loan Documents, the Loans made to the Borrowers hereunder and the other
transactions contemplated hereby, any immunity from jurisdiction, legal
proceedings, attachment (whether before or after judgment), execution, judgment
or setoff, each of Ultimate Parent, Intermediate Parent, each Borrower and each
other Loan Party hereby agrees not to claim, and hereby irrevocably and
unconditionally waives, such immunity.

 

100



--------------------------------------------------------------------------------

EXHIBIT G-1

[Form of] U.S. Tax Compliance Certificate (For Foreign Lenders that are not
Partnerships)

Reference is hereby made to that certain Second Amended and Restated WC Term
Loan Credit and Guaranty Agreement dated as of December 17, 2014, among Actavis
plc, Warner Chilcott Limited, Warner Chilcott Corporation (the “US Borrower”),
Actavis WC 2 S.à r.l. (f/k/a WC Luxco S.à r.l.), Warner Chilcott Company, LLC,
Warner Chilcott Finance, LLC, the Lenders from time to time, party thereto and
Bank of America, N.A., as Administrative Agent (the “Credit Agreement”).

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loans (as well as any Notes evidencing such Loans) in respect of which it
is providing this certificate, (ii) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iii) it is not a ten-percent shareholder of
the US Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the US Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the US Borrower with
a certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E (or
successor form). By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the US Borrower and the Administrative Agent in
writing, and (2) the undersigned shall have at all times furnished the US
Borrower and the Administrative Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER], By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT G-2

[Form of] U.S. Tax Compliance Certificate (For Foreign Participants that are not
Partnerships)

Reference is hereby made to that certain Second Amended and Restated WC Term
Loan Credit and Guaranty Agreement dated as of December 17, 2014, among Actavis
plc, Warner Chilcott Limited, Warner Chilcott Corporation (the “US Borrower”),
Actavis WC 2 S.à r.l. (f/k/a WC Luxco S.à r.l.), Warner Chilcott Company, LLC,
Warner Chilcott Finance, LLC, the Lenders from time to time, party thereto and
Bank of America, N.A., as Administrative Agent (the “Credit Agreement”).

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the US Borrower within the meaning
of Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the US Borrower as described in Section 881(c)(3)(C) of
the Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E (or successor form). By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT], By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT G-3

[Form of] U.S. Tax Compliance Certificate (For Foreign Participants that are
Partnerships)

Reference is hereby made to that certain Second Amended and Restated WC Term
Loan Credit and Guaranty Agreement dated as of December 17, 2014, among Actavis
plc, Warner Chilcott Limited, Warner Chilcott Corporation (the “US Borrower”),
Actavis WC 2 S.à r.l. (f/k/a WC Luxco S.à r.l.), Warner Chilcott Company, LLC,
Warner Chilcott Finance, LLC, the Lenders from time to time, party thereto and
Bank of America, N.A., as Administrative Agent (the “Credit Agreement”).

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the US
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the US Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
(or successor form) or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN
or W-8BEN-E (or successor form) from each of such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT], By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT G-4

[Form of] U.S. Tax Compliance Certificate (For Foreign Lenders that are
Partnerships)

Reference is hereby made to that certain Second Amended and Restated WC Term
Loan Credit and Guaranty Agreement dated as of December 17, 2014, among Actavis
plc, Warner Chilcott Limited, Warner Chilcott Corporation (the “US Borrower”),
Actavis WC 2 S.à r.l. (f/k/a WC Luxco S.à r.l.), Warner Chilcott Company, LLC,
Warner Chilcott Finance, LLC, the Lenders from time to time, party thereto and
Bank of America, N.A., as Administrative Agent (the “Credit Agreement”).

Pursuant to the provisions of Section 3.01 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the US Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the US Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the US Borrower with
IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E (or successor form) or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or W-8BEN-E (or successor form) from each of
such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the US Borrower and the Administrative Agent in
writing, and (2) the undersigned shall have at all times furnished the US
Borrower and the Administrative Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER], By:  

 

  Name:   Title: